

Exhibit 10.2
DATED 3 December 2014
GA HC REIT II CH U.K. SENIOR HOUSING PORTFOLIO LIMITED
(as Original Borrower)
and
THE BORROWER AND CERTAIN OF ITS SUBSIDIARIES
(as Original Guarantors)
and
NORTHSTAR REALTY HEALTHCARE LLC
(as Indemnitor)
arranged by
CREDIT SUISSE SECURITIES (EUROPE) LIMITED
(as Arranger)
with
ELAVON FINANCIAL SERVICES LIMITED
acting as Agent
and
U.S. BANK TRUSTEES LIMITED
acting as Security Agent

--------------------------------------------------------------------------------

FACILITY AGREEMENT

--------------------------------------------------------------------------------


[exgriffina06.jpg]

--------------------------------------------------------------------------------




    
 
 
Page
DEFINITIONS AND INTERPRETATION
 
1
THE FACILITY
 
43
PURPOSE
 
47
CONDITIONS TO SIGNING
 
47
CONDITIONS TO UTILISATION
 
48
UTILISATION
 
52
REPAYMENT
 
52
PREPAYMENT AND CANCELLATION
 
53
INTEREST
 
59
INTEREST PERIODS
 
62
CHANGES TO THE CALCULATION OF INTEREST
 
63
FEES
 
64
TAX GROSS UP AND INDEMNITIES
 
65
INCREASED COSTS
 
76
OTHER INDEMNITIES
 
78
MITIGATION BY THE LENDERS
 
80
COSTS AND EXPENSES
 
81
BANK ACCOUNTS
 
83
GUARANTEE AND INDEMNITY
 
94
REPRESENTATIONS
 
98
INFORMATION UNDERTAKINGS
 
112
FINANCIAL COVENANTS
 
116
GENERAL UNDERTAKINGS
 
121
PROPERTY UNDERTAKINGS
 
134
EVENTS OF DEFAULT
 
148
CHANGES TO THE LENDERS
 
153
CHANGES TO THE TRANSACTION OBLIGORS
 
158
DISENFRANCHISEMENT ON DEBT PURCHASE TRANSACTIONS ENTERED INTO BY SPONSOR
AFFILIATES
 
162
ROLE OF THE AGENT, THE SECURITY AGENT AND THE ARRANGER
 
163
APPLICATION OF PROCEEDS
 
181
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
 
183
SHARING AMONG THE FINANCE PARTIES
 
183
PAYMENT MECHANICS
 
184
SET-OFF
 
189
NOTICES
 
189
CALCULATIONS AND CERTIFICATES
 
191
PARTIAL INVALIDITY
 
192
REMEDIES AND WAIVERS
 
192
AMENDMENTS AND WAIVERS
 
192
CONFIDENTIALITY
 
196


Page i



--------------------------------------------------------------------------------




COUNTERPARTS
 
201
GOVERNING LAW
 
201
ENFORCEMENT
 
201
SCHEDULE 1 THE ORIGINAL PARTIES AND PROPERTIES
 
202
SCHEDULE 2 CONDITIONS PRECEDENT
 
208
SCHEDULE 3 APPROVED VALUERS
 
218
SCHEDULE 4 UTILISATION REQUEST
 
219
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE
 
220
SCHEDULE 6 FORM OF ASSIGNMENT AGREEMENT
 
222
SCHEDULE 7 FORM OF ORIGINAL OBLIGOR ACCESSION DEED
 
225
SCHEDULE 8 FORM OF ACCESSION DEED
 
226
SCHEDULE 9 FORM OF RESIGNATION LETTER
 
227
SCHEDULE 10 FORM OF COMPLIANCE CERTIFICATE
 
228
SCHEDULE 11 FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE
 
229
SCHEDULE 12 TIMETABLES
 
231
SCHEDULE 13 EXCLUDED TRANSFEREES
 
231
SCHEDULE 14 AGREED SECURITY PRINCIPLES
 
233

    
    
        
    
    
    
        


    
    
    
    
    
    
    
    
    
    
    
    
    

Page ii



--------------------------------------------------------------------------------







Page iii



--------------------------------------------------------------------------------




THIS AGREEMENT is dated 3 December 2014 and made between:
(1)
Upon its accession to this Agreement in accordance with Clause 5.6 (Accession of
Original Obligors) GA HC REIT II CH U.K. SENIOR HOUSING PORTFOLIO LIMITED
registered in England and Wales (registered number 04258255) (the Original
Borrower);

(2)
Upon their accession to this Agreement in accordance with Clause 5.6 (Accession
of Original Obligors) THE COMPANIES listed in Part A of Schedule 1 as guarantors
(together with the Borrower, the Original Guarantors);

(3)
CREDIT SUISSE SECURITIES (EUROPE) LIMITED as arranger (the Arranger);

(4)
NORTHSTAR REALTY HEALTHCARE, LLC as indemnitor (the Indemnitor);

(5)
CREDIT SUISSE AG, LONDON BRANCH as lender (the Original Lender);

(6)
ELAVON FINANCIAL SERVICES LIMITED, a limited liability company registered in
Ireland with the Companies Registration Office (registered number 418442), with
its registered office at Block E, Cherrywood Business Park, Loughlinstown,
Dublin, Ireland acting through its UK Branch (registered number BR009373) from
its offices at 5th Floor, 125 Old Broad Street, London EC2N 1AR, United Kingdom
as agent of the other Finance Parties (the Agent); and

(7)
U.S. BANK TRUSTEES LIMITED, a limited liability company incorporated under the
laws of England and Wales and with registration number 02379632 with its office
at 125 Old Broad Street, London, EC2N 1AR, United Kingdom as security agent for
the Secured Parties (the Security Agent).

IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
Above-Ground Storage Tank means any tank, including aboveground and underground
piping connected to the tank, that is or has been used to contain Hazardous
Materials or petroleum products and the combined volume of which is more than 10
per cent. above the surface of the ground.
Above-Ground Storage Tank Reserve means the sterling equivalent amount of
US£3,750.00.
Acceptable Bank means a bank or financial institution which has a rating for its
long term unsecured and non credit enhanced debt obligations of A or higher by
S&P or Fitch or A3 or higher by Moody’s or a comparable rating; or any other
bank or financial institution approved by the Agent.
Accession Deed means a document substantially in the form set out in Schedule 7
(Form of Accession Deed).

Page 1



--------------------------------------------------------------------------------




Account means the General Account or a Controlled Account.
Actual Net Disposal Proceeds means the Net Disposal Proceeds received by an
Obligor in respect of any disposal of a Property or the shares in a Subsidiary
of an Obligor.
Additional Borrower means a company which becomes an Additional Borrower in
accordance with Clause 27 (Changes to the Transaction Obligors).
Additional Guarantor means a company which becomes an Additional Guarantor in
accordance with Clause 27 (Changes to the Transaction Obligors).
Additional Obligor means an Additional Borrower or an Additional Guarantor.
Additional Non-Recourse Carveout means any Closing Defect designated as such in
accordance with sub-paragraph (c)(i) of Clause 5.3 (Special Reserves).
Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
Agent's Spot Rate of Exchange means the Agent's spot rate of exchange for the
purchase of the relevant currency with sterling in the London foreign exchange
market at or about 11:00 a.m. on a particular day.
Agreed Security Principles means the principles set out in Schedule 14 (Agreed
Security Principles).
Agreement for Lease means an agreement to grant an Occupational Lease for all or
part of a Property including any variation, amendment or supplement to it
disclosed in a Property Report or made in accordance with this Agreement.
Allocated Loan Amount means with respect to a Property, the amount set opposite
that Property in ‎Part D, Part E or Part F (as applicable) of Schedule 1
(Properties).
Anti-Bribery Law means the US Foreign Corrupt Practices Act, the UK Bribery Act,
Turkish Anti-Corruption  legislation and any legislation enacted pursuant to the
OECD Convention Combating Bribery of Foreign Public Officials in International
Business Transactions, in each case as amended from time to time.
Applicable Release Price Percentage means:
(a)
subject to paragraph (b) below, the percentage rate set out in the first column
of the table below which corresponds to the range of amounts (expressed as
percentages of the Original Facility Amount) set out in the second column of the
table below into which the aggregate amount (if any) of the Original Facility
Amount that has been prepaid from Net Disposal Proceeds under Clause 8.3‎
(Mandatory prepayment) up to and including the point at which any prepayment is
made of an amount equal to the Net Disposal Proceeds of the relevant Property
falls, provided that if any such prepayment would cause the percentage of the
Original Facility Amount that has been prepaid to move into the next Range, only
the portion of amount being prepaid which falls within next Range shall be
subject to the Applicable Release Price Percentage applicable to that Range,


Page 2



--------------------------------------------------------------------------------




and the remainder of such prepayment amount shall be subject to the Applicable
Release Price Percentage for the previous applicable Range:
Percentage
Range
110
Up to 25% of the Original Facility Amount
115
Greater than 25% of the Original Facility Amount but up to 50% of the Original
Facility Amount
120
Greater than 50% of the Original Facility Amount

(b)
paragraph (a) shall not apply to the following Properties:

(i)
Galsworthy House, Kingston Hill, Kingston Upon Thames KT2 7LX;

(ii)
Abbeycrest Nursing Home, Essex Way, Kennylands Road, Sonning Common, Reading RG4
9RG;

(iii)
Cranmer Court, Farleigh Common, Warlingham CR6 9PE; and

(iv)
Deer Park View, Sandy Lane, Teddington,

in respect of which the Applicable Release Price Percentage shall be 120 per
cent.
Assignation of Rent means a Scots law assignation of rent derived from a
Property located in Scotland entered into or to be entered into by an Obligor in
favour of the Security Agent in an agreed form.
Assignment Agreement means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
Assignment Deeds of Variation means:
(a)
deeds of variation to the alienation provisions of the Existing Leases in
England and Scotland (and Tenant’s works provisions in the Existing Leases for
the Properties known as Kingsclear and Oaken Holt) dated on or about the date
hereof; and

(b)
deeds of variation to the alienation provisions of the Existing Lease in Jersey
required to be delivered in accordance with Clause 23.23 (Conditions
Subsequent).

Auditor means Deloitte LLP or any alternative auditor appointed by the Borrower.
Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
Availability Period means the period from and including the date of this
Agreement to and including the earlier of the date of Utilisation of the
Facility and 30 January 2015 (or as extended in writing by the Agent acting on
the instructions of all the Lenders).

Page 3



--------------------------------------------------------------------------------




Available Commitment means a Lender’s Commitment minus:
(a)
the amount of its participation in any outstanding Loan; and

(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loan that is due to be made on or before the proposed Utilisation Date.

Available Facility means the aggregate for the time being of each Lender’s
Available Commitment.
Basel III shall have the meaning given to that term in Clause 14.1 (Increased
costs).
Basel Committee shall have the meaning given to that term in Clause 14.1
(Increased costs).
Billets means the billet to be signed and consented to by the relevant Obligor
in a form approved by the Security Agent to be presented to the Judicial
Greffier of the Royal Court of Jersey and thereafter registered in the Jersey
Public Registry in the sum of £6,721,000 and pursuant to which registration the
Security Agent shall have a first and sole judicial hypothec secured against
each of the Jersey Properties.
Borrower means the Original Borrower and any Additional Borrower.
Borrower Insurance Broker’s Letter means a letter from the Borrower’s insurance
brokers addressed to the Finance Parties, confirming that the insurance cover in
force in respect of each Property (as arranged by or on behalf of the Borrower)
complies with the terms of this Agreement and the necessary premia have been
paid.
BOS Intercreditor means the intercreditor agreement between amongst others
Griffin-American Healthcare REIT II, Inc. (to be merged into NRF Healthcare
Subsidiary, LLC and subsequently converted into Healthcare GA Holdings, General
Partnership, in each case on the Closing Date) and Bank of Scotland plc dated 11
September 2013.
Break Costs means the amount (if any) by which:
(a)
the interest (which, if such Break Costs are payable prior to any
Securitisation, shall exclude any Margin or, if such Break Costs are payable
following any Securitisation, shall include any Margin) which a Lender should
have received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.


Page 4



--------------------------------------------------------------------------------




Budget means the Initial Budget and each annual budget prepared by the Borrower
and delivered to the Agent pursuant to Clause 21.4 (Budget).
Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.
Business Transfer Agreement has the meaning given to that term in the Elder Care
Co Guarantee.
Care Inspectorate means the Social Care and Social Work Improvement Scotland
established under the Public Services Reform (Scotland) Act 2010 having its head
office at Compass House, 11 Riverside Drive, Dundee, and/or any successor,
transferee or other authority, organisation or body regulating health and social
care in Scotland.
Cash Release Conditions means on a Test Date:
(a)
no Default is continuing; and

(b)
each of the Cash Trap Covenants is satisfied.

Cash Trap Account means the account designated as such under Clause  18.1
(Designation of Accounts) and includes any replacement of that Account.
Cash Trap Amount means, on any Test Date, the amount standing to the credit of
the Cash Trap Account on that Test Date.
Cash Trap Covenants means, on any Test Date, where:
(a)
the DSCR is greater than or equal 1.79:1;

(b)
Loan to Value is less than or equal to 78 per cent.; and

(c)
the Rental Cover Ratio is greater than or equal to 1.08:1.

CHHGL means Caring Homes Healthcare Group Limited, a private company
incorporated in England and Wales with company registered number 06367517
(formerly named Myriad Healthcare Limited).
Code means the US Internal Revenue Code of 1986.
Closing has the meaning given to that term in the Merger Agreement.
Closing Date means the date on which Closing occurs.
Closing Date Cap means an interest rate cap in respect of not less than 100 per
cent. of the Original Facility Amount to be entered into in accordance with and
which complies with the terms of Clause 9.3 (Hedging).
Closing Date Cap Agreement means an agreement documenting a Closing Date Cap.
Closing Defect has the meaning given to that term in Clause 5.3 (Special
Reserves).
Closing Tax Structure Report means the tax structuring report prepared by
Deloitte LLP dated 2 December 2014 setting out details of the Permitted
Mezzanine

Page 5



--------------------------------------------------------------------------------




Reorganisation and the Proposed REIT Reorganisation and addressed to, or
otherwise capable of being relied upon by the Finance Parties and delivered as a
condition precedent document pursuant to Clause 4 (Conditions to signing).
Closing Valuation means the Valuation dated 27 November 2014 and delivered as a
condition precedent document pursuant to Clause 4 (Conditions to signing).
Code means the US Internal Revenue Code of 1986.
Collection Account means the account designated as such under Clause 18.1
(Designation of Accounts) and includes any replacement of that Account.
Commitment means:
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading “Commitment” in ‎Part B or Part C of ‎Schedule 1 (The Original Parties
and Properties) and the amount of any other Commitment transferred to it under
this Agreement; and

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
Commitment Letter means the commitment letter dated 20 October 2014 between the
Arranger and the Sponsor.
Compensation Prepayment Proceeds means the Net Proceeds of all compensation and
damages for the compulsory purchase of, or any blight or disturbance affecting,
any Property but excluding any Excluded Proceeds.
Compliance Certificate means a certificate substantially in the form set out in
‎Schedule 10 (Form of Compliance Certificate).
Confidential Information means all information relating to any Obligor, the
Group, the Sponsor, the Indemnitor, the Finance Documents, the Facility or the
Property of which a Finance Party becomes aware in its capacity as, or for the
purpose of becoming, a Finance Party or which is received by a Finance Party in
relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or the Facility from either:
(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers, in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 40 (Confidentiality); or


Page 6



--------------------------------------------------------------------------------




(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

Confidentiality Undertaking means a confidentiality undertaking substantially in
a recommended form of the LMA or in any other form agreed between the Borrower
and the Agent.
Consensus means Consensus Support Services Limited, a company incorporated in
England and Wales with company number 04081379.
Constitutional Documents means, in relation to each Transaction Obligor:
(a)
its memorandum and articles of association;

(b)
its certificate or deed of incorporation; and

(c)
any certificates of change of name,

or the equivalent documents for any Transaction Obligor incorporated or formed
in a jurisdiction other than England and Wales.
Controlled Accounts means:
(a)
the Mandatory Prepayment Account;

(b)
the Cash Trap Account;

(c)
the Rental Income Account;

(d)
the Reserves Accounts;

(e)
the LTV Cure Account;

(f)
the Special Reserves Account; and

(g)
the DSCR Cure Account.

Costs means any VAT chargeable in respect of Rental Income.
CTA means the Corporation Tax Act 2009.
Cure Amount means, on any Test Date, the sum of the amounts standing to the
credit of the LTV Cure Account and the amount standing to the credit of the DSCR
Cure Account on that Test Date.

Page 7



--------------------------------------------------------------------------------




Day 1 Hedging Requisite Rating means, the rating of long or short term (as
appropriate) unsecured debt instruments in issue by a person (which are neither
subordinated nor guaranteed) which meet the following requirements:
(a)
long term instruments with a rating of AA- (or better) by S&P; and

(b)
to the extent that that Hedge Counterparty:

(i)
has a long term instruments rating from Fitch, long term instruments with a
rating of AA- (or better) by Fitch; or

(ii)
does not have a long term instruments rating from Fitch, long term instruments
with a rating of Aa3 (or better) by Moody’s.

De Minimis Amount means an amount equal to 10 per cent. of the Original Facility
Amount.
Debt Purchase Transaction means, in relation to a person, a transaction where
such person:
(a)
purchases by way of assignment or transfer;

(b)
enters into any sub-participation in respect of; or

(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
Debt Yield means, on any Test Date or any other date contemplated under this
Agreement, the ratio of:
(a)
LTM EBITDAR; to

(b)
the principal amount outstanding of the Facility on that Relevant Rental Quarter
Date.

Default means an Event of Default or any event or circumstance specified in
Clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
Defaulting Lender means any Lender:
(a)
which has failed to make its participation in the Loan available (or has
notified the Agent or the Original Borrower (which has notified the Agent) that
it will not make its participation in a Loan available) by the Utilisation Date
of that Loan in accordance with Clause 6.4 (Lenders' participation);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above;

Page 8



--------------------------------------------------------------------------------




(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within ten Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

Defective Property Allocation means the value of the Allocated Loan Amounts
attributable to Properties subject to Closing Defects.
Deferred Maintenance and Environmental Conditions Reserve means the amount of
£859,358.17, being the amount equal to 125.00 per cent. of the cost of:
(a)
maintenance work required to be performed over the twelve months following
Closing; and

(b)
work associated with compliance and environmental remediation costs.

in respect of a Property or Properties, as determined by reference to the
Technical and Engineering Report and the Environmental Report prior to Closing
and as required to be paid into the Reserves Account as a condition precedent
pursuant to Clause 5.1 (Initial conditions precedent).
Delegate means any delegate, agent, attorney or co-trustee appointed by the
Agent or the Security Agent.
Disposal Proceeds Shortfall Amount means, in respect of a proposed disposal by
an Obligor of a Property or shares in a Subsidiary, any amount by which the
Required Net Disposal Proceeds exceeds the Actual Net Disposal Proceeds.
Disruption Event means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,


Page 9



--------------------------------------------------------------------------------




and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
Dormant Subsidiary means a member of the Group which does not trade (for itself
or as agent for any other person) and does not own, legally or beneficially,
assets (including indebtedness owed to it) that have an aggregate value of
£100,000 or more (or its equivalent in another currency).
Dormant Subsidiary List means the list of Dormant Subsidiaries delivered to the
Agent on or before the date of this Agreement.
DSCR has the meaning given to that term in Clause 22.1 (Definitions – Financial
Covenants).
DSCR Cure Account means the account designated as such under Clause  18.1
(Designation of Accounts) and includes any replacement of that Account.
EBITDAR has the meaning given to that term in Clause 22.1 (Definitions –
Financial Covenants).
Elder Care Co means Caring Home Healthcare Group Limited (formerly known as
Myriad Healthcare Limited), a company incorporated in England and Wales with
company number 6367517.
Elder Care Co Debenture means the means the debenture charging the assets of
Elder Care Co, and securing the obligations of Elder Care Co under the Elder
Care Co Guarantee, dated 11 September 2013.
Elder Care Co Guarantee means the guarantee dated 11 September 2013 from Elder
Care Co guaranteeing, among other obligations, the obligations of the Speciality
Division under the Occupational Leases, Umbrella Agreement, Business Transfer
Agreement and the SPA.
Environment means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)
land (including, without limitation, land under water).

Environmental Claim means any claim, proceeding, formal notice or investigation
by any person in respect of any Environmental Law.
Environmental Law means any applicable law or regulation in any Relevant
Jurisdiction (excluding paragraph (d) of the definition thereof) which relates
to:
(a)
the pollution or protection of the Environment;

(b)
the conditions of the workplace; or


Page 10



--------------------------------------------------------------------------------




(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

Environmental Permits means any permit and other Authorisation and the filing of
any notification, report or assessment required under any Environmental Law for
the operation of the business of any Obligor conducted on or from the properties
owned or used by any Obligor.
Environmental Professional has the meaning given to that term in Clause 24.13(b)
(Radon).
Environmental Report means the various environmental due diligence assessment
reports prepared by EMG dated August to October 2014 addressed to or otherwise
capable of being relied upon by the Finance Parties, the Agent and the Security
Agent and any security trustee and/or note trustee in connection with a
Securitisation of the Loan or part of the Loan and delivered as a condition
precedent document pursuant to Clause 4 (Conditions to signing).
Escrow Account shall have the meaning given to it in the Escrow Agreement.
Escrow Agreement means the escrow agreement to be dated on or around the date of
this Agreement between, among others, First American Title Insurance Company as
escrow agent, NorthStar Realty Finance Corp., National Healthcare Income Inc.,
the Original Lender and the US Lenders (as defined therein).
Event of Default means any event or circumstance specified as such in Clause 25
(Events of Default).
Excluded Proceeds means any proceeds of an insurance claim, claim for
compensation or damages or Recovery Claim which the Borrower notifies the Agent
are, or are to be, applied:
(a)
to satisfy (or reimburse an Obligor which has discharged) any liability, charge
or claim upon an Obligor by a person which is not an Obligor or an Affiliate of
an Obligor; or

(b)
in the replacement, reinstatement and/or repair of, or rectification of any
defect in, any assets of an Obligor which have been lost, destroyed or damaged,

in each case as a result of the events or circumstances giving rise to that
claim, if those proceeds are so applied as soon as reasonably practicable (but
in any event within 90 days, or such longer period as the Majority Lenders may
agree) after receipt.
Excluded Transferee means those entities set out in Schedule 13 (Excluded
Transferees).
Existing Lease means each lease and underlease granted by an Obligor (as
landlord or sub-landlord, as applicable) in respect of the Properties listed in
Part D, Part E or Part F of Schedule 1, in each case as disclosed in the
Property Reports and including the Umbrella Agreement (as applicable to such
lease or underlease) and any variation,

Page 11



--------------------------------------------------------------------------------




amendment or supplement to such lease or underlease disclosed in the Property
Reports or made in accordance with this Agreement.
Existing Tenant means the tenant of an Existing Lease.
Existing Use means the use to which a Property is put as at the date of this
agreement.
Extension means an extension of the tenor of the Loan made pursuant to the First
Term Extension Option or the Second Term Extension Option.
Extension Cap means an interest rate cap in respect of the Loan then outstanding
under which the Borrower's effective interest rate exposure is capped at a level
of no greater than 2.5 per cent per annum, for a period of one year commencing
on:
(a)
the date immediately following the original Termination Date in respect of the
First Term Extension; and/or

(b)
the date immediately following the Termination Date as extended by the First
Term Extension in respect of the Second Term Extension.

Extension Cap Agreement means the agreement documenting an Extension Cap.
Extension Fee means 0.25 per cent. of the Loan then outstanding as calculated on
the original Termination Date in respect of the First Term Extension or on the
Termination Date as extended by the First Term Extension in respect of the
Second Term Extension.
Facility means the term loan facility made available under this Agreement as
described in Clause 2.1 (The Facility).
Facility Office means the office or offices notified by a Lender to the Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.
FATCA means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

FATCA Application Date means:
(a)
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;


Page 12



--------------------------------------------------------------------------------




(b)
in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

(c)
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.
FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction.
Fee Letter means any letter or letters dated on or about the date of this
Agreement between any of the Arranger, the Agent or the Security Agent and the
Borrower setting out any of the fees referred to in Clause 12 (Fees).
Final REIT Tax Structure Report means a tax structuring report prepared by
Deloitte LLP, setting out the steps comprised in the Permitted REIT
Reorganisation in sufficient detail as to be capable of implementation and
containing a full analysis of the steps based on factual assumptions (verified
by the Obligors), capable of being relied upon by the Finance Parties on such
terms as are agreed between Deloitte and the Agent (acting on the instructions
of the Majority Lenders acting reasonably), and for the avoidance of doubt it is
hereby acknowledged that a cap on liability for negligence in respect of the
Final REIT Tax Structure Report will not be reasonable unless it is greater than
the cap on liability for negligence under the Closing Tax Structure Report.
Finance Document means this Agreement, any Security Document, the Scottish
Priority Deed, any Fee Letter, any Subordination Agreement, the Mezzanine Flex
Letter, the Indemnitor Guarantee, the Report Proceeds Side Letter, any
Resignation Letter or any other document designated as such by the Agent and the
Borrower.
Finance Party means the Agent, the Security Agent, the Arranger or a Lender.
Financial Indebtedness means any indebtedness for or in respect of:
(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;


Page 13



--------------------------------------------------------------------------------




(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing;

(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account);

(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(i)
(without double-counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (h)
above.

First Term Extension means the exercise of the First Term Extension Option in
accordance with Clause 7.3 (Extension option).
GAAP means UK GAAP or US GAAP.
General Account means the account designated as such under Clause 18.1
(Designation of Accounts) and includes any replacement of that Account.
Glentworth means Glentworth House Limited, a company incorporated in England and
Wales with company number 5075900.
Governmental Authority means any governmental or quasi-governmental authority,
including any nation, state, local, territorial, county, municipal or other
agency, board, authority, bureau, commission, court, department or other
instrumentality or political unit or subdivision, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, whether domestic or foreign or any self-regulatory or
governing body or organisation.
Group means the Borrower and its Subsidiaries for the time being.
Group Structure Chart means the structure chart setting out the ownership of
each Obligor and each Property (assuming that the Closing Date and Utilisation
has occurred) delivered in accordance with Clause 5.1 (Initial conditions
precedent).
Guarantor means an Original Guarantor or an Additional Guarantor.
Hazardous Materials means, regardless of amount or quantity:
(a)
any element, compound or chemical that is defined, listed or otherwise
classified as a contaminant, pollutant, toxic pollutant, toxic or hazardous
substance, extremely hazardous substance or chemical, hazardous waste, special
waste, or solid waste under Environmental Laws or that is likely to cause harm
to or have


Page 14



--------------------------------------------------------------------------------




an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law;
(b)
petroleum and its refined products;

(c)
polychlorinated biphenyls;

(d)
any substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials;

(e)
any raw materials, building components (including, without limitation,
asbestos-containing materials) and manufactured products containing hazardous
substances listed or classified as such under Environmental Laws; and

(f)
any substance or materials that are otherwise regulated under Environmental Law.

Headlease means a lease under which an Obligor holds title to any part of a
Property.
Healthcare Licence means any or all licences, permits, qualifications,
certifications and other authorisations granted by any Healthcare Regulatory
Agency relating to or affecting:
(a)
the operation, maintenance, management, use or regulation of any Property for
the purpose of the provision of healthcare services;

(b)
the provision of healthcare services on such Property; and/or

(c)
the reimbursement of healthcare costs relating to such Property.

Healthcare Requirements means:
(a)
all requirements of each Healthcare Regulatory Agency relating to the provision
of healthcare services on the Property;

(b)
any requirement on a Tenant to obtain and maintain a Healthcare Licence; and

(c)
all requirements which are set out in clauses 15.3 and 17 of the Existing
Leases.

Healthcare Regulatory Agency means the Care Quality Commission, the Care
Inspectorate or any and all replacement agencies, boards, authorities, bodies
and any Governmental Authority which:
(a)
grants, issues or regulates any Healthcare Licences; or

(b)
has jurisdiction over:

(i)
the ownership, operation, maintenance, management, use or regulation of such
Property for the purpose of the provision of healthcare services;


Page 15



--------------------------------------------------------------------------------




(ii)
the provision of healthcare services on such Property; and/or

(iii)
the reimbursement of healthcare costs relating to such Property.

Hedge Counterparty means any counterparty to a Closing Date Cap or Extension Cap
with an Obligor.
Hedging Reserve means an amount not less than £850,000.00 required to be paid
into the Reserves Account as a condition precedent pursuant to Clause 5.1
(Initial conditions precedent).
Historical Documents means the following documents:
(a)
the BOS Intercreditor;

(b)
a reorganisation and transfer agreement dated 6 July 2013 entered into between
the Borrower and CHHGL for the sale of the business and assets of the Borrower
to CHHGL;

(c)
a reorganisation and transfer agreement dated 6 July 2013 entered into between
Jerseyco and CHHGL for the sale of the business and assets of Jerseyco to CHHGL;

(d)
a reorganisation and transfer agreement dated 6 July 2013 entered into between
GA HC REIT II U.K. Walstead Ltd and CHHGL for the sale of the business and
assets of GA HC REIT II CH U.K. Walstead to CHHGL;

(e)
a sale and purchase agreement dated 6 July 2013 entered into between the
Borrower and Non-Core Bidco 1 Limited (company number 08583911) in relation to
the sale and purchase of the entire issued share capital of Necton (Norfolk)
Limited;

(f)
a sale and purchase agreement dated 6 July 2013 entered into between the
Borrower and Non-Core Bidco 2 Limited (company number 08583920) in relation to
the sale and purchase of the entire issued share capital of Kyrano (Thunderbird)
Limited (company number 08574530);

(g)
a sale and purchase agreement dated 6 July 2013 entered into between the
Borrower and Non-Core Bidco 3 Limited (company number 08583958) in relation to
the sale and purchase of the entire issued share capital of Consensus (2013)
Limited (company number 08574447);

(h)
a property sale agreement dated 6 July 2013 entered into between the Borrower
and Home of Compassion (Thames Ditton) Limited (company number 08574549) for
transfer by the Borrower of property known as Home of Compassion; and

(i)
a property sale agreement dated 6 July 2013 entered into between the Borrower
and Southlands Court (Bexhill) Limited (company number 08574521) for transfer by
the Borrower of property known as Southlands (Bexhill).


Page 16



--------------------------------------------------------------------------------




HMRC REIT Clearance means a non-statutory business clearance obtained from HMRC
confirming the treatment of the Permitted REIT Reorganisation under the UK REIT
Regime (including the matters set out in paragraph 5.1.2 of the Closing Tax
Structure Report).
Holdco means GA HC REIT II UK SH Acquisition Limited, a limited liability
company incorporated in England and Wales with registered number 08573184.
Holding Company means, in relation to person (A), any other person in respect of
which (A) is a Subsidiary.
IFRS means international financial reporting standards within the meaning of the
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
Impaired Agent means the Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Agent otherwise rescinds or repudiates a Finance Document;

(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or
(b) of the definition of "Defaulting Lender"; or

(d)
an Insolvency Event has occurred and is continuing with respect to the Agent;

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within ten Business Days of its due date; or
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

Indemnitor means NorthStar Realty Healthcare, LLC.
Indemnitor Guarantee means the guarantee dated on or about the date of this
Agreement between the Indemnitor and the Agent.
Initial Accession means the accession of the Original Obligors to this Agreement
in accordance with Clause 5.6 (Accession of Original Obligors).
Initial Budget means the Budget prepared by the Borrower in agreed form on or
before the date of this Agreement delivered to the Agent as a condition
precedent pursuant to Clause 5.1 (Initial conditions precedent).
Insolvency Event in relation to a Finance Party means that the Finance Party:

Page 17



--------------------------------------------------------------------------------




(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its home or head office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above; and

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation;

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all substantially all its assets (other than, for so long as it is
required by law or regulation not to be publicly disclosed, any such appointment
which is to be made, or is made, by a person or entity described in paragraph
(d) above);

(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintain possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.


Page 18



--------------------------------------------------------------------------------




Insurance Prepayment Proceeds means any Net Proceeds of Insurances required to
be paid into the Mandatory Prepayment Account in accordance with paragraph (i)
of Clause 24.10 (Insurances) but excluding any Excluded Proceeds.
Insurance Report means the due diligence review of the difference in condition
and/or difference in limits insurance dated 26 November 2014 prepared by Harbor
addressed to the Finance Parties, the Agent and the Security Agent and capable
of being relied upon by the Finance Parties, the Agent and the Security Agent
and any security trustee and/or note trustee in connection with a Securitisation
of the Loan or part of the Loan and delivered as a condition precedent document
pursuant to Clause 4 (Conditions to signing).
Insurances means any contract of insurance under Clause 24.10 (Insurances).
Interest Payment Date means 20 January, 20 April, 20 July and 20 October in each
year and the Termination Date, with the first Interest Payment Date being 20
January 2015. If, however, any such day is not a Business Day, the Interest
Payment Date will instead be the next Business Day in that calendar month (if
there is one) or the preceding Business Day (if there is not).
Interest Period means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.4 (Default interest).
Interpolated Screen Rate means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time on the Quotation Day for the currency of that
Loan.
ITA means the Income Tax Act 2007.
Jerseyco means GA HC REIT II CH U.K. L'Hermitage Ltd a company incorporated in
Jersey with registered number 75107.
Jersey Public Registry means the public registry of the Royal Court of Jersey.
Jersey Property means a property set out in Part F of Schedule 1 (The Original
Parties and Properties) and, where the context so requires, includes the
buildings on that Jersey Property and Jersey Properties means any number of
them.
Joint Venture means any joint venture entity, whether a company, unincorporated
firm, undertaking, association, joint venture or partnership or any other
entity.

Page 19



--------------------------------------------------------------------------------




Landlord Discretions means any rights (whether explicit or not) which entitle an
Obligor in its capacity as a landlord or otherwise under the Umbrella Agreement
to exercise its discretion in connection with:
(a)
giving consent to variations to the form of the Master Lease;

(b)
other than expressly set out in clause 3.1.2(b) (Master Lease) of the original
form of the Umbrella Agreement, giving consent to any adjustments to the terms
of any Lease Document (including any adjustment to the rent payable under such
Lease Document);

(c)
entering into an Umbrella Agreement Landlord Discretionary Acquisition;

(d)
exercising its rights under clause 3.3 (Cross Default) of the original form of
the Umbrella Agreement in respect of or in a manner which affects or which might
affect any of the Existing Leases;

(e)
entering into an Umbrella Agreement Landlord Discretionary Disposal;

(f)
exercising its rights under clause 4 of the Umbrella Agreement;

(g)
giving consent to any change of control of any Tenant in accordance with clause
3.5.6 of the original form of the Umbrella Agreement; or

(h)
doing or omitting to do any act or thing or giving or withholding any approval
or consent or otherwise permitting any matter relating to any Property except
where to do so would be immaterial in its effect.

Lease Document means:
(a)
an Agreement for Lease;

(b)
an Occupational Lease;

(c)
the Umbrella Agreement; or

(d)
any other document designated as such by the Agent and the Borrower.

Lease Prepayment Proceeds means the Net Proceeds of any premium or other amount
paid to an Obligor in respect of any agreement to amend, supplement, extend,
waive, surrender or release a Lease Document.
Legal Reservations means:
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b)
the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
stamp duty may be void and defences of set-off or counterclaim;

(c)
the limitation of the enforcement of the terms of leases of real property by
laws of general application to those leases;


Page 20



--------------------------------------------------------------------------------




(d)
similar principles, rights and remedies under the laws of any Relevant
Jurisdiction; and

(e)
any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinions supplied to the
Agent as a condition precedent under this Agreement on or before the Utilisation
Date.

Lender means:
(a)
any Original Lender; and

(b)
any other person which has become a Lender in accordance with Clause 26 (Changes
to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
LIBOR means, in relation to any Loan or Unpaid Sum on which interest for a given
period is to accrue:
(a)
the applicable Screen Rate;

(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan; or

(c)
if:

(i)
no Screen Rate is available for sterling; or

(ii)
no Screen Rate is available for the Interest Period of that Loan or Unpaid Sum
and it is not possible to calculate an Interpolated Screen Rate for that Loan or
Unpaid Sum,

the Reference Bank Rate, as of, in the case of paragraphs (a) and (c) above, the
Specified Time on the Quotation Day for sterling and for a period equal in
length to the Interest Period of that Loan or Unpaid Sum and, if any such rate
is below zero, LIBOR will be deemed to be zero.
Limitation Acts means the Limitation Act 1980, and the Foreign Limitation
Periods Act 1984 and the Prescription and Limitation (Scotland) Act 1973.
Loan means a loan made or to be made under the Facility or the principal amount
outstanding for the time being of that loan.
Loan to Value has the meaning given to that term in Clause 22.1 (Definitions-
Financial Covenants).
LMA means the Loan Market Association.
LTV Cure Account means the account designated as such under Clause  18.1
(Designation of Accounts) and includes any replacement of that Account.

Page 21



--------------------------------------------------------------------------------




Luxembourg Tax Clearances means an ATA and APA (as those terms are defined in
the Closing Tax Structure Report), confirming the matters described at
paragraphs 4.3.20, 4.3.21 and 8.2.8 of the Closing Tax Structure Report.
Lux Holdco, Lux Midco, Lux Mezzco and LuxPropco shall each have the meaning
given to them in the Closing Tax Structure Report.
Majority Lenders means a Lender or Lenders whose Commitments aggregate more than
66⅔% of the Total Commitments or, if the Total Commitments have been reduced to
zero, aggregated more than 66⅔% of the Total Commitments immediately prior to
the reduction.
Mandatory Prepayment Account means the account designated as such under Clause 
18.1 (Designation of Accounts) and includes any replacement of that Account.
Managing Agent means a managing agent appointed by an Obligor in respect of a
Property in accordance with Clause 24.9 (Managing Agents).
Margin means 4.25 per cent. per annum.
Master Lease shall have the meaning given to such term in the Umbrella
Agreement.
Material Adverse Effect means a material adverse effect on:
(a)
the consolidated business, assets or financial condition of the Obligors;

(b)
the ability of the Obligors to perform their payment obligations under any of
the Finance Documents and/or their obligations under Clause 22 (Financial
Covenants) of this Agreement; or

(c)
subject to the Legal Reservations, the validity or enforceability of any of the
Finance Documents or any Security granted or purported to be granted pursuant to
any of the Finance Documents.

Mergers means the business combination through mergers of certain Subsidiaries
of North Star Realty Finance Corp. and of Griffin-American Healthcare REIT II,
Inc. and Griffin-American Healthcare REIT II Holdings L.P.
Merger Agreement means the agreement and plan of merger dated 5 August 2014
between NorthStar Realty Finance Corp., NRF Healthcare Subsidiary LLC, NRF OP
Healthcare Subsidiary LLC, Griffin-American Healthcare REIT II Holdings LP and
Griffin-American Healthcare REIT II Inc.
Mezzanine Flex Letter means the letter dated on or about the date of this
Agreement between the Arranger and the Sponsor setting out the terms on which
the Arranger may require the Borrower to split the Facility in a senior facility
and a mezzanine facility and certain matters consequential thereon.
Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

Page 22



--------------------------------------------------------------------------------




(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; and

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
Net Disposal Proceeds means, in respect of a disposal of a Property or the
shares in a Subsidiary permitted under Clause 23.5 (Disposals), the aggregate of
the amount of the consideration received by the relevant Obligor from such
disposal after deducting:
(a)
all reasonable costs and expenses properly incurred by the relevant Obligor in
connection with such disposal; and

(b)
Tax (including VAT) incurred or required to be paid in connection with such
disposal (as certified by that Obligor and, following a request from the Agent
(acting reasonably), on the basis of advice provided to that Obligor by a
reputable third party tax adviser and on the basis of existing rates and taking
into account (where commercially practicable to do so) any available credit,
deduction or allowance).

Net Proceeds means, in respect of the proceeds of any amount paid in respect of
a Lease Document or the proceeds of an insurance claim or a claim for
compensation or damages, the amount of the relevant proceeds received by the
relevant Obligor in respect of such Lease Document or from such insurance claim
or claim for compensation or damages after deducting:
(a)
all reasonable costs and expenses properly incurred by the relevant Obligor in
connection with such Lease Document, insurance claim or claim for compensation
or damages; and

(b)
all Taxes (including VAT but excluding income taxes) incurred or required to be
paid in connection with such Lease Document, insurance claim or claim for
compensation or damages (as certified by that Obligor on the basis of existing
rates and taking into account (where commercially practicable to do so) any
available credit, deduction or allowance).

Net Rental Income has the meaning given to it in Clause 22.1 (Definitions-
Financial Covenants).
New Lender has the meaning given to that term in Clause 26 (Changes to the
Lenders).
Obligor means the Borrower or a Guarantor.

Page 23



--------------------------------------------------------------------------------




Occupational Lease means any lease or licence or other right of occupation or
right to receive rent to which a Property may at any time be subject and
includes the Existing Leases and any guarantee of a tenant’s obligations under
the same including as arising under any Third Party Credit Support.
OFAC means The Office of Foreign Assets Control of the US Department of the
Treasury.
Official means any official, employee or representative of, or any other person
acting in an official capacity for or on behalf of, any (i) national, federal,
state, provincial or local government, including any entity owned or controlled
thereby, (ii) political party, party official or political candidate, or (iii)
public international organisation.
Ongoing Maintenance Reserve means a sum of £96.25 per quarter per annum for each
bed in each Property as identified in the most recent Valuation.
Original Facility Amount means the aggregate principal amount of the Loan
utilised pursuant to the Utilisation Request.
Original Financial Statements means, in relation to each Original Obligor, its
audited financial statements for its financial year ended 31 December 2013.
Original Obligor Accession Deed means a document substantially in the form set
out in Schedule 7 (Form of Original Obligor Accession Deed).
Original Obligor Board Minutes means the resolutions of the board of directors
of an Original Obligor provided to the Agent in accordance with paragraph (a) of
Clause 5.1 (Initial Conditions Precedent).
Original Obligors means the Original Borrower and the Original Guarantors.
Overview Report means the report prepared by Lenders’ counsel dated 1 December
2014 in relation to the Property Reports addressed to the Finance Parties, the
Agent and the Security Agent and capable of being relied upon by the Finance
Parties, the Agent and the Security Agent and any security trustee and/or note
trustee in connection with a Securitisation of the Loan or part of the Loan and
delivered as a condition precedent document pursuant to Clause 4 (Conditions to
signing).
Participating Member State means any member state of the European Union that has
the euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.
Party means a party to this Agreement.
Permitted Developments means the Proposed Developments if and to the extent that
the Agent has provided its prior written consent to such Proposed Developments
in accordance with Clause 24.5(a) (Development).
Permitted Equity Injection means a contribution in cash from a Shareholder of
the Borrower (or an Affiliate of a Shareholder of the Borrower) in the form of
Subordinated Debt or equity.

Page 24



--------------------------------------------------------------------------------




Permitted Mezzanine Reorganisation means the splitting of the Facility into a
senior facility and a mezzanine facility and certain matters consequential
thereon as set out in the Mezzanine Flex Letter.
Permitted Payment means a payment (however structured) by an Obligor to a
Shareholder, a Subordinated Creditor or any Affiliate of any Subordinated
Creditor or Shareholder:
(a)
out of moneys standing to the credit of the General Account in circumstances
where no Event of Default is continuing and no Event of Default would result
from the payment;

(b)
to the extent expressly contemplated to be made on the Closing Date by the
Closing Tax Structure Report; or

(c)
to enable or facilitate the payments referred to in paragraphs (a) or (b) above.

Permitted REIT Reorganisation means either the Proposed REIT Reorganisation or
an alternative reorganisation of the Group (and its Holding Companies)
comprising steps which are not materially different to those comprised in the
Proposed REIT Reorganisation, in each case as more particularly set out in the
Final REIT Tax Structure Report and which is permitted to be made in accordance
with Clause 2.5 (Permitted Reorganisations).
Permitted Reorganisation means a Permitted Mezzanine Reorganisation or a
Permitted REIT Reorganisation.
Permitted Security has the meaning given to such term in Clause 23.3(c)
(Negative pledge).
Property means a property listed in Part D, Part E or Part F of ‎Schedule 1 (The
Original Parties and Properties) as described in a Security Document and, where
the context so requires, includes the buildings on that Property but:
(a)
shall exclude any property that has been (i) disposed of in accordance with the
provisions of this Agreement, or (ii) removed from the financing provided under
this Agreement as a result of the Borrower having made any election under
paragraph (e) of Clause 5.3 (Special Reserves); and

(b)
shall include any property that has been acquired by an Obligor in accordance
with Clause 23.11 (Acquisitions).

Property Report means, in respect of each Property, a certificate of title (or
equivalent in respect of non-English Properties) prepared by Irwin Mitchell,
Brodies or Ogier (including a review of the Occupational Leases, Umbrella
Agreement and any related guarantees to the extent agreed to be provided by the
provider of such certificate) addressed to the Finance Parties, the Agent and
the Security Agent and capable of being relied upon by the Finance Parties, the
Agent and the Security Agent and any security trustee and/or note trustee in
connection with a Securitisation of the Loan or part of the Loan and delivered
as a condition precedent document pursuant to Clause 4 (Conditions to signing).

Page 25



--------------------------------------------------------------------------------




Property Strategic Capital Expenditure has the meaning given to it in the
Umbrella Agreement.
Property Transfers means the transfer of the Properties by the Borrower and GA
HC REIT II CH UK Walstead Ltd as described at paragraph 7.1.2 of the Closing
Structure Tax Report.
Proposed Developments means:
(a)
the proposed demolition and rebuilding of Kingsclear Nursing Home, Park Road,
Camberley, GU15 2LN (Kingsclear); and

(b)
the proposed construction of a new 40 bed dementia care unit at Oaken Holt Home,
Eynsham Road, Farmoor, Oxford, OX2 9NL (Oaken Holt).

Proposed REIT Reorganisation means a reorganisation of the Group (and its
Holding Companies) comprising the steps set out in sections 5 to 8 (inclusive)
of the Closing Tax Structure Report
QC's Opinion means an opinion from a Queen’s Counsel specialising in UK tax law
of at least ten years’ call (selected by the Sponsor from a list of three such
Queen’s Counsel having experience in UK REITs provided by the Agent, acting on
the instructions of the Majority Lenders), confirming (i) that the tax analysis
contained in the Final REIT Tax Structure Report is materially correct and (ii)
that the HMRC REIT Clearance and Stamp Office Clearance may be relied upon.
Qualifying Lender has the meaning given to it in Clause 13 (Tax gross up and
indemnities).
Quarterly Report has the meaning given to that term in Clause 21.5 (Monitoring
of Properties).
Quasi-Security has the meaning given to that term in Clause 23.3 (Negative
pledge).
Quotation Day means, in relation to any period for which an interest rate is to
be determined, the first day of that period unless market practice differs in
the Relevant Interbank Market in which case the Quotation Day will be determined
by the Agent in accordance with market practice in the Relevant Interbank Market
(and if quotations would normally be given by leading banks in the Relevant
Interbank Market on more than one day, the Quotation Day will be the last of
those days).
Radon Mitigation System has the meaning given to that term in Clause 24.13(b)
(Radon).
Radon Reserve Relevant Amount means the sterling equivalent amount of:
(a)
in respect of the Magna Care Center Property, the sterling equivalent amount of
US£62,500.00;

(b)
in respect of the Rectory House Care Home Property, the sterling equivalent
amount of US£56,250.00


Page 26



--------------------------------------------------------------------------------




(c)
in respect of the Claydon House Nursing Home Property, the sterling equivalent
amount of US£62,500.00;

(d)
in respect of the Sunridge Court Care Home Property, the sterling equivalent
amount of US£37,500.00;

(e)
in respect of the St. George Care Home Property, the sterling equivalent amount
of US£62,500.00;

(f)
in respect of the Cramer Court Care Home Property, the sterling equivalent
amount of US£62,500.00;

(g)
in respect of the Hillview Court Care Home Property, the sterling equivalent
amount of US£62,500.00;

(h)
in respect of the Marchglen Care Home Property, the sterling equivalent amount
of US£62,500.00;

(i)
in respect of the Beechwood Park Nursing Home Property, the sterling equivalent
amount of US£62,500.00;

(j)
in respect of the Mill House Care Home Property, the sterling equivalent amount
of US£62,500.00;

(k)
in respect of the Hulcott Nursing Home Property, the sterling equivalent amount
of US£56,250.00;

(l)
in respect of the L'Hermitage Care Home Property, the sterling equivalent amount
of US£56,250.00;

(m)
in respect of the Beaumont Villas Care Home Property, the sterling equivalent
amount of US£62,500.00;

(n)
in respect of the Scoonie Care Home Property, the sterling equivalent amount of
US£62,500.00;

(o)
in respect of the Tall Tree Care Home Property, the sterling equivalent amount
of US£62,500.00;

(p)
in respect of the Abbeycrest Care Home Property, the sterling equivalent amount
of US£62,500.00;

(q)
in respect of the Huntercombe Hall Care Home Property, the sterling equivalent
amount of US£62,500.00;

(r)
in respect of the Coppice Lea Care Home Property, the sterling equivalent amount
of US£62,500.00;

(s)
in respect of the Ferfoot Care Home Property, the sterling equivalent amount of
US£62,500.00;

(t)
in respect of the Miranda House Care Home Property, the sterling equivalent
amount of £62,500.00; and


Page 27



--------------------------------------------------------------------------------




(u)
in respect of the Denham Manor Care Home Property, the sterling equivalent
amount of £56,250.00.

Radon Reserve means the sterling equivalent amount of US£1,262,500.
Radon Sampling means the long-term radon sampling being conducted by EMG at each
Property referred to in the definition of Radon Reserve Relevant Amount.
Receiver means a receiver or receiver and manager or administrative receiver (or
equivalent officer in any jurisdiction) of the whole or any part of the Security
Assets.
Recovery Prepayment Proceeds means the proceeds of a claim (a Recovery Claim)
against the provider of any Report or the provider of any other due diligence
report (in its capacity as provider of the same) in connection with the
acquisition, development, financing or refinancing of the shares in any Obligor
or any Property, except for Excluded Recovery Proceeds, and after deducting:
(a)
any reasonable expenses properly incurred by an Obligor to a person who is not
an Obligor or Affiliate of an Obligor; and

(b)
any Tax (other than income tax) properly incurred and required to be paid by an
Obligor (as reasonably determined by that Obligor on the basis of existing rates
and taking into account any available credit, deduction or allowance),

in each case in relation to that Recovery Claim.
Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks in relation to LIBOR, as the rate at which the relevant Reference Bank
could borrow funds in the London Interbank Market, in the relevant currency and
for the relevant period, were it to do so by asking for and then accepting
interbank offers for deposits in reasonable market size in that currency and for
that period.
Reference Banks means the principal London offices of BNP Paribas SA, Deutsche
Bank AG and HSBC Bank Plc or such other banks as may be appointed by the Agent
in consultation with the Borrower.
REITco shall have the meaning given to it in the Closing Tax Structure Report.
Related Fund in relation to a fund (the first fund), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
Release Price means in respect of a Property, the Applicable Release Price
Percentage of its Allocated Loan Amount.
Releases means any emission, discharge, release, deposit, injection, escape,
spill, leak, seepage, migration, dumping, or disposal of an Hazardous Materials
(including the abandonment or discarding of barrels, containers, and other
closed receptacles) into the

Page 28



--------------------------------------------------------------------------------




indoor or outdoor environment, including, without limitation the movement of
Hazardous Material through or in the ambient air, soil, surface or groundwater.
Relevant Interbank Market means the London interbank market.
Relevant Jurisdiction means, in relation to an Obligor or the Indemnitor:
(a)
its jurisdiction of incorporation or formation;

(b)
any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated; and

(c)
any jurisdiction where it conducts a material part of its business; and

(d)
the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it.

Relevant Rental Quarter Date has the meaning given to that term in Clause 22.1
(Definitions – Financial Covenants).
Rental Cover Ratio has the meaning given to that term in Clause 22.4 (Rental
Cover Ratio).
Rental Income means the aggregate of all amounts paid or payable to or for the
account of any Obligor in connection with the letting, licence or grant of other
rights of use or occupation of any part of a Property, including (without double
counting) each of the following amounts:
(a)
rent, licence fees and equivalent amounts paid or payable;

(b)
any sum received or receivable from any deposit held as security for performance
of a tenant’s obligations;

(c)
a sum equal to any apportionment of rent allowed in favour of any Obligor;

(d)
any other moneys paid or payable in respect of occupation and/or usage of that
Property and any fixture and fitting on that Property including any fixture or
fitting on that Property for display or advertisement, on licence or otherwise;

(e)
any sum paid or payable under any policy of insurance in respect of loss of rent
or interest on rent;

(f)
any sum paid or payable, or the value of any consideration given, for the grant,
surrender, amendment, supplement, waiver, extension or release of any Lease
Document;

(g)
any sum paid or payable in respect of a breach of covenant or dilapidations
under any Lease Document;

(h)
any sum paid or payable by or distribution received or receivable from any
guarantor of any Tenant under any Lease Document;

(i)
any Tenant Contributions;


Page 29



--------------------------------------------------------------------------------




(j)
any sum paid or payable in respect of a Tenant’s obligations under the Lease
Documents and/or the Umbrella Agreement to an Obligor in accordance with any
Third Party Credit Support; and

(k)
any interest paid or payable on, and any damages, compensation or settlement
paid or payable in respect of, any sum referred to above less any related fees
and expenses incurred (which have not been reimbursed by another person) by any
Obligor.

Rental Income Account means the account designated as such under Clause 18.1
(Designation of Accounts) and includes any replacement of that Account.
Rental Quarter means each period of 3 rental months starting on a Rental Quarter
Date and ending immediately prior to the next Rental Quarter Date.
Rental Quarter Date means each of on 31 March, 30 June, 30 September and 31
December.
Repayment Instalment has the meaning given to that term in Clause 7.1 (Repayment
of Loan).
Repeating Representations means each of the representations set out in
Clauses 20.2 (Status) to 20.5 (Power and authority) (inclusive), Clause 20.8
(Validity and admissibility in evidence), Clause 20.9 (Governing law and
enforcement), paragraph (b) of Clause 20.10 (Deduction of Tax), Clause 20.12
(Taxation) (other than paragraph (d)), Clause 20.13 (VAT) (other than paragraph
(a)), paragraph (b) of Clause 20.14 (No default), Clause 20.28 (Centre of main
interests and establishments), Clause 20.31 (Sanctions) and Clause 20.32
(Anti-Corruption law).
Report means:
(a)
the Technical and Engineering Report;

(b)
the Closing Tax Structure Report;

(c)
the Environmental Report;

(d)
any Property Report;

(e)
the Valuation Report (including a measurement survey);

(f)
the Overview Report; and

(g)
the Insurance Report.

Report Proceeds Side Letter has the meaning given to that term in paragraph (d)
of Clause 23.23 (Conditions Subsequent).
Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
Required Net Disposal Proceeds means, in respect of any disposal by an Obligor
of a Property or its shares in a Subsidiary, the aggregate of:

Page 30



--------------------------------------------------------------------------------




(a)
the Release Price in respect of that Property, or in respect of a disposal of
Shares in a Subsidiary, of any Property then owned by that Obligor or Subsidiary
(as applicable); and

(b)
any other amount that is or will become due and payable in accordance with
paragraph (b) of Clause 8.10 (Restrictions) as a result of the application of
the Net Disposal Proceeds of that disposal and any Disposal Proceeds Shortfall
Amount in prepayment of the Loan.

Requisite Rating means, the rating of long or short term (as appropriate)
unsecured debt instruments in issue by a person (which are neither subordinated
nor guaranteed) which meet the following requirements:
(a)
in relation to any insurance company or underwriter, long term instruments or,
if it is not rated for its long term instruments (if any) then an Insurer
Financial Strength Rating, with a rating of A- (or better) by S&P, A- (or
better) by Fitch or A3 (or better) by Moody’s; and

(b)
in relation to a Hedge Counterparty:

(i)
long term instruments with a rating of A- (or better) by S&P; and

(ii)
to the extent that that Hedge Counterparty:

(A)
has a long term instruments rating from Fitch, long term instruments with a
rating of A- (or better) by Fitch; or

(B)
does not have a long term instruments rating from Fitch, long term instruments
with a rating of A3 (or better) by Moody’s.

Reserved Matter means either:
(a)
a Closing Defect in respect of which either:

(iii)
a Special Reserve; or

(iv)
an Additional Non-Recourse Carve-out,

has been established in accordance with Clause 5.3(a) (Special Reserves) as
confirmed in writing by the Arranger to the Indemnitor on or about the date of
this Agreement; or
(b)
the circumstances subsisting as at the Closing Date that cause the results of
Radon Sampling of any Property to be above the UK action level of 200 Bq/m3 for
radon in relation to that Property; or

(c)
the circumstances subsisting at the Closing Date that give rise to the
obligations under Clause 24.14 (Above-Ground Storage Tanks) and/or Clause 24.15
(Underground Storage Tanks).

Reserves Accounts means the accounts designated as such under Clause 18.1
(Designation of Accounts) and includes any replacement of such Accounts.

Page 31



--------------------------------------------------------------------------------




Resignation Letter means a letter substantially in the form set out in ‎Schedule
9 (Form of Resignation Letter).
Restricted Party means any person that is:
(a)
listed on, or owned or controlled by a person listed on, a Sanctions List;

(b)
the government of a Sanctioned Country;

(c)
located in or incorporated under the laws of any Sanctioned Country; or

(d)
to the best knowledge of any Obligor (acting with all due care and enquiry),
otherwise a target of Sanctions.

RICS means the Royal Institution of Chartered Surveyors.
Sanctions means:
(a)
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the US government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union; (iv) Her
Majesty’s Treasury of the United Kingdom; (v) Switzerland; or (vi) the United
Kingdom; and

(b)
economic or financial sanctions imposed, administered or enforced from time to
time by the US State Department, the US Department of Commerce, the US
Department of the Treasury or the Swiss State Secretariat for Economic Affairs.

Sanctioned Country means a country or territory which is subject to:
(a)
general country or territory-wide trade, economic or financial sanctions or
trade embargoes imposed, administered or enforced by (i) the US government and
administered by OFAC, (ii) the United Nations Security Council, (iii) the
European Union or (iv) Her Majesty’s Treasury of the United Kingdom; or

(b)
general country or territory-wide economic or financial sanctions or trade
embargoes imposed by the US government and administered by the US State
Department, the US Department of Commerce or the US Department of the Treasury.

Sanctions List means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by (a) the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury, (b) the United Nations Security Council, (c)
the European Union or (d) Her Majesty’s Treasury of the United Kingdom, each as
amended, supplemented or substituted from time to time.
Scottish Priority Deed means the ranking agreement dated on or around the date
of this Agreement entered into between the Security Agent, CHHGL and the
Original Borrower.

Page 32



--------------------------------------------------------------------------------




Scots Tenant Security means:
(a)
the standard security granted by the Original Borrower in favour of CHHGL in
relation to the property at Strathview Care Home, Carswell Wynd, Auchtermuchty,
Cupar, KY14 7FG dated 10 September 2013 and registered in the Land Register
under Title Number FFE28660 on 12 September 2013;

(b)
the standard security granted by the Original Borrower in favour of CHHGL in
relation to the property at Forth Bay Nursing Home, Walker Street, Kincardine,
Alloa, FK10 4NT dated 10 September 2013 and registered in the Land Register
under Title Number FFE22826 on 12 September 2013;

(c)
the standard security granted by the Original Borrower in favour of CHHGL in
relation to the property at Beechwood Park Nursing Home, 136 Main Street,
Sauchie, Alloa, FK10 3JZ dated 10 September 2013 and registered in the Land
Register under Title Number CLK6107 on 12 September 2013;

(d)
the standard security granted by the Original Borrower in favour of CHHGL in
relation to the property at March Glen Care Centre, Gannel Hill View, Sauchie,
Alloa dated 10 September 2013 and registered in the Land Register under Title
Number CLK11530 on 12 September 2013;

(e)
the standard security granted by the Original Borrower in favour of CHHGL in
relation to the property at Hillview Court Nursing Home, Sauchie, Alloa dated 10
September 2013 and registered in the Land Register under Title Number CLK7370 on
12 September 2013; and

(f)
the standard security granted by the Original Borrower in favour of CHHGL in
relation to the property at Scoonie Care Home, Windygates Road, Leven dated 10
September 2013 and registered in the Land Register under Title Numbers FFE72109,
FFE40254 and FFE49435 on 12 September 2013.

Screen Rate means the London interbank offered rate administered by the British
Bankers Association (or any other person which takes over the administration of
that rate) for the relevant period, displayed on page LIBOR01 of the Reuters
screen (or any replacement Reuters page which displays that rate) or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Reuters. If such page or service ceases to be
available, the Agent may specify another page or service displaying the relevant
rate after consultation with the Borrower.
SDLT Amount means the amount of stamp duty land tax that would be payable in
respect of the Property Transfers if group relief under paragraph 1 Schedule 7
Finance Act 2003 were not available.
Second Term Extension means the exercise of the Second Term Extension Option in
accordance with Clause 7.3 (Extension option).
Secured Liabilities means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity

Page 33



--------------------------------------------------------------------------------




whatsoever) of each Transaction Obligor to any Secured Party under each Finance
Document.
Secured Party means a Finance Party, a Receiver or any Delegate.
Securitisation means any securitisation or transaction of broadly equivalent
economic effect relating to, or using as a reference, the whole or part of the
Loan (whether alone or in conjunction with other loans) through the issue of
notes on the capital markets.
Security means a mortgage, standard security, hypothec, charge (fixed or
floating), assignment or assignation in security, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.
Security Agreement means a Security over the assets of an Obligor entered into
or to be entered into by that Obligor in favour of the Security Agent in an
agreed form.
Security Asset means all of the assets of the Transaction Obligors which from
time to time are, or are expressed to be, the subject of the Transaction
Security.
Security Document means:
(a)
a Security Agreement, a Billet, a Security Interest Agreement, a Shareholder’s
Security Agreement, a Standard Security or an Assignation of Rent;

(b)
any other document evidencing or creating Security over any asset to secure any
obligation of any Obligor to a Secured Party under the Finance Documents; or

(c)
any other document designated as such by the Security Agent and the Borrower.

Security Interest Agreements means the Jersey law security interest agreements
in favour of the Security Agent granted by:
(a)
the Original Borrower over the entire issued share capital of Jerseyco; and

(b)
Jerseyco over all of its rights and interests in the lease proceeds in respect
of the Jersey Properties,

in each case, in the agreed form.
Security Property means:
(a)
the Transaction Security expressed to be granted in favour of the Security Agent
as trustee for the Secured Parties and all proceeds of that Transaction
Security;

(b)
all obligations expressed to be undertaken by a Transaction Obligor to pay
amounts in respect of the Secured Liabilities to the Security Agent as trustee
for the Secured Parties and secured by the Transaction Security together with
all representations and warranties expressed to be given by a Transaction
Obligor or any other person in favour of the Security Agent as trustee for the
Secured Parties; and


Page 34



--------------------------------------------------------------------------------




(c)
any other amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Security Agent is required by the
terms of the Finance Documents to hold as trustee on trust for the Secured
Parties.

Servicer means any servicer or special servicer appointed by a Lender or the
Agent or the Security Agent in connection with any Securitisation.
Shareholder means any direct or indirect shareholder of, or holder of any form
of ownership interests in, an Obligor or in any Holding Company of an Obligor.
Shareholder’s Security Agreement means a Security over the shares of an Obligor
and a Security over the Shareholder’s Subordinated Debt (other than a Security
Interest Agreement) entered into or to be entered into by the relevant
Shareholder in favour of the Security Agent in an agreed form.
SIR means the security interests register maintained under part 8 of the
Security Interests (Jersey) Law 2012.
Speciality Division has the meaning given to the term in the Elder Care
Guarantee.
Speciality Division Debenture means the debenture dated 11 September 2013
charging the assets of the Speciality Division (other than MHL Holdco Limited,
Consensus Holdco Limited, Consensus Newco Limited and Paul Jeffrey) and securing
the obligations of the Speciality Division under the Speciality Division
Guarantee.
Speciality Division Guarantee means the guarantee dated 11 September 2013 from
the Speciality Division (other than MHL Holdco Limited, Consensus Holdco
Limited, Consensus Newco Limited and Paul Jeffrey) guaranteeing, among other
obligations, the obligations of Elder Care Co, Consensus and Glentworth under
the Portfolio Leases, Umbrella Agreement, Business Transfer Agreement and the
SPA.
Special Reserve means the amount required to be deposited in the Special
Reserves Account in accordance with Clause 5.3 (Special Reserves).
Special Reserves Account means the account designated as such under Clause  18.1
(Designation of Accounts) and includes any replacement of that Account.
Special Reserves Cap means £10,000,000.
Special Reserves Shortfall has the meaning given to that term in Clause 5.3
(Special Reserves).
Specified Time means a time determined in accordance with ‎Schedule 12
(Timetables).
Sponsor means NorthStar Realty Finance Corp.
Sponsor Affiliate means an Affiliate or Related Fund of the Sponsor.
Stamp Office Clearance means confirmation from HMRC Stamp Taxes that group
relief under paragraph 1 Schedule 7 Finance Act 2003 will be available in
respect of the transfer

Page 35



--------------------------------------------------------------------------------




of Properties by the Borrower and GA HC REIT II CH UK Walstead Ltd as described
at paragraph 7.1.2 of the Closing Tax Structure Report.
Standard Security means a first ranking Scots law standard security over a
Property located in Scotland entered into or to be entered into by an Obligor in
favour of the Security Agent in an agreed form.
Structural Flex has the meaning given to it in the Mezzanine Flex Letter.
Subordinated Creditor means:
(a)
an Obligor;

(b)
Holdco;

(c)
Healthcare GA Holdings, General Partnership (formerly NRF Healthcare Subsidiary,
LLC, itself as successor to Griffin-American Healthcare REIT II Inc.); or

(d)
any other person who becomes a Subordinated Creditor in accordance with the
Finance Documents.

Subordinated Debt, in relation to a Subordinated Creditor, has the meaning given
to it in the Subordination Agreement entered into by that Subordinated Creditor.
Subordination Agreement means a subordination agreement entered into or to be
entered into by a Subordinated Creditor, an Obligor and the Security Agent in an
agreed form.
Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature in any jurisdiction (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).
Tax Authority means any government, state or municipality, or any local, state,
federal or other fiscal, revenue, customs or excise authority, body or official
anywhere in the world.
Tax Clearances means the HMRC REIT Clearance, the Stamp Office Clearance and the
Luxembourg Tax Clearances.
Technical and Engineering Report means the technical and engineering due
diligence report prepared by EMG dated 25 November 2014 addressed to or
otherwise capable of being relied upon by the Finance Parties and any security
trustee and/or note trustee in connection with a Securitisation of the Loan or
part of the Loan and delivered as a condition precedent document pursuant to
Clause 4 (Conditions to signing).

Page 36



--------------------------------------------------------------------------------




Tenant means a tenant under a Lease Document.
Tenant Annual Capex Report means an annual report delivered by the Tenant to the
Borrower in which the Tenant sets out details of the maintenance works it has
carried out in respect of the Properties and the amounts it has expended upon
such works during the year to which such report relates.
Tenant Contributions means any amount paid or payable to an Obligor by any
tenant under a Lease Document or any other occupier of a Property, by way of:
(a)
contribution to:

(i)
ground rent;

(ii)
insurance premia;

(iii)
the cost of an insurance valuation;

(iv)
utilities;

(v)
a service or other charge in respect of an Obligor’s costs in connection with
any management, repair, maintenance or similar obligation or in providing
services to a tenant of, or with respect to, a Property; or

(vi)
a reserve or sinking fund; or

(b)
VAT.

Tenant’s Insurance Broker’s Letter means a letter from the Tenant's insurance
brokers addressed to the Finance Parties, confirming that the insurance cover in
force in respect of each Property (as arranged by or on behalf of the Tenant)
complies with the terms of this Agreement and the necessary premia have been
paid.
Termination Date means the date falling three years after the Utilisation Date,
subject to the implementation of the First Term Extension and/or the Second Term
Extension in accordance with the terms of this Agreement in which case, it shall
mean the date falling (following implementation of the First Term Extension)
four years or (following implementation of the Second Term Extension) five
years, in each case after the Utilisation Date.
Test Date means:
(a)
(other than in respect of the Cash Trap Covenants) the Utilisation Date; and

(b)
each Interest Payment Date.

Third Party Credit Support means:
(a)
the Speciality Division Guarantee;

(b)
the Speciality Division Debenture;

(c)
the Elder Care Guarantee;


Page 37



--------------------------------------------------------------------------------




(d)
the Elder Care Debenture; and

(e)
guarantees, indemnities or other credit support granted or extended under the
Umbrella Agreement.

Total Commitments means the aggregate of the Commitments being £223,755,000.00
at the date of this Agreement.
Transaction Document means:
(a)
a Finance Document;

(b)
a Lease Document;

(c)
a Headlease;

(d)
the Umbrella Agreement;

(e)
any Third Party Credit Support;

(f)
any Closing Date Cap Agreement;

(g)
any Extension Cap Agreement;

(h)
the Indemnitor Guarantee; or

(i)
any other document designated as such by the Agent and the Borrower.

Transaction Obligor means:
(a)
an Obligor;

(b)
Holdco; or

(c)
a Subordinated Creditor.

Transaction Security means the Security created or evidenced or expressed to be
created or evidenced under the Security Documents.
Transfer Certificate means a certificate substantially in the form set out in
‎Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
Transfer Date means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

UA Deed of Variation means the deed of variation to the Umbrella Agreement dated
on or about the date hereof.
UA Initial Deed of Variation means the deed of variation to the Umbrella
Agreement dated 18 September 2013.

Page 38



--------------------------------------------------------------------------------




UK GAAP means generally accepted accounting principles in the United Kingdom
from time to time, including IFRS.
UK REIT Regime has the meaning given to it in the Closing Tax Structure Report.
Umbrella Agreement means the umbrella agreement in respect of the Lease
Documents dated 6 July 2013 between among others, the Obligors, Consensus,
Myriad Healthcare Limited and Caring Homes Healthcare Limited, as varied by a
deed of variation dated 18 September 2013 and further varied by a deed of
variation dated 28 November 2014 including any variation, amendment or
supplement to it disclosed in the Property Reports or made in accordance with
this Agreement.
Umbrella Agreement Landlord Discretionary Acquisition means an acquisition of a
property or an agreement to acquire a property by an Obligor pursuant to clauses
5 (PropCo’s Right of First Offer) or 8 (Acquisitions) of the Umbrella Agreement
where such Obligor has discretion in whether or not to proceed with such
acquisition.
Umbrella Agreement Landlord Discretionary Disposal means a disposal of a
Property or an agreement to dispose of a Property by an Obligor pursuant to the
Umbrella Agreement where such Obligor has discretion in whether or not to
proceed with such disposal.
Umbrella Agreement Landlord Non-Discretionary Acquisition means an acquisition
of a property or an agreement to acquire a property by an Obligor (not being an
acquisition pursuant to clauses 3.4 (Substitution and Withdrawals) or 7
(Development) of the Umbrella Agreement) or otherwise where the Obligor has no
discretion whether or not to proceed with such acquisition.
Umbrella Agreement Landlord Non-Discretionary Disposal means a disposal of a
Property or an agreement to dispose of a Property by an Obligor being a
“withdrawal” pursuant to clause 3.4 (Substitution and Withdrawal) of the
Umbrella Agreement or otherwise pursuant to the Umbrella Agreement where the
Obligor has no discretion over whether or not to proceed with such disposal.
Underground Storage Tank means means any tank, including underground piping
connected to the tank, that is or has been used to contain Hazardous Materials
or petroleum products and the combined volume of which is 10% or more beneath
the surface of the ground.
Underground Storage Tank Reserve means the amount of sterling equivalent amount
of US£281,250.00, being 125 per cent. of the reasonable worst case estimated
costs of US£75,000.00 for each of the Rectory House Care Home Property, the
Gildawood Court Care Home Property and the Denham Manor Care Home Property to
conduct the Further Investigations and any Closure Work at each of those
Properties.
Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
US means the United States of America.

Page 39



--------------------------------------------------------------------------------




US Facility Agreement means the New York law governed facility agreement dated
on or around the date of this Agreement between, among others, Citigroup Global
Markets Realty Corp., JPMorgan Chase Bank, National Association, Barclays Bank
PLC and Column Financial, Inc. as lenders and each of the entities listed
therein as borrowers in the form delivered as a condition precedent to this
Agreement.
US GAAP means generally accepted accounting principles in the US from time to
time, including IFRS.
US Tax Obligor means:
(a)
an Obligor which is resident for tax purposes in the US; or

(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

Utilisation means a utilisation of the Facility.
Utilisation Date means the date of Utilisation, being the date on which the Loan
is to be made.
Utilisation Request means a notice substantially in the form set out in
‎Schedule 4 (Utilisation Request).
Valuation means a valuation of a Property, or as the context requires, the
Properties by the Valuer pursuant to Clause 17.3 (Valuations), in each case
which is consistent with the standards set by RICS at the time of the valuation,
addressed to the Finance Parties and prepared on the basis of the market value
as that term is defined in the then current Statements of Asset Valuation
Practice and Guidance Notes issued by RICS and including reliance wording for
the benefit of the Finance Parties and any security trustee and/or note trustee
in connection with a Securitisation of the Loan or part of the Loan.
Valuer means Knight Frank or any other surveyor or valuer selected and appointed
by the Agent (acting on the instructions of the Majority Lenders) from the
approved list set out in Schedule 3 (Approved Valuers) of this Agreement.
VAT means:
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
go in paragraph (a) above, or imposed elsewhere including, without limitation,
GST as defined in the Goods and Services Tax (Jersey) Law 2007.

1.2
Construction

(a)
Unless a contrary indication appears, a reference in this Agreement to:

(i)
the Agent, the Arranger, any Finance Party, any Lender, any Obligor, any Party,
any Secured Party, the Security Agent, any Transaction


Page 40



--------------------------------------------------------------------------------




Obligor or any other person shall be construed so as to include its successors
in title, permitted assigns and permitted transferees to, or of, its rights
and/or obligations under the Finance Documents and, in the case of the Security
Agent, any person for the time being appointed as Security Agent or Security
Agents in accordance with the Finance Documents;
(ii)
a document in agreed form is a document which is agreed in writing by or on
behalf of the Borrower and the Agent (including by email);

(iii)
assets includes present and future properties, revenues and rights of every
description;

(iv)
disposal includes a sale, transfer, assignment, assignation, grant, lease,
licence, declaration of trust or other disposal, whether voluntary or
involuntary, and dispose will be construed accordingly;

(v)
a Finance Document or Transaction Document or any other agreement or instrument
is a reference to that Finance Document or Transaction Document or other
agreement or instrument as amended, novated, supplemented, extended or restated;

(vi)
including means including without limitation; and include will be construed
accordingly;

(vii)
guarantee means (other than in Clause 19 (Guarantee and indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

(viii)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(ix)
original form means the form of a document as delivered as a condition precedent
in accordance with Clause 5.1 of this Agreement;

(x)
a person includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, joint venture, consortium or
partnership or other entity (whether or not having separate legal personality);

(xi)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;


Page 41



--------------------------------------------------------------------------------




(xii)
a provision of law is a reference to that provision as amended or re-enacted;

(xiii)
a time of day is a reference to London time;

(xiv)
where the Agent or the Security Agent is referred to in this Agreement as acting
reasonably or in a reasonable manner or as coming to an opinion or determination
that is reasonable (or any similar or analogous wording is used), unless they
are not required to do so, this shall mean that the Agent or Security Agent, as
applicable, shall, where they have in fact sought such instructions, be acting
or coming to an opinion or determination on the instructions of the Majority
Lenders, or all the Lenders as applicable acting reasonably and the Agent or
Security Agent shall be under no obligation to determine the reasonableness of
such instructions from the Majority Lenders or all the Lenders as applicable or
whether in giving such instructions the Majority Lenders or all the Lenders as
applicable are acting in a reasonable manner; and

(xv)
where agreement or approval, acceptability to or satisfaction with or approval
of the Agent and/or the Security Agent is referred to (or any similar or
analogous wording is used) in relation to a matter not affecting the personal
interests of the Agent and/or the Security Agent (including for the avoidance of
doubt, any satisfaction, or determination in relation to any condition
precedent) this shall mean the agreement or approval, acceptability to or
satisfaction with or approval of, (or similar where similar or analogous wording
is used, as applicable) the Majority Lenders as notified by or on behalf of, the
Majority Lenders to the Agent and/or the Security Agent,

and in respect of paragraphs (xiv) and (xv) the Agent and/or the Security Agent
shall not be responsible for any liability occasioned or by any delay or failure
on the part of the Majority Lenders to give, or have given on their behalf, any
such notice or instructions or to form any such opinion.
(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Default and an Event of Default is continuing if it has not been remedied or
waived.

(e)
Any entity into which the Agent or Security Agent may be merged or converted or
with which the Agent or Security Agent may be consolidated, or which results
from any merger, conversion or consolidation to which the Agent or Security
Agent shall be a party, or any succeeding entity, including Affiliates of the
Agent


Page 42



--------------------------------------------------------------------------------




or Security Agent, to which the Agent or Security Agent shall sell or otherwise
transfer:
(i)
all or substantially all of its assets; or

(ii)
all or substantially all of its corporate trust business;

shall, on the date when the merger, conversion, consolidation or transfer
becomes effective and to the extent permitted by any applicable laws become the
successor Agent or Security Agent under this Agreement without the execution or
filing of any paper or any further act or formality on the part of the parties
to this Agreement and after the said effective date all references in this
Agreement to the Agent or Security Agent shall be deemed to be references to
such successor entity.
(f)
References to the equivalent of an amount specified in a particular currency
(the specified currency amount) shall be construed as a reference to the amount
of any other relevant currency which can be purchased with the specified
currency amount at the Agent's Spot Rate of Exchange on the date on which the
calculation falls to be made for spot delivery, as determined by the Agent,
provided that no Default or Event of Default in respect of any representation,
warranty or undertaking under the Finance Documents shall arise solely as a
result of a subsequent change in such currency equivalent of the other relevant
currency due to a fluctuations in the relevant Agent's Spot Rate of Exchange.

1.3
Currency symbols and definitions

£, GBP and sterling denote the lawful currency of the United Kingdom.
1.4
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the Third Parties Act) to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Notwithstanding any term of any Finance Document the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

(c)
Any Receiver, Delegate or any person described in paragraph (b) of Clause 29.12
(Exclusion of liability) may, subject to this Clause 1.4 and the Third Parties
Act, rely on any Clause of this Agreement which expressly confers rights on it.

2.
THE FACILITY

2.1
The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a sterling term loan facility in an aggregate amount equal to the
Total Commitments.

Page 43



--------------------------------------------------------------------------------




2.2
Finance Parties’ rights and obligations

(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3
Obligors’ Agent

(a)
Each Obligor (other than the Borrower) by its execution of this Agreement
irrevocably appoints the Borrower to act on its behalf as its agent in relation
to the Finance Documents and irrevocably authorises:

(i)
the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including the Utilisation Request), to make such agreements
and to effect the relevant amendments, supplements and variations capable of
being given, made or effected by any Obligor notwithstanding that they may
affect that Obligor, without further reference to or the consent of that
Obligor; and

(ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Borrower,

and in each case that Obligor shall be bound as though that Obligor itself had
given the notices and instructions (including the Utilisation Request) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.
(b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrower or given to the Borrower under any Finance Document on behalf of an
Obligor or in connection with any Finance Document (whether or not known to any
Obligor) shall be binding for all purposes on that Obligor as if that Obligor
had expressly made, given or concurred with it. In the event of any conflict
between any notices or other communications of the Borrower and any Obligor,
those of the Borrower shall prevail.

2.4
Indemnitor

(a)
Subject to paragraph (b) below, immediately upon the accession of the Original
Obligors to the Finance Documents pursuant to Clause 5.6 (Accession of


Page 44



--------------------------------------------------------------------------------




Original Obligors), the Indemnitor shall be released from all and any of its all
present and future obligations and liabilities (whether actual or contingent and
whether owed jointly or severally or in any other capacity whatsoever) under
this Agreement other than to the extent any liabilities of the Indemnitor have
arisen under this Agreement prior to such accessions, in respect of which
liability the Indemnitor shall continue to be liable.
(b)
Notwithstanding paragraph (a) above, the Indemnitor shall continue to be subject
to its obligations under paragraph (b) of Clause 23.17 (Syndication,
Securitisation, Bond Issues etc.) and Clause 27.1 (Assignments and transfer by
Obligors).

2.5
Permitted Reorganisations

(a)
The Parties agree that, if the Arranger exercises the Structural Flex pursuant
to the Mezzanine Flex Letter, then subject to paragraph (b) below, a Permitted
Mezzanine Reorganisation is to be implemented following the Closing Date in
accordance with the Mezzanine Flex Letter.

(b)
The Permitted Mezzanine Reorganisation shall only be implemented following
written confirmation by the Agent (acting on the instructions of the Majority
Lenders acting reasonably) that the following have been met:

(i)
any conditions precedent relating to the Permitted Mezzanine Reorganisation set
out in the Mezzanine Flex Letter; and

(iii)
any further conditions precedent which the Agent (acting on the instructions of
the Majority Lenders) may reasonably require as being necessary in connection
with the implementation of the Structural Flex (which shall include any stamp
duty payable in respect of the Permitted Mezzanine Reorganisation being funded
by way of Permitted Equity Injection) and which, insofar as they relate to the
entry by a member of the Group (or any of its Affiliates, including Lux Mezzco,
Lux Midco and Lux Holdco) into any document intended to be designated as a
mezzanine finance document or intercreditor agreement, are in substance
equivalent to those applying to the introduction of an Additional Obligor (as
referred to in Part C of Schedule 2 (Conditions Precedent).

(c)
Following the implementation of the Permitted Mezzanine Reorganisation, the
Obligors shall, to the extent not already obtained, ensure that the Luxembourg
Tax Clearances are obtained.

(d)
The Parties acknowledge that the Sponsor intends to implement either the
Proposed REIT Reorganisation or another Permitted REIT Reorganisation as soon as
is practicable following the Closing Date.

(e)
Implementation of the Permitted REIT Reorganisation shall only be permitted
following written confirmation by the Agent (acting on the instructions of the


Page 45



--------------------------------------------------------------------------------




Majority Lenders acting reasonably) that the following conditions have been met
(or waived):
(i)
the Tax Clearances have been obtained and copies of the same (together with
copies of any related correspondence, including the application for such Tax
Clearances) provided to the Agent. For the avoidance of doubt copies of the
Luxembourg Tax Clearances will only be provided in respect of matters that
affect the Obligors and their Subsidiaries, the Subordinated Creditors, REITco,
Lux Mezzco, Lux Midco, Lux Holdco and the Lux Propcos;

(ii)
at the request of the Agent, a QC’s Opinion has been obtained and a copy of the
same (together with copies of any instructions to counsel, notes of consultation
and related correspondence) provided to the Agent;

(iii)
all amendments, supplements and accessions to the Finance Documents (including
as may be necessary to retain or replicate the Transaction Security or ensure
that the Finance Parties benefit from equivalent Transaction Security)
reasonably requested by the Agent (acting on the instructions of the Majority
Lenders, acting reasonably) to implement or facilitate the Permitted REIT
Reorganisation (the Supplementary Finance Documents) have been made and entered
into by the relevant members of the Group or (as required) their Holding
Companies and Affiliates;

(iv)
any conditions precedent reasonably requested by the Agent (acting on the
instructions of the Majority Lenders, acting reasonably) in connection with the
entry into of the Supplementary Finance Documents and otherwise in connection
with the implementation of the Permitted REIT Reorganisation have been provided
in a form and substance satisfactory to the Agent (acting reasonably).

The Obligor’s Agent will consult the Agent (acting on the instructions of the
Majority Lenders, acting reasonably) on the form and content of any application
for a Tax Clearance, if required, and of any instructions to counsel (and
related correspondence), and the Agent (together with its advisers) shall be
entitled to attend any consultation with senior tax counsel.
(f)
Notwithstanding paragraph (e)(i) above, the Obligor may decide at their
discretion not to obtain the Stamp Office Clearance on the condition that
instead (i) an amount equal to the SDLT Amount is paid into and held in the
Reserves Account until such time as it is confirmed (to the reasonable
satisfaction of the Finance Parties acting reasonably) that the SDLT Amount is
not payable in respect of the Property Transfers or if earlier upon expiry of
the period within which HMRC can enquire into the land transaction return
provided no such enquiry has been opened in that period or (ii) the Finance
Parties are indemnified to their reasonable satisfaction in respect of any loss
arising directly or indirectly as a result of the SDLT Amount being payable.


Page 46



--------------------------------------------------------------------------------




(g)
Any Permitted REIT Reorganisation must be fully implemented by no later than 18
Months from the Closing Date.

(h)
The Finance Parties acknowledge that notwithstanding any other provision of the
Finance Documents, all steps and actions reasonably required for the
implementation of a Permitted Mezzanine Reorganisation in accordance with
paragraphs (a) and (b) above or a Permitted REIT Reorganisation in accordance
with paragraphs (d), (e) and (f) above shall be permitted under the Finance
Documents and that no such step or action shall constitute a breach of or
default (including a Default) under any of the Finance Documents, provided in
each case that the conditions set out in paragraph (b) or in paragraphs (e) and
(f) (as the case may be) are complied with.

(i)
The Parties shall use all reasonable endeavours to implement any steps to be
taken in connection with any Permitted Reorganisation in such a way as to ensure
that the guarantees granted in favour of the Finance Parties under this
Agreement and the Transaction Security are retained or that the Finance Parties
benefit from equivalent guarantees and Transaction Security after the completion
of any such Permitted Reorganisation.

3.
PURPOSE

3.1
Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
refinancing existing Financial Indebtedness of the Group at Closing and in
financing or refinancing fees, costs and expenses (of any kind) in connection
therewith (including any fees, costs or expenses payable under any Finance
Documents).
3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS TO SIGNING

(a)
Subject to Clause 5.3 (Special Reserves), the Lenders will only be obliged to
comply with Clause 6.4 (Lenders’ participation) in relation to the Utilisation
if on or before the date of this Agreement, the Agent has received all of the
documents and other evidence listed in ‎Part A of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Agent (acting on the
instructions of the Original Lenders, acting reasonably), unless waived by the
Agent on such terms as the Agent (acting on the instructions of the Original
Lenders) considers fit. The Agent shall notify the Indemnitor and the Lenders
promptly upon being so satisfied.

(b)
Other than to the extent that the Original Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(a) above, the Lenders authorise (but do not require) the Agent to give that


Page 47



--------------------------------------------------------------------------------




notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.
5.
CONDITIONS TO UTILISATION

5.1
Initial conditions precedent

(a)
Subject to Clause 5.3 (Special Reserves), Lenders will only be obliged to comply
with Clause 6.4 (Lenders’ participation) in relation to the Utilisation if on or
before Utilisation the Agent has received all of the documents and other
evidence listed in Part B of Schedule 2 (Conditions Precedent) in form and
substance satisfactory to the Agent (acting on the instructions of the Original
Lenders, acting reasonably), unless waived by the Agent on such terms as the
Agent (acting on the instructions of the Original Lenders) considers fit. The
Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.

(b)
Other than to the extent that the Original Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(a) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

(c)
The Agent may refuse to accept a Utilisation Request if the Agent believes that
the notification described in paragraph (a) above will not be capable of being
given on or before Utilisation.

5.2
Further conditions precedent

The Lenders will only be obliged to comply with Clause 6.4 (Lenders’
participation) if:
(a)
on the date of the Utilisation Request:

(i)
no Event of Default is continuing or would result from the proposed Loan; and

(ii)
the representations to be made by the Indemnitor pursuant to Clause 20.33 (Times
when representations made) are true in all material respects;

(b)
on the proposed Utilisation Date:

(i)
no Event of Default is continuing or would result from the proposed Loan; and

(ii)
the representations to be made by each Obligor pursuant to Clause 20.33 (Times
when representations made) are true in all material respects; and

(c)
immediately upon making the Loan:

(i)
DSCR will be at least 1.96:1;


Page 48



--------------------------------------------------------------------------------




(ii)
the Loan to Value will not exceed 75 per cent.;

(iii)
the Rental Cover Ratio is no less than 1.18:1; and

(iv)
Debt Yield will be at least 11.6 per cent.

5.3
Special Reserves

(a)
To the extent that at Closing either:

(i)
there exists:

(A)
a material defect;

(B)
an adverse environmental condition; or

(C)
a due diligence shortfall (including non-delivery of any Property Report),

in each case which is identified in or arises from any of the Reports (or the
non-delivery thereof); or
(ii)
any damage, destruction or alteration which has occurred from and including the
date of the Commitment Letter with respect to improvement works in relation to
the Properties or any part of the Properties whether or not covered by insurance
and/or any condemnation proceedings that are pending or threatened against any
part of the Properties,

in each case, with respect to any Property whereby such Property would not
otherwise meet the customary standards for a Securitisation of a large portfolio
of properties similar in size and character to the Properties, (each, a Closing
Defect) then, subject to the remainder of this Clause 5.3, Clause 4(a) and
Clause 5.1(a) (Initial conditions precedent) shall be deemed to be waived to the
extent necessary in respect of any document or other evidence listed in Schedule
2 (Conditions Precedent) which would otherwise not be in form and substance
satisfactory to the Agent as a result of each such Closing Defect and (to the
extent applicable) Clause 5.2(a) and (b) (Further conditions precedent) shall,
if and only to the extent that a Default (or Event of Default) would be caused
directly as a result of any such Closing Defect with respect to a Property, then
that Default (or Event of Default) shall be deemed to be waived, in each case
and provided that the other requirements of this Agreement for the making of the
Loan are otherwise satisfied or have been waived, the Loan shall still be made.
(b)
The Borrower and Obligors will use commercially reasonable efforts to remedy any
Closing Defect as soon as reasonably practicable following Closing.

(c)
The Original Lenders may, in their sole discretion:


Page 49



--------------------------------------------------------------------------------




(i)
designate any Closing Defect as an additional circumstance in which the
Indemnitor may have potential liability under the Indemnitor Guarantee as an
Additional Non-Recourse Carveout; and/or

(ii)
require the establishment of one or more Special Reserves in an amount (as
reasonably determined by the Agent (acting on the instructions of the Original
Lenders) prior to Closing) sufficient to remedy or collateralise any Closing
Defect and which is to be paid into the Special Reserves Account as a condition
precedent pursuant to Clause 5.1(a) (Initial conditions precedent) provided that
the amount of any Special Reserves in respect of a Property or Properties shall
not exceed the Allocated Loan Amount for any such Property.

(d)
If:

(i)
a Closing Defect is not curable by the payment of money; or

(ii)
the amount required to cure such Closing Defect is not determinable,

and the Original Lenders wish to establish a Special Reserve in respect of such
Closing Defect, the amount of the Special Reserves in respect of that Closing
Defect shall be an amount reasonably agreed upon by the Borrower and the Agent
(acting on the instructions of the Original Lenders) prior to Closing provided
that if, after reasonable consultation between the Parties acting in good faith:
(A)
the amount of the Special Reserve is not agreed upon prior to Closing; and

(B)
the Borrower has not elected to remove the relevant Property from the Properties
for the Loan with a commensurate reduction in the Original Facility Amount in
accordance with paragraph (e) below,

the Original Lenders’ reasonable determination of the amount of the Special
Reserves shall be conclusive and binding on the Borrower provided always that
the amount of any Special Reserves in respect of a Property shall not exceed the
Allocated Loan Amount for any such Property.
(e)
If a Closing Defect will exist in respect of a Property and Closing has not yet
occurred, the Borrower may elect to remove such Property from Part D, Part E and
Part F of Schedule 1 to this Agreement (a Property Removal). Upon the occurrence
of a Property Removal, no Additional Non-Recourse Carveout or Special Reserve
shall apply or be established with respect to that Closing Defect and the
Original Facility Amount will be reduced by the Allocated Loan Amount for such
Property that has been removed from Schedule 1.

(f)
Notwithstanding the foregoing provisions of this Clause 5.3, the Special
Reserves required to be funded at Closing shall not in aggregate exceed the
Special Reserves Cap and shall be funded by way of a Permitted Equity Injection


Page 50



--------------------------------------------------------------------------------




or, if applicable, proceeds of insurance to the extent received by an Obligor in
respect of any Closing Defect.
(g)
To the extent that the aggregate amount of Special Reserves determined in
accordance with paragraph (d) above would, but for the operation of paragraph
(f) above, exceed the Special Reserves Cap (the amount of such excess being, the
Special Reserves Shortfall), then additional amounts shall be deposited into the
Special Reserves Account from the Rental Income Account prior to any amount
being swept to the General Account in accordance with Clause 18.3(f)(vii)
(Rental Income Account) until the aggregate of such additional amounts deposited
into the Special Reserves Account is not less than the Special Reserves
Shortfall.

(h)
The Obligors and the Indemnitor shall take all reasonable steps that may, in the
opinion of the Agent (acting on the instructions of the Majority Lenders acting
reasonably), be necessary in connection with the implementation of an Additional
Non-Recourse Carveout or a Special Reserve referred to in paragraphs (c) or (g)
above.

5.4
Interest on Reserves Account and Special Reserves Account

Interest earned on the Reserves Account and the Special Reserves Account shall
be for the account of the Borrower, and, in the case of interest on the Special
Reserves Account, subject to there being no outstanding Special Reserves
Shortfall, (in which case such interest shall be applied towards meeting such
shortfall by being retained in the Reserves Account as part of the principal
balance thereof), may be withdrawn from such account and paid into the General
Account at any time prior to the commencement of any action referred to in
Clause 25.20 (Acceleration).
5.5
Maximum number of Loans

Only one Utilisation Request may be delivered in respect of the Facility.
5.6
Accession of Original Obligors

(a)
The Indemnitor shall procure that upon Utilisation, those companies listed in
this Agreement as Original Obligors have acceded to the Finance Documents as
Original Obligors in accordance with Clause 27.2 (Original Obligors).

(b)
Without affecting Clause 5.1 (Initial conditions precedent), the Indemnitor and
each Original Obligor acknowledges unconditionally and irrevocably that the
Original Obligors were authorised and intended to utilise the Facility upon the
occurrence of Closing and, for the purpose of the Finance Documents, the
Original Borrower shall be deemed to have utilised the Facility immediately
following the Initial Accession.

(c)
Immediately following the Initial Accession, each Original Obligor shall provide
the Agent with resolutions of its board of directors ratifying the resolutions
made in its Original Obligor Board Minutes.


Page 51



--------------------------------------------------------------------------------




6.
UTILISATION

6.1
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Agent and the Original
Lender by the Indemnitor on behalf of the Borrower of a duly completed
Utilisation Request not later than the Specified Time.
6.2
Completion of a Utilisation Request

The Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:
(a)
it specifies the purpose of the Loan;

(b)
the proposed Utilisation Date is a Business Day within the Availability Period;
and

(c)
the currency and amount of the Utilisation comply with Clause 6.3 (Currency and
amount).

6.3
Currency and amount

(a)
The currency specified in the Utilisation Request must be sterling.

(b)
The amount of the proposed Loan must be the lesser of: (i) the Available
Facility; and (ii) the maximum aggregate amount that may be utilised in order to
ensure compliance with Clause 5.2(c) (Further conditions precedent).

6.4
Lenders’ participation

(a)
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

(b)
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(c)
The Agent shall notify each Lender of the amount of each Loan and the amount of
its participation in that Loan by the Specified Time.

6.5
Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.
7.
REPAYMENT

7.1
Repayment of Loan

(a)
The Borrowers shall repay the Loan in instalments on each Interest Payment Date
(each a Repayment Instalment).


Page 52



--------------------------------------------------------------------------------




(b)
Each Repayment Instalment (other than the last) will be in an amount equal to
0.25 per cent. of the Original Facility Amount.

(c)
The last Repayment Instalment shall be repaid on the Termination Date and will
be the balance of the then outstanding Loan.

7.2
Reborrowing

No Borrower may reborrow any part of the Facility which is repaid.
7.3
Extension option

(a)
Subject to paragraph (c) below, the Borrower may elect to extend the Termination
Date by an additional 12 Months (the First Term Extension Option).

(b)
Provided that the First Term Extension has occurred in accordance with this
Clause 7.3 and subject to paragraph (c) below, the Borrower may elect to further
extend the Termination Date by an additional 12 Months (the Second Term
Extension Option).

(c)
The First Term Extension Option and the Second Term Extension Option (each, an
Extension Option) may not be exercised unless each of the following conditions
is satisfied or waived by the Agent (acting on the instruction of all of the
Lenders):

(i)
the Extension Fee is paid in full to the Agent (for the account of each Lender)
on or before the date of the relevant Extension;

(ii)
the Borrower has notified the Agent of its irrevocable election to extend the
Termination Date no more than 60 and no fewer than 30 days prior to the
applicable Termination Date (such notification being, the Extension Notice);

(iii)
no Event of Default is continuing at the date of the relevant Extension Notice
or the date of the relevant Extension or would reasonably be expected to be
continuing immediately thereafter; and

(iv)
the Borrower has purchased an Extension Cap under an Extension Cap Agreement
acceptable to the Agent.

(d)
Upon satisfaction or waiver of the conditions set out in paragraph (c) above,
the Termination Date shall be deemed to be extended pursuant to the relevant
Extension Option as from the Termination Date applicable immediately prior to
the implementation of such Extension Option.

8.
PREPAYMENT AND CANCELLATION

8.1
Illegality

If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation

Page 53



--------------------------------------------------------------------------------




in any Loan or it becomes unlawful for any Affiliate of a Lender for that Lender
to do so:
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the Borrower, the Commitment of that Lender will be
immediately cancelled; and

(c)
the Borrower shall repay that Lender’s participation in the Loan made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Borrower or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

8.2
Change of control

(a)
Subject to paragraph (b) below, if:

(i)
the Sponsor or any of its Affiliates, or any entities controlled and/or managed
by NorthStar Asset Management Group (NASM) or any Affiliates of NASM, ceases to
control, directly or indirectly, Holdco;

(ii)
any person or Group of persons (other than the Sponsor or any of its Affiliates
or any entities controlled and/or managed by NASM or any of its Affiliates)
acting in concert gains direct or indirect control of Holdco; or

(iii)
Holdco ceases to own (directly or indirectly) all of the shares of the Original
Borrower,

then:
(x)
the Borrower shall promptly notify the Agent upon becoming aware of that event;

(y)
a Lender shall not be obliged to fund the Utilisation; and

(z)
if the Majority Lenders so require, the Agent shall, by not less than 15
Business Days' notice to the Borrower, cancel the Total Commitments and declare
all of the outstanding Loan, together with accrued interest, and all other
amounts accrued under the Finance Documents immediately due and payable,
whereupon the Total Commitments will be cancelled and all such outstandings and
amounts will become immediately due and payable.

(b)
Paragraph (a) above shall not apply following the occurrence of a "Public
Company Exit" (as defined in the original form of the US Facility Agreement) by
a direct or indirect Holding Company of Holdco in accordance with the provisions
of the US Facility Agreement provided that the requisite number of lenders under
the US Facility Agreement have confirmed that any applicable conditions to such
Public Company Exit under the US Facility Agreement have been satisfied or
waived in accordance with the terms of the US Facility


Page 54



--------------------------------------------------------------------------------




Agreement as evidenced to the reasonable satisfaction of the Agent and provided
further that such Public Company Exit does not adversely affect the rights of
the Finance Parties under the Finance Documents
For the purpose of this Clause 8.2:
(i)
control means:

(A)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

(I)
cast, or control the casting of, more than 50.0 per cent. of the maximum number
of votes that might be cast at a general meeting of Holdco; or

(II)
appoint or remove all, or the majority, of the directors, managers or other
equivalent officers of Holdco; or

(III)
give directions with respect to the operating and financial policies of Holdco
which the directors or other equivalent officers of Holdco are obliged to comply
with; or

(B)
the holding beneficially of more than 50.0 per cent. of the issued share capital
of Holdco (excluding any part of the issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital);

(ii)
acting in concert means a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition directly or indirectly of shares in Holdco by any of them, either
directly or indirectly, to obtain or consolidate control of Holdco; and

(iii)
Sponsor means NASM, NorthStar Realty Finance Corp. and NorthStar Healthcare
Income, Inc. whether acting collectively or individually.

8.3
Mandatory prepayment

(a)
The Borrower shall, and shall procure that each Obligor which is the recipient
of any such amounts shall, apply the following amounts in or towards prepayment
of the Loan, and payment of prepayment fees and other amounts referred to in
paragraph (b)‎ of Clause 8.10 (Restrictions) at the time and in the order of
application contemplated by Clause 8.4 (Application of mandatory prepayments):

(i)
subject to the provisions of paragraph (a) of Clause 8.4 (Application of
mandatory prepayments), the amount of Net Disposal Proceeds (plus, in respect of
any disposal of a Property or shares in a Subsidiary of an Obligor, an amount
equal to the Disposal Proceeds Shortfall Amount (if any));


Page 55



--------------------------------------------------------------------------------




(ii)
the amount of Lease Prepayment Proceeds;

(iii)
the amount of Insurance Prepayment Proceeds;

(iv)
the amount of Compensation Prepayment Proceeds; and

(v)
the amount of Recovery Prepayment Proceeds.

(b)
The Agent must apply the following amounts in prepayment of the Loan, and
payment of other amounts referred to in paragraph (b) of Clause 8.10
(Restrictions) promptly and in the order of application contemplated by Clause
8.4 (Application of mandatory prepayments):

(i)
the amount standing to the credit of the Cash Trap Account, in accordance with
paragraph (d) Clause 18.5 (Cash Trap Account); and

(ii)
the amount standing to the credit of the DSCR Cure Account, in accordance with
paragraphs (d) and (e) of Clause 18.7 (DSCR Cure Account); and

(iii)
the amount standing to the credit of the LTV Cure Account, in accordance with
paragraphs (d) and (e) of Clause 18.6 (LTV Cure Account).

8.4
Application of mandatory prepayments

(a)
An amount referred to in sub-paragraph (a)(i) of Clause 8.3 (Mandatory
prepayment) shall be applied on the date provided for in accordance with
paragraph (d) of Clause 18.4 (Mandatory Prepayment Account), as follows:

(i)
first:

(A)
in an amount equal to the Release Price of the Property the subject of, or owned
by the Subsidiary the shares of which were the subject of, the relevant disposal
in or towards prepayment of the Loan; and

(B)
in or towards payment of any other amount that has or will become due and
payable in accordance with paragraph (b) of Clause 8.10 (Restrictions) as a
result of that prepayment; and

(ii)
second, in payment of any surplus Net Disposal Proceeds over and above the
amounts referred to in paragraphs (A) and (B) above either:

(A)
if at such time all of the Cash Release Conditions are satisfied, into the
General Account; or

(B)
if at such time any of the Cash Release Conditions is not satisfied into the
Cash Trap Account.

(b)
An amount referred to in sub-paragraphs (a)(ii) to (a)(v) or (b) of Clause 8.3
(Mandatory prepayment) shall be applied on the date provided for in accordance


Page 56



--------------------------------------------------------------------------------




with paragraph (d) of Clause 18.4 (Mandatory Prepayment Account) and shall be
applied in each case in or towards:
(i)
first, prepayment of the Loan; and

(ii)
second, in or towards payment of any other amount that is or will become due and
payable in accordance with paragraph (b) of Clause 8.10 (Restrictions) as a
result of that prepayment.

8.5
Voluntary cancellation

The Borrower may, if it gives the Agent not less than 3 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being in a minimum of £1,000,000) of the Available Facility. Any
cancellation under this Clause 8.5 shall reduce the Commitments of the Lenders
rateably.
8.6
Voluntary prepayment of Loan

The Borrower may, if it gives the Agent not less than three Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, prepay the
whole or any part of any Loan (but, if in part being an amount that reduces the
amount of the Loan by a minimum amount of £1,000,000 or if less, as provided for
in any of Clauses 18.6(d), 18.7(d), 22.2(b) or 22.3(b)).
8.7
Right of repayment and cancellation in relation to a single Lender

(a)
If:

(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 13.2 (Tax gross-up); or

(ii)
any Lender claims indemnification from the Borrower under Clause 13.3 (Tax
indemnity) or Clause 14.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loan.
(b)
On receipt of a notice of cancellation referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero.

(c)
On the last day of each Interest Period which ends after the Borrower has given
notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower to which a Loan has been
made shall repay that Lender’s participation in the Loan.

8.8
Right of cancellation in relation to a Defaulting Lender

(a)
If any Lender becomes a Defaulting Lender, the Borrower may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent 10


Page 57



--------------------------------------------------------------------------------




Business Days' notice of cancellation of each Available Commitment of that
Lender.
(b)
On the notice referred to in paragraph (a) above becoming effective, the
Commitment of the Defaulting Lender shall immediately be reduced to zero.

(c)
The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (a) above, notify all the Lenders.

8.9
Partial prepayment of Loan

If any part of the Loan is prepaid in accordance with Clause 8.1 (Illegality),
Clause 8.7 (Right of repayment and cancellation in relation to a single Lender)
or Clause 8.3 (Mandatory prepayment) then the amount of the Repayment Instalment
falling after that prepayment will reduce pro rata by the amount of the Loan
prepaid.
8.10
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 8
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and subject to any applicable Break Costs, in connection
with that prepayment and any prepayment and cancellation fees payable under this
Agreement.

(c)
No Borrower may reborrow any part of the Facility which is prepaid.

(d)
The Borrowers shall not repay or prepay all or any part of the Loan or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e)
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

(f)
If the Agent receives a notice under this Clause 8 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lenders.

(g)
If all or part of any Lender’s participation in a Loan is repaid or prepaid, an
amount of that Lender’s Commitment (equal to the amount of the participation
which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment.

(h)
Any prepayment of a Loan (other than a prepayment to a single Lender pursuant to
Clause 8.1 (Illegality) or Clause 8.7 (Right of repayment and cancellation in
relation to a single Lender) shall be applied pro rata to each Lender’s
participation in that Loan.


Page 58



--------------------------------------------------------------------------------




9.
INTEREST

9.1
Calculation of interest

The rate of interest on each Loan for each Interest Period shall be calculated
on a daily basis and is the percentage rate per annum which is the aggregate of
the applicable:
(a)
Margin; and

(b)
LIBOR.

9.2
Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on each Interest Payment Date.
9.3
Hedging

(a)
On or before the earliest to occur of:

(i)
the date falling 30 days after the Utilisation Date; and

(ii)
the date falling two Business Days after the Arranger notifies the Obligors’
Agent that it intends formally to commence:

(A)
any Securitisation; or

(B)
the primary syndication process in relation to the Facility,

(provided that in respect of paragraph (ii) above, such notification is given by
the Arranger no earlier than three Business Days after the Closing Date) the
Borrower shall enter into and shall thereafter maintain the Closing Date Cap in
accordance with this Clause 9.3.
(b)
The aggregate notional amount of the transactions in respect of the Closing Date
Cap shall be at least 100 per cent. of the aggregate amount of the Loan.

(c)
The Closing Date Cap throughout its duration shall:

(i)
be entered into with:

(A)
the Arranger;

(B)
an Affiliate of the Arranger;

(C)
a bank or financial institution which has a Requisite Rating; or

(D)
an Affiliate of a bank or financial institution which has a Requisite Rating,

provided that, to the extent entered into with a person under sub-paragraphs (C)
or (D) above, such Hedge Counterparty shall have the Day 1 Hedging Requisite
Rating on date of entry into such Closing Date Cap Agreement);

Page 59



--------------------------------------------------------------------------------




(ii)
consist of fully-paid interest rate caps with a 3-month LIBOR strike price not
exceeding 2.5 per cent. per annum for the period from and including the
Utilisation Date until no earlier than the third anniversary of the Utilisation
Date (the Initial Hedging Cap);

(iii)
be for a term ending not earlier than the date falling three years after the
Utilisation Date;

(iv)
have settlement dates coinciding only with the Interest Payment Dates;

(v)
be on terms which permit the Obligor to comply with sub-paragraphs (vi) and
(vii) below;

(vi)
be capable of and not contain any restrictions on granting any Security over the
relevant Obligor’s rights and interests under the Closing Date Cap Agreement in
favour of the Finance Parties;

(vii)
be based substantially on the form of an ISDA Master Agreement and otherwise in
form and substance satisfactory to the Agent (acting on the instructions of the
Majority Lenders); and

(viii)
be payable (and paid) in full by the Borrower up-front no later than the date of
the Closing Date Cap Agreement.

(d)
If any Hedge Counterparty does not have the relevant Requisite Rating at any
time (such Hedge Counterparty being an Affected Hedge Counterparty), the
Borrower will, upon becoming aware of the same, notify the Agent and procure
that, within 30 days of becoming aware of such event, the Affected Hedge
Counterparty is replaced with another hedge counterparty which has the Requisite
Rating.

(e)
The rights of each Obligor under the Hedging Agreements shall be charged or
assigned by way of security under a Security Agreement.

(f)
Subject to paragraph (g) below, any Obligor that is party to a Hedging Agreement
must comply with the terms of that Hedging Agreement.

(g)
If at any time the notional principal amount of the transactions in respect of
the Closing Date Cap would be less than 100 per cent. of the aggregate
outstanding Loan, the Borrower shall as soon as reasonably practicable and in
any event within 10 Business Days enter into additional hedging arrangements
(which comply with the provisions of this Clause 9.3) to increase the aggregate
notional principal amount of the Closing Date Cap by an amount and in a manner
acceptable to the Agent (acting reasonably) to reflect a minimum of 100 per
cent. of the outstanding Loan.

(h)
The Borrower may not terminate or close out any Closing Date Cap entered into
pursuant to any Hedging Agreement except:

(i)
in accordance with this Clause 9.3;


Page 60



--------------------------------------------------------------------------------




(ii)
if it becomes illegal for the Borrower to continue to comply with its
obligations under that Hedging Agreement;

(iii)
if the Secured Liabilities have unconditionally and irrevocably been paid and
discharged in full; or

(iv)
with the prior written consent of the Agent (acting on the instructions of the
Majority Lenders, acting reasonably).

(i)
If at any time:

(i)
a Hedge Counterparty fails to pay any amount due to an Obligor under a Hedging
Agreement and the grace period applying to such failure to pay under the
relevant Hedging Agreement has expired; or

(ii)
any of the events contemplated in the "bankruptcy" section of the relevant ISDA
Master Agreement occurs with respect to a Hedge Counterparty,

(each such event being a Hedge Counterparty Default Event) and such event
permits the Borrower to terminate the relevant Hedging Agreements, the Agent may
require the relevant Borrower by notice in writing to (as soon as reasonably
practicable (but in any event within 30 days of receipt of such notice)):
(A)
terminate the relevant Hedging Agreements (the Existing Hedging Agreements)
relating to that Hedge Counterparty; and

(B)
to enter into a new Hedging Agreement with a Hedge Counterparty which is has a
Requisite Rating at that time on substantially the same economic terms as the
Existing Hedging Agreements (unless otherwise agreed with the Majority Lenders).

(j)
Subject to paragraph (k) below, an Obligor may not amend, supplement, extend or
waive the terms of any Hedging Agreement without the prior written consent of
the Agent (acting on the instructions of the Majority Lenders, acting
reasonably).

(k)
Paragraph (j)‎ above shall not apply to an amendment, supplement or waiver that
is administrative and mechanical in nature and does not give rise to a conflict
with any other provision of this Agreement.

(l)
To the extent required by local law to perfect the Security, each Obligor that
is party to a Hedging Agreement shall use all reasonable commercial efforts for
a period of not less than 20 Business Days to procure that any Hedge
Counterparty to such Hedging Agreement acknowledges notices of, the charging or
assigning by way of security by each Borrower pursuant to the relevant Security
Documents of its rights under the Hedging Agreements to which it is party in
favour of the Security Agent.


Page 61



--------------------------------------------------------------------------------




(m)
Any such charging or assigning by way of Security is without prejudice to, and
after giving effect to, the operation of any payment or close-out netting in
respect of any amounts owing under any Hedging Agreement.

(n)
The Security Agent shall not be liable for the performance of any of an
Obligor’s obligations under a Hedging Agreement.

9.4
Default interest

(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount on a daily basis from
the due date up to the date of actual payment (both before and after judgment)
at a rate which, subject to paragraph (c)‎ below, is 2.00 per cent higher than
the rate specified under Clause 9.1 (Calculation of interest).

(b)
Any interest accruing under this Clause 9.4 shall be immediately payable by the
Obligor on demand by the Agent.

(c)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be 2.00 per cent. higher than the rate which would have applied if
the overdue amount had not become due.

(d)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

9.5
Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.
10.
INTEREST PERIODS

10.1
Length of Interest Periods

Each Interest Period for the Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period and shall end on
the next Interest Payment Date.
10.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

Page 62



--------------------------------------------------------------------------------




11.
CHANGES TO THE CALCULATION OF INTEREST

11.1
Absence of quotations

Subject to Clause 11.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.
11.2
Market disruption

(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

(i)
the Margin; and

(ii)
the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

(b)
In this Agreement Market Disruption Event means:

(i)
at or about noon on the Quotation Day for the relevant Interest Period, LIBOR is
to be determined by reference to the Reference Banks and none or only one of the
Reference Banks supplies a rate to the Agent to determine LIBOR for sterling for
the relevant Interest Period; or

(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 30 per cent. of that Loan) that the cost
to it or them of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

11.3
Alternative basis of interest or funding

(a)
If a Market Disruption Event occurs and the Agent or the Borrower so requires,
the Agent and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

11.4
Break Costs

(a)
The Borrower shall, within five Business Days of demand by a Finance Party (such
demand to set out the basis of a calculation and total amount of the relevant
Break Costs), pay to that Finance Party its Break Costs attributable to all or
any part of a Loan or Unpaid Sum being paid by that Borrower on a day other than


Page 63



--------------------------------------------------------------------------------




the last day of an Interest Period for that Loan or Unpaid Sum (other than in
respect of a prepayment under Clause 8.1 (Illegality)).
(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the calculation and amount of its Break
Costs for any Interest Period in which they accrue.

12.
FEES

12.1
Commitment fee

(a)
The Borrower shall pay to the Agent (for the account of each Lender) a fee
computed at the rate of 40.0 per cent. of the Margin on that Lender’s Available
Commitment for the Availability Period.

(b)
The accrued commitment fee is payable quarterly in arrears on each Interest
Payment Date during the Availability Period, on the last day of the Availability
Period and, if cancelled in full, on the cancelled amount of the relevant
Lender's Commitment at the time the cancellation is effective.

(c)
No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

12.2
Arrangement fee

The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.
12.3
Agency fee

(a)
The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

(b)
Notwithstanding the other provisions of this Clause 12.3 or any Fee Letter, if
no Utilisation is made under this Agreement, none of the fees referred to in
this Clause 12.3 shall be payable.

12.4
Security Agent fee

(a)
The Borrower shall pay to the Security Agent (for its own account) a security
agency fee in the amount and at the times agreed in a Fee Letter.

(b)
Notwithstanding the other provisions of this Clause 12.4 or any Fee Letter, if
no Utilisation is made under this Agreement, none of the fees referred to in
this Clause 12.4 shall be payable.

12.5
Prepayment and cancellation fee

(a)
Subject to paragraphs (c) and (d) below, the Borrower must pay to the Agent for
each Lender a prepayment fee (the Prepayment Fee) on the date of


Page 64



--------------------------------------------------------------------------------




prepayment, cancellation, redemption or discharge (Prepayment Date) of all or
any part of the Loan (each a Prepayment).
(b)
The amount of the Prepayment Fee is:

(i)
if the Prepayment occurs on or before the fourth Interest Payment Date to occur
immediately following the Utilisation Date, 2.00 per cent. of the amount (if
any) by which the principal amount prepaid, when aggregated with any other
prepayment of the Loan which is potentially subject to the Prepayment Fee under
this Clause 12.5 and which has been made prior to the Prepayment Date, exceeds
the De Minimis Amount; and

(ii)
if the Prepayment or cancellation occurs after the fourth Interest Payment Date
to occur immediately following the Utilisation Date but on or before the eighth
Interest Payment Date to occur immediately following the Utilisation Date, 1.00
per cent. of that amount (if any) by which the principal amount prepaid, when
aggregated with any other prepayment of the Loan which is potentially subject to
the Prepayment Fee under this Clause 12.5 and which has been made prior to the
Prepayment Date, exceeds the De Minimis Amount.

(c)
No Prepayment Fee shall be payable in respect of any Prepayment made after the
eighth Interest Payment Date to occur immediately following the Utilisation
Date.

(d)
No Prepayment Fee shall be payable under this Clause 12.5 and any Prepayment of
the Loan shall be disregarded for the purposes of calculating whether the De
Minimis Amount has been exceeded if the Prepayment in question is made under
Clause 8.1 (Illegality), Clause 8.7 (Right of repayment and cancellation in
relation to a single Lender) or sub-paragraphs (a)(ii) to (v) (inclusive) of
Clause 8.3 (Mandatory prepayment).

13.
TAX GROSS UP AND INDEMNITIES

13.1
Definitions

In this Agreement:
Obligor DTTP Filing means an HM Revenue & Customs Form DTTP2 duly completed and
filed by the relevant Obligor, which:
(a)
where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Part B of Schedule 1 (The Original Parties and Properties), and
is filed with HM Revenue and Customs within 30 days of the date of this
Agreement; or

(b)
where it relates to a Treaty Lender that is a New Lender, contains the scheme
reference number and jurisdiction of tax residence stated in respect of that


Page 65



--------------------------------------------------------------------------------




Lender in the relevant Transfer Certificate or Assignment Agreement, and is
filed with HM Revenue & Customs within 30 days of that Transfer Date.
Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
Qualifying Lender means:
(a)
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

(i)
a Lender:

(A)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(B)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(ii)
a Lender which is:

(A)
a company resident in the United Kingdom for United Kingdom tax purposes;

(B)
a partnership each member of which is:

(I)
a company so resident in the United Kingdom; or

(II)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA;

(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits


Page 66



--------------------------------------------------------------------------------




(within the meaning of section 19 of the CTA) of that company; or
(iii)
a Treaty Lender; or

(b)
a Lender which is a building society (as defined for the purpose of section 880
of the ITA) making an advance under a Finance Document.

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is:
(i)
a company resident in the United Kingdom for United Kingdom tax purposes;

(ii)
a partnership each member of which is:

(A)
a company so resident in the United Kingdom; or

(B)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax.
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document other than a FATCA Deduction.
Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3
(Tax indemnity).
Treaty Lender means a Lender which:
(i)
is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(iii)
fulfils all other conditions in the Treaty for full exemption from Tax imposed
by the UK on interest except that for this purpose it shall be assumed that the
following are satisfied:


Page 67



--------------------------------------------------------------------------------




(A)
any condition which relates (expressly or by implication) to there not being a
special relationship between the Obligor and a Lender or between both of them
and another person, or to the amounts or terms of any Loan or the Finance
Documents or to any other matter that is outside the exclusive control of that
Lender or to any similar matter that is outside of the control of that Lender
and relates to the circumstances of the Obligor; and

(B)
any necessary procedural formalities.

Treaty State means a jurisdiction having a double taxation agreement (a Treaty)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.
UK Non-Bank Lender means:
(i)
where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed in ‎Part C of Schedule 1 (The Original Parties and
Properties); and

(ii)
where a Lender becomes a Party after the day on which this Agreement is entered
into, a Lender which gives a Tax Confirmation in the Assignment Agreement or
Transfer Certificate which it executes on becoming a Party.

(b)
Unless a contrary indication appears, in this Clause 13 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.

(c)
This Clause 13 shall not apply to any Closing Date Cap Agreement or Extension
Cap Agreement.

13.2
Tax gross-up

(a)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(b)
The Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall promptly
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender it shall promptly
notify the Borrower and that Obligor.

(c)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.


Page 68



--------------------------------------------------------------------------------




(d)
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(ii)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender; and:

(A)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
Direction) under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Borrower a
certified copy of that Direction; and

(B)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(iii)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

(A)
the relevant Lender has not given a Tax Confirmation to the Borrower; and

(B)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrower, on the basis that the Tax
Confirmation would have enabled the Borrower to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
ITA; or

(iv)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(g)‎ below.

(e)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory


Page 69



--------------------------------------------------------------------------------




to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.
(g)
(i)    Subject to paragraph (ii) below, a Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall use reasonable
endeavours to complete any procedural formalities necessary for that Obligor to
obtain authorisation to make that payment without a Tax Deduction including,
without limitation, making or filing an appropriate application for relief under
the relevant treaty.

(ii)
(A)    A Treaty Lender which becomes a Party on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence opposite its name
in Part B of Schedule 1 (The Original Parties); and

(B)
a New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Transfer Certificate or Assignment Agreement which it executes,

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (g)(i) above.
(h)
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (g)(ii) above and:

(i)
an Obligor making a payment to that Lender has not made a Obligor DTTP Filing in
respect of that Lender;

(ii)
an Obligor making a payment to that Lender has made a Obligor DTTP Filing in
respect of that Lender but:

(A)
that Obligor DTTP Filing has been rejected by HM Revenue & Customs; or

(B)
HM Revenue & Customs has not given the Obligor authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Obligor
DTTP Filing,

and, in each case, that Obligor has notified that Lender in writing, that Lender
and that Obligor shall cooperate in completing any additional procedural
formalities necessary for that Obligor to obtain authorisation to make that
payment without a Tax Deduction.
(iii)
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (g)(ii) above, no Obligor shall make
a Obligor DTTP Filing or file any other form


Page 70



--------------------------------------------------------------------------------




relating to the HMRC DT Treaty Passport Scheme in respect of that Lender’s
Commitment or its participation in any Loan unless the Lender otherwise agrees.
(i)
An Obligor shall, promptly on making a Obligor DTTP Filing, deliver a copy of
that Obligor DTTP Filing to the Agent for delivery to the relevant Lender.

(j)
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into gives a Tax Confirmation to the Borrower by entering into this
Agreement.

(k)
A UK Non-Bank Lender shall promptly notify the Borrower and the Agent if there
is any change in the position from that set out in the Tax Confirmation.

13.3
Tax indemnity

(a)
The Borrower shall (within five Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 13.2 (Tax gross‑up);

(B)
would have been compensated for by an increased payment under Clause 13.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 13.2 (Tax gross-up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.


Page 71



--------------------------------------------------------------------------------




(c)
A Protected Party making, or intending to make, a claim under paragraph (a)‎
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Borrower.

(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 13.3, notify the Agent.

13.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(b)
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
13.5
Lender status confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to any Obligor, which of the following categories it falls in:
(a)
not a Qualifying Lender;

(b)
a Qualifying Lender (other than a Treaty Lender); or

(c)
a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this Clause 13.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Borrower). For the avoidance of doubt, a
Transfer Certificate or Assignment Agreement shall not be invalidated by any
failure of a Lender to comply with this Clause ‎13.5.
13.6
Stamp taxes

The Borrower shall pay and, within five Business Days of demand, indemnify each
Secured Party against any cost, loss or liability that Secured Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document (other than in respect of an assignment,
transfer or other alienation of any kind by a Finance Party of any of its rights
and/or obligations under any Finance Document save where such assignment,
transfer or other alienation is at the request of an Obligor).

Page 72



--------------------------------------------------------------------------------




13.7
VAT

(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant Tax Authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of that VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
Supplier) to any other Finance Party (the Recipient) under a Finance Document,
and any Party other than the Recipient (the Relevant Party) is required by the
terms of any Finance Document to pay an amount equal to the consideration for
that supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration):

(i)
(where the Supplier is the person required to account to the relevant Tax
Authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant Tax Authority which the Recipient reasonably determines
relates to the VAT payable on that supply; and

(vi)
(where the Recipient is the person required to account to the relevant Tax
Authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant Tax Authority in
respect of that VAT.

(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant Tax Authority.

(d)
Any reference in this Clause 13.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).


Page 73



--------------------------------------------------------------------------------




(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

13.8
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within 10 Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

(b)
If a Party confirms to another Party pursuant to paragraph 13.8(a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph 13.8(a) above shall not oblige any Finance Party to do anything, and
paragraph 13.8(a)(iii) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph 13.8(a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.


Page 74



--------------------------------------------------------------------------------




(e)
If an Obligor is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within 10 Business Days of:

(i)
where an Original Obligor is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

(ii)
where an Obligor is a US Tax Obligor on a Transfer Date and the relevant Lender
is a New Lender, the relevant Transfer Date;

(iii)
the date a new US Tax Obligor accedes as an Obligor; or

(iv)
where an Obligor is not a US Tax Obligor, the date of a request from the Agent,

supply to the Agent:
(A)
a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

(B)
any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

(f)
The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) above to the relevant Obligor.

(g)
If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Agent by a Lender pursuant to paragraph (e) above is
or becomes materially inaccurate or incomplete, that Lender shall promptly
update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Obligor.

(h)
The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with paragraphs (e),
(f) or (g) above.

13.9
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.


Page 75



--------------------------------------------------------------------------------




(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

14.
INCREASED COSTS

14.1
Increased costs

(a)
Subject to Clause 14.3 (Exceptions) the Borrower shall, within five Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation, in each case made after the date of this
Agreement.

(b)
In this Agreement:

Increased Costs means:
(i)
a generally applicable reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

(ii)
a generally applicable additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
Basel III means:
(i)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
in December 2010, each as amended;

(ii)
the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules test” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and


Page 76



--------------------------------------------------------------------------------




(iii)
any further guidance or standards published by the Basel Committee relating to
“Basel III”,

and references to Basel III include any other law or regulation which implements
Basel III (whether such implementation, application or compliance is by the
European Parliament and the Council of the European Union, a government,
regulator, Finance Party or any of its Affiliates).
Basel Committee means the Basel Committee on Banking Supervision.
CRD IV means:
(i)
Regulation (EU) No. 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms and amending Regulation (EU) No 648/2012; and

(ii)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

14.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 14.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

14.3
Exceptions

(a)
Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

(ii)
attributable to a FATCA Deduction required to be made by a Party;

(iii)
compensated for by Clause 13.3 (Tax indemnity) (or would have been compensated
for under Clause 13.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b)‎ of Clause 13.3 (Tax indemnity) applied);

(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

(v)
attributable to any aspect of Basel III or CRD IV which was reasonably capable
of calculation as at the date of this Agreement or in the case of


Page 77



--------------------------------------------------------------------------------




a Lender (other than an Original Lender) the date of its accession as a Lender.
(b)
In this Clause 14.3, a reference to a Tax Deduction has the same meaning given
to the term in Clause 13.1 (Definitions).

15.
OTHER INDEMNITIES

15.1
Currency indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the First Currency) in which that Sum is payable into another
currency (the Second Currency) for the purpose of:

(i)
making or filing a claim or proof against that Obligor; or

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

15.2
Other indemnities

The Borrower shall (or shall procure that an Obligor will), and in the case of
paragraph (c) below (but subject always to the provisions of Clause 2.4), the
Indemnitor shall within five Business Days of demand, indemnify each Secured
Party against any cost, loss or liability incurred by that Secured Party as a
result of:
(a)
the occurrence of any Event of Default;

(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause ‎32 (Sharing among the Finance Parties);

(c)
funding, or making arrangements to fund, its participation in a Loan requested
by the Indemnitor in a Utilisation Request (including for this purpose the
funding of the requested Loan into the Escrow Account) but not made by reason
of:

(i)
the Escrow Agreement not coming into full force and effect;

(ii)
the operation of any one or more of the provisions of the Escrow Agreement;


Page 78



--------------------------------------------------------------------------------




(iii)
the Original Obligors failing to accede to this Agreement as Original Obligors
on the Closing Date; or

(iv)
the operation of any one or more of the provisions of this Agreement,

in each case, other than by reason of default or negligence by that Secured
Party alone; or
(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by an Obligor or the Borrower.

15.3
Indemnity to the Agent

(a)
Each Obligor jointly and severally shall, and in the case of paragraphs (i)(B)
and (ii) below (but subject always to the provisions of Clause 2.4) the
Indemnitor shall, within five Business Days of demand, indemnify the Agent
against:

(i)
any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

(A)
investigating any event which it reasonably believes is a Default; or

(B)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(C)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

(ii)
any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent (otherwise
than by reason of the Agent’s gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 33.11 (Disruption to
Payment Systems etc.) notwithstanding the Agent’s negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the fraud of the Agent) in acting as Agent under the Finance Documents.

(b)
This Clause 15.3 shall survive in full force and effect notwithstanding the
termination of this Agreement or the resignation or termination of the Agent.

15.4
Indemnity to the Security Agent

(a)
Each Obligor jointly and severally shall promptly, within five Business Days of
demand, indemnify the Security Agent and every Receiver and Delegate against any
cost, loss or liability incurred by any of them as a result of:

(i)
any failure by the Borrower to comply with its obligations under Clause 17
(Costs and expenses);


Page 79



--------------------------------------------------------------------------------




(ii)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(iii)
the taking, holding, protection or enforcement of the Transaction Security;

(iv)
the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Agent and each Receiver and Delegate by the Finance
Documents or by law; or

(v)
any default by any Transaction Obligor in the performance of any of the
obligations expressed to be assumed by it in the Finance Documents;

(vi)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; or

(vii)
acting as Security Agent, receiver or Delegate under the Finance Documents or
which otherwise relates to any of the Security Property (otherwise, in each
case, than by reason of the relevant Security Agent’s, Receiver’s or Delegate’s
gross negligence or wilful misconduct).

(b)
The Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Security Assets in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 15.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it.

(c)
This Clause 15.4 shall survive in full force and effect notwithstanding the
termination of this Agreement or the resignation or termination of the Security
Agent.

16.
MITIGATION BY THE LENDERS

16.1
Mitigation

(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in the
Facility ceasing to be available or any amount becoming payable under or
pursuant to, or cancelled pursuant to, any of Clause ‎8.1 (Illegality), Clause
13‎ (Tax gross up and indemnities) or Clause ‎14 (Increased costs) including
(but not limited to) transferring its rights and obligations under the Finance
Documents to another Affiliate or Facility Office.

(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

16.2
Limitation of liability


Page 80



--------------------------------------------------------------------------------




(a)
The Borrower shall promptly, within five Business Days of demand, indemnify each
Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause ‎16.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause ‎16.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

17.
COSTS AND EXPENSES

17.1
Transaction expenses

The Borrower shall promptly within five Business Days of demand, pay each of the
Agent, the Arranger and the Security Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by any of them (and, in the case of
the Security Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution and perfection of:
(a)
this Agreement and any other documents referred to in this Agreement or in a
Security Document; and

(b)
any other Finance Documents executed after the date of this Agreement,

excluding, in each case, any costs, fees and expenses (including legal fees)
incurred by the Agent, the Arranger and/or the Security Agent in connection with
any of the transactions contemplated under Clause 23.17 (Syndication,
Securitisation, Bond Issues etc.), with such costs, fees and expenses being
payable by the relevant Finance Party having incurred such costs (or as agreed
between the relevant Finance Parties).
17.2
Amendment costs

(a)
If:

(i)
an Obligor requests an amendment, waiver or consent; or

(ii)
an amendment is required pursuant to Clause ‎33.10 (Change of currency),

subject to paragraph (b) below, the Borrower shall, within three Business Days
of demand, reimburse each of the Agent and the Security Agent for the amount of
all costs and expenses (including legal fees) reasonably incurred by the Agent
or the Security Agent (and, in the case of the Security Agent, by any Receiver
or Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.
(b)
The Borrower shall not be required to reimburse any Finance Party (or any
Receiver or Delegate of the Security Agent) for any costs or expenses
(including, without limitation, legal fees, transfer costs and taxes) incurred
by such Finance Party (or, if applicable, such Receiver or Delegate) pursuant to
paragraph (a) above if such costs or expenses have been incurred in connection
with any of the transactions contemplated under Clause 23.17 (Syndication,
Securitisation,


Page 81



--------------------------------------------------------------------------------




Bond Issues etc.), with such costs and expenses being payable by the relevant
Finance Party (or, if applicable, any Receiver or Delegate) having incurred such
costs (or as agreed between the relevant Finance Parties).
17.3
Valuations

(a)
The Borrower shall deliver a Valuation to the Agent (in sufficient copies for
all the Lenders):

(i)
in the case of the first Valuation to be delivered under this paragraph (a)
following the Utilisation Date, no later than the date falling 18 months from
the Utilisation Date (the First Valuation); and

(ii)
annually in the case of each other Valuation no later than the anniversary of
the date of delivery of the First Valuation.

(b)
The Agent (acting on the instructions of the Majority Lenders) may request a
Valuation at any time.

(c)
The Borrower shall promptly on demand pay to the Agent the costs of:

(i)
the Closing Valuation;

(ii)
a Valuation delivered pursuant to paragraph (a) above;

(iii)
a Valuation obtained by the Agent in connection with the compulsory purchase of
all or part of any Property; and

(iv)
at any time when an Event of Default is continuing or is likely to occur as a
result of obtaining Valuation provided that such Valuation shows that an Event
of Default has occurred.

(d)
The Borrower must supply to the Agent a copy of any valuation of any Property an
Obligor obtains, promptly upon obtaining it.

(e)
Any Valuation not referred to in paragraph (c)‎ above will be at the cost of the
Lenders.

(f)
Any Valuation delivered by or on behalf of the Borrower in accordance with this
Clause 17.3 shall be dated no more than two months prior to the date of its
delivery to the Agent.

17.4
Enforcement and preservation costs

The Borrower shall, within five Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including but not limited to legal
fees) incurred by that Finance Party in connection with the enforcement of, or
the preservation of any rights under, any Finance Document or the Transaction
Security and with any proceedings instituted by or against that Finance Party as
a consequence of it entering into a Finance Document, taking or holding the
Transaction Security, or enforcing those rights.
17.5
Transaction Obligor/Indemnitor costs


Page 82



--------------------------------------------------------------------------------




The Arranger shall promptly, within five Business Day of demand, pay or procure
payment to each Transaction Obligor and the Indemnitor the amount of all costs,
fees and expenses (including legal fees) reasonably incurred by any of them in
connection with their compliance with the provisions of, and any of the
transactions contemplated under, Clause 23.17 (Syndication, Securitisation, Bond
Issues etc.), including for the avoidance of doubt any costs, fees or expenses
incurred in connection with the negotiation, preparation, printing, execution
and perfection of any additional Finance Documents required or requested by the
Arranger in connection with the Sell-Down.
18.
BANK ACCOUNTS

18.1
Designation of Accounts

(a)
The Obligors shall maintain the following bank accounts in the name of the
Borrower:

(i)
a rental income account designated the “Rental Income Account”;

(ii)
a mandatory prepayment account designated the “Mandatory Prepayment Account”;

(iii)
a cash trap account designated the “Cash Trap Account”;

(iv)
an LTV cure account designated the “LTV Cure Account”;

(v)
a DSCR cure account designated the “DSCR Cure Account”;

(vi)
a reserves account designated the “Reserves Account”;

(vii)
a special reserves account designated the “Special Reserves Account”;

(viii)
a collection account designated the “Collection Account” and

(ix)
a current account designated the “General Account”.

(b)
No Obligor may, without the prior written consent of the Agent (acting on the
instructions of the Majority Lenders), maintain any bank account other than
those listed in Clause 18.1(a) above.

18.2
Account bank

(a)
Subject to paragraphs (b) and (c) below, each Account maintained by the Borrower
must be held:

(i)
in England with an Acceptable Bank; or

(ii)
at any other bank selected by the relevant Obligor which has a Requisite Rating
and which is approved in writing by the Agent, acting reasonably,

and which provides to the Agent customary documentation in relation to the
opening and operation of such account as envisaged by the provisions of this
Agreement and reasonably acceptable to the Agent.
(b)
The Borrower shall:


Page 83



--------------------------------------------------------------------------------




(i)
promptly notify the Agent upon becoming aware that a bank at which an Account is
held fails to be an Acceptable Bank;

(ii)
take all necessary steps to designate as Account Bank a new bank that satisfies
the requirements of paragraph (a)(ii) above and close the previous Account as
soon as reasonably practicable and in any event no later than 60 days after it
becomes aware that such bank fails to be an Acceptable Bank; and

(iii)
as soon as reasonably practicable following the receipt by it of the details of
the new Account, instruct the tenants under the Lease Agreements to cease making
payments or deliveries into the previous Account and to make payments or
deliveries into the new Account.

(c)
The replacement (or opening of) an Account will only become effective when the
relevant bank agrees with the Agent and the Borrower to fulfil the role of the
bank holding that Account (including agreeing, to the extent required to ensure
the effectiveness of any Security granted by the relevant Obligor over the
relevant Account, to and acknowledging any Security granted by the relevant
Obligor over that Account in favour of the Security Agent).

(d)
Each Obligor shall do all such things as the Agent reasonably requests in order
to facilitate any closure or opening of an Account in accordance with paragraph
(c) above (including the execution of appropriate bank mandate forms and the
granting of any Security in favour of the Security Agent (which, in relation to
the opening of any replacement Account shall be equivalent to the Security
granted over the relevant Account which was has been replaced)).

18.3
Rental Income Account

(a)
The Agent has sole signing rights in relation to the Rental Income Account.

(b)
(i)    Each Obligor must ensure that:

(A)
all Rental Income is; and

(B)
any amounts payable to it under the Closing Date Cap and any Extension Cap are,

paid into the Rental Income Account.
(ii)
Paragraph (b)(i) above shall not apply to Lease Prepayment Proceeds.

(c)
If any payment of any amount referred to above is paid into an Account other
than the Rental Income Account, that payment must be paid immediately into the
Rental Income Account.

(d)
On any day on which an amount is due under a Headlease, the Agent shall and is
irrevocably authorised by each Obligor to:

(i)
withdraw from the Rental Income Account an amount necessary to meet that due
amount; and


Page 84



--------------------------------------------------------------------------------




(ii)
apply that amount in payment of that due amount.

(e)
To the extent that any Rental Income constituting Tenant Contributions is paid
into the Rental Income Account, the Agent shall, and is irrevocably authorised
by the Borrower to, withdraw all amounts equal to such Tenant Contribution from
the Rental Income Account and promptly pay them into the Collections Account.

(f)
Except as provided in Clause ‎33.6 (Partial payments) and paragraph (g) below,
on each Interest Payment Date, the Agent shall (and is irrevocably authorised by
the Borrower to) withdraw from, and apply amounts then standing to the credit of
the Rental Income Account as follows:

(i)
first, in or towards payment pro rata of any unpaid amounts owing in respect of
all remuneration, liabilities, costs, fees and expenses (including any amount
representing VAT chargeable in respect of the same) then due and payable to the
Agent, the Arranger and/or the Security Agent under the Finance Documents;

(ii)
second, to pay all costs, fees and expenses (including any amount representing
VAT chargeable in respect of the same) then due and payable to the Lenders under
the Finance Documents;

(iii)
third, to pay to the Agent for the account of the Lenders any accrued interest
and fees due but unpaid under this Agreement;

(iv)
fourth, to pay to the Agent for the account of the Lenders any principal due but
unpaid under this Agreement;

(v)
fifth, to pay any other sum due but unpaid to the Finance Parties under the
Finance Documents;

(vi)
sixth, to pay the Ongoing Maintenance Reserve for the quarter expiring on that
Interest Payment Date to the Reserves Account;

(vii)
seventh, to pay any other sum required to be paid to the Special Reserves
Account in accordance with Clause 18.8(b) (Special Reserves Account); and

(vii)
eighth, if:

(A)
all of the Cash Release Conditions are satisfied, the amount standing to the
credit of the Rental Income Account shall be paid into the General Account; or

(B)
any of the Cash Release Conditions is not satisfied, the amount standing to the
credit of the Rental Income Account shall be paid into the Cash Trap Account.

(g)
The Agent is obliged to make a withdrawal from the Rental Income Account in
accordance with:


Page 85



--------------------------------------------------------------------------------




(i)
paragraphs (d), (e) and (f)(vi) to (viii) (inclusive) above only if no Event of
Default is continuing; and

(ii)
sub-paragraphs (f)(i) to (v) (inclusive) above only if notice has not been given
in accordance with Clause 25.20 (Acceleration).

18.4
Mandatory Prepayment Account

(a)
The Agent has sole signing rights in relation to the Mandatory Prepayment
Account.

(b)
The Borrower must ensure that all Net Disposal Proceeds (and, if applicable, any
Disposal Proceeds Shortfall Amount) are paid directly into the relevant
Mandatory Prepayment Account in accordance with Clause 23.5 (Disposals).

(c)
The Obligors must ensure that the following are promptly upon receipt paid into
the Mandatory Prepayment Account:

(i)
all Lease Prepayment Proceeds;

(ii)
all Insurance Prepayment Proceeds;

(iii)
all Compensation Prepayment Proceeds; and

(iv)
all Recovery Prepayment Proceeds.

(d)
Except as provided in Clause ‎33.6 (Partial payments) and paragraph (e) below,
on each Interest Payment Date, or earlier at the request of the Borrower if it
gives the Agent not less than five Business Days’ notice, the Agent must
withdraw from, and apply amounts standing to the credit of, the Mandatory
Prepayment Account in accordance with Clause 8.3 (Mandatory prepayment).

(e)
The Agent is obliged to make a withdrawal from the Mandatory Prepayment Account
in accordance with paragraph (d) above only if:

(i)
with respect to any withdrawal from the Mandatory Prepayment Account to be
applied in accordance with paragraphs (a)(i) or (b) of Clause 8.4 (Application
of mandatory prepayments), not notice has been given under 25.20 (Acceleration);
or

(ii)
with respect to any withdrawal from the Mandatory Prepayment Account to be
applied in accordance with paragraph (a)(ii) of Clause 8.4 (Application of
mandatory prepayments), no Event of Default is continuing.

18.5
Cash Trap Account

(a)
The Agent has sole signing rights in relation to the Cash Trap Account.

(b)
The Agent shall pay amounts in to the Cash Trap Account in accordance with:

(i)
sub-paragraph (a)(ii)(B) of Clause 8.4 (Application of mandatory prepayments);
and


Page 86



--------------------------------------------------------------------------------




(ii)
sub-paragraph (f)(viii) of Clause 18.3 (Rental Income Account).

(c)
If on two consecutive Interest Payment Dates all of the Cash Release Conditions
are satisfied (excluding any Cash Trap Amount in any calculations or
determinations made for this purpose), the amount then standing to the credit of
the Cash Trap Account shall, following a written request from the Borrower to
the Agent, be withdrawn from that Account and paid in to the General Account.

(d)
If at any time an Event of Default is continuing then the Agent may, and is
irrevocably authorised by the Borrower to, withdraw the amounts then standing to
the credit of the Cash Trap Account and apply such amounts in prepayment of the
Loan in accordance with Clause 8.3 (Mandatory prepayment).

(e)
The Agent is obliged to make a withdrawal from the Cash Trap Account in
accordance with paragraph (c) above only if no Event of Default is continuing.

18.6
LTV Cure Account

(a)
The Agent shall have sole signing rights in relation to the LTV Cure Account.

(b)
The Borrower shall ensure that all amounts paid by way of exercise of cure
rights in accordance with paragraph (b)(ii) of Clause 22.3 (Loan to Value) are
paid into the LTV Cure Account.

(c)
If on two consecutive Test Dates (excluding the Test Date in respect of which
the cure was made) all of the Cash Release Conditions are satisfied (excluding
in any calculations or determinations for this purpose any amount standing to
the credit of the LTV Cure Account and any Cash Trap Amount), following written
request by the Borrower, the Agent shall withdraw the amounts then standing to
the credit of the LTV Cure Account and pay them into the General Account.

(d)
If on two consecutive Interest Payment Dates any of the covenants set out in
Clause 22 (Financial Covenants) is not satisfied (excluding in any calculations
or determinations made for this purpose any Cure Amount and any Cash Trap
Amount), the Agent shall withdraw the amount then standing to the credit of the
LTV Cure Account and apply such amount in prepayment of the Loan in accordance
with Clause 8.3 (Mandatory prepayment).

(e)
If at any time an Event of Default is continuing then the Agent may, and is
irrevocably authorised by the Borrower to, withdraw the amounts then standing to
the credit of the LTV Cure Account and apply such amounts in prepayment of the
Loan in accordance with Clause 8.3 (Mandatory prepayment).

(f)
The Agent is obliged to make a withdrawal from the LTV Cure Account in
accordance with paragraph (c) above only if no Event of Default is continuing.

18.7
DSCR Cure Account

(a)
The Agent shall have sole signing rights in relation to the DSCR Cure Account.


Page 87



--------------------------------------------------------------------------------




(b)
The Borrower shall ensure that all amounts paid by way of exercise of cure
rights in accordance with paragraph (b) of Clause 22.2 (Debt Service Coverage
Ratio) are paid into the DSCR Cure Account.

(c)
If on two consecutive Test Dates (excluding the Test Date in respect of which
the cure was made) all of the Cash Release Conditions are satisfied (excluding
in any calculations or determinations for this purpose any Cure Amount and any
Cash Trap Amount), following written request by the Borrower, the Agent shall
withdraw the amounts then standing to the credit of the DSCR Cure Account and
pay them into the General Account.

(d)
If on two consecutive Interest Payment Dates any of the covenants set out in
Clause 22 (Financial Covenants) is not satisfied (excluding in any calculations
or determinations made for this purpose any Cure Amount and any Cash Trap
Amount), the Agent shall withdraw the amount then standing to the credit of the
DSCR Cure Account and apply such amount in prepayment of the Loan in accordance
with Clause 8.3 (Mandatory prepayment).

(e)
If at any time an Event of Default is continuing then the Agent may, and is
irrevocably authorised by the Borrower to, withdraw the amounts then standing to
the credit of the DSCR Cure Account and apply such amounts in prepayment of the
Loan in accordance with Clause 8.3 (Mandatory prepayment).

(f)
The Agent is obliged to make a withdrawal from the DSCR Cure Account in
accordance with paragraph (c) above only if no Event of Default is continuing.

18.8
Reserves Account

(a)
The Agent has sole signing rights in relation to the Reserves Account.

(b)
The Ongoing Maintenance Reserve shall be paid into the Reserves Account in
accordance with sub-paragraph (f)(vi) of Clause 18.3 (Rental Income Account)).

(c)
The Borrower may request in writing to the Agent to withdraw an amount standing
to the credit of the Reserves Account which is attributable to the Deferred
Maintenance and Environmental Conditions Reserve in order to finance works in
respect of which a Deferred Maintenance and Environmental Conditions Reserve was
made. The Lenders shall approve such request and shall instruct the Agent to
withdraw and pay such amount into the General Account provided that the Borrower
has supplied to the Agent:

(i)
a certificate from a relevant party carrying out such works or supplying any
materials in respect of such works; or

(ii)
to the extent that the information set out in sub-paragraph (i) is not
available, such other documentation as the Agent (acting on the instructions of
the Majority Lenders, acting reasonably) may require in connection with such
works,


Page 88



--------------------------------------------------------------------------------




in each case, in form and substance satisfactory to the Agent (acting
reasonably) and confirming that the relevant amount is payable in connection
with the relevant works.
(d)
The Borrower may request in writing to the Agent to withdraw the amount standing
to the credit of the Reserves Account which is attributable to the Hedging
Reserve in order to finance the premium payable in respect of the entry by the
Borrower into the Closing Date Cap and the Agent shall pay an amount equal to
the Hedging Reserve into the General Account.

(e)
The Borrower may request in writing to the Agent to withdraw an amount standing
to the credit of the Reserves Account which is attributable to the Ongoing
Maintenance Reserve in order to finance maintenance works which a Tenant has
failed to carry out in accordance with the terms of the relevant Lease Document.
The Lenders shall approve such request and shall instruct the Agent to withdraw
and pay such amount into the General Account provided that the amount standing
to the credit of the Reserves Account immediately following such withdrawal
would not be less than £1,600,000 and the Borrower has supplied to the Agent:

(i)
a certificate from a relevant party carrying out such works or supplying any
materials in respect of such works; or

(ii)
to the extent that the information set out in sub-paragraph (i) is not
available, such other documentation as the Agent (acting on the instructions of
the Majority Lenders, acting reasonably) may require in connection with such
works,

in each case, in form and substance satisfactory to the Agent (acting
reasonably) and confirming that the relevant amount is payable in connection
with the relevant works; and
(iii)
a certificate from the Borrower certifying that the relevant Tenant has failed
to carry out the relevant maintenance works in accordance with the terms of the
relevant Lease Document.

(f)
If, at any time, all or any part of the works in respect of which a Deferred
Maintenance and Environmental Conditions Reserve was made have been completed to
the satisfaction of the Agent (acting reasonably), the Borrower may request in
writing to the Agent that all amounts attributable to such works under the
Deferred Maintenance and Environmental Conditions Reserve which are standing to
the credit of the Reserves Account be transferred to the General Account and the
Agent shall withdraw such amounts from the Reserves Account and pay them into
the General Account.

(g)
The Agent is obliged to make a withdrawal from the Reserves Account in
accordance with paragraphs (c), (e) and (f) above only if no Event of Default is
continuing.


Page 89



--------------------------------------------------------------------------------




(h)
The Borrower may request in writing to the Agent to withdraw the Radon Reserve
Relevant Amount in respect of a Property standing to the credit of the Reserves
Account. The Lenders shall approve such request and shall instruct the Agent to
withdraw that Radon Reserve Relevant Amount and pay such amount into the General
Account provided that the Borrower has supplied to the Agent a certificate (in
form and substance satisfactory to the Agent (acting reasonably)) confirming
that no Event of Default is continuing at such time and:

(i)
a copy of the Radon Sampling results indicating radon levels below the UK action
level of 200 Bq/m^3 in respect of the relevant Property; or

(ii)
a certificate provided by the Environmental Professional certifying that a Radon
Mitigation System has been installed and is operational at the relevant
Property.

(i)
The Borrower may request in writing to the Agent to withdraw the Above-Ground
Storage Tank Reserve standing to the credit of the Reserves Account. The Lenders
shall approve such request and shall instruct the agent to withdraw that
Above-Ground Storage Tank Reserve and pay such amount into the General Account
provided that the Borrower has supplied to the Agent (in form and substance
satisfactory to the Agent (acting reasonably)) a certificate confirming that no
Event of Default is continuing at such time and the Agent has received evidence
satisfactory to it (acting reasonably) that the secondary containment has been
installed for the Above-Ground Storage Tanks at the Properties known as Hulcott
Nursing Home and Cedar House Care Home in accordance with Clause 24.14
(Above-Ground Storage Tanks).

(j)
The Borrower may request in writing to the Agent to withdraw the Underground
Storage Tank Reserve in respect of any relevant Property standing to the credit
of the Reserves Account. The Lenders shall approve such request and instruct the
Agent to withdraw that Underground Storage Tank Reserve in respect of such
Property and pay such amount into the General Account provided that the Borrower
has supplied to the Agent a certificate confirming that no Event of Default is
continuing at such time and the Agent has received each of the following (in
form and substance satisfactory to it (acting reasonably)):

(i)
a copy of the Investigation Report confirming that no Underground Storage Tanks
are present in respect of the relevant Property;

(ii)
a copy of the UST Closure Report and the UST Professional's written
certification that the Closure Work has been completed in accordance with all
applicable laws and no further investigation or action is required in respect of
the relevant Property; or

(iii)
in the event Releases associated with an Underground Storage Tank were
identified in the UST Closure Report in respect of the relevant Property, the
UST Professional's written certification that all of the Remediation Work has
been satisfactorily completed and no further investigation, remediation or other
action is required under


Page 90



--------------------------------------------------------------------------------




environmental law or otherwise prudent to protect human health or safety or the
environment; and, if reporting to a government agency is required, documentation
from the government agency that no further action is required.
(k)
The Borrower may request, upon five Business Days’ written notice to the Agent,
to withdraw an amount standing to the credit of the Reserves Account which is
attributable to the Ongoing Maintenance Reserve and the Agent shall withdraw and
pay such amount into the General Account provided that:

(i)
the amount standing to the credit of the Reserves Account which is attributable
to the Ongoing Maintenance Reserve immediately following such withdrawal would
not be less than £1,600,000;

(ii)
such notice is delivered by the Borrower no later than 10 Business Days after
receipt by the Borrower of a Tenant Annual Capex Report and a copy of such
Tenant Annual Capex Report is attached to such notice;

(iii)
such Tenant Annual Capex Report sets out reasonable details as to the
maintenance works that the Tenant has carried out in respect of the Properties
in the calendar year to which the Tenant Annual Capex Report relates and the
amounts expended by the Tenant on such works;

(iv)
the amount requested by the Borrower to be withdrawn from the Reserves Account
which is attributable to the Ongoing Maintenance Reserve does not exceed the
amount disclosed in the relevant Tenant Annual Capex Report as having been
expended by the Tenant in respect of maintenance works in respect of the
Properties during the year to which the report relates; and

(v)
no Event of Default is continuing at the time the relevant amount is requested
by the Borrower to be withdrawn from the Reserves Account.

(l)
At any time when an Event of Default is continuing, the Agent may withdraw from,
and apply amounts standing to the credit of, the Reserves Account in or towards
any purpose for which moneys in any Account may be applied.

18.9
Special Reserves Account

(a)
The Agent has sole signing rights in relation to the Special Reserves Account.

(b)
The Obligors must ensure that the amounts required to be paid into the Special
Reserves Account to fund any Special Reserves Shortfall are paid into the
Special Reserves Account in accordance with Clause 5.3 (Special Reserves).

(c)
The Borrower may request in writing to the Agent to withdraw an amount standing
to the credit of the Special Reserves Account in order to remedy a Closing
Defect in respect of which a Special Reserve was made. The Lenders shall approve
such request and shall instruct the Agent to withdraw and pay such amount into
the General Account if the Borrower has supplied to the Agent:


Page 91



--------------------------------------------------------------------------------




(i)
a certificate from a relevant party carrying out any works or supplying any
materials, in each case to remedy any Closing Defect; or

(ii)
to the extent that the information set out in sub-paragraph (i) above is not
available, such other documentation as the Agent (acting on the instructions of
the Majority Lenders, acting reasonably) may require in connection with such
works,

in each case, in form and substance satisfactory to the Agent (acting
reasonably) and confirming that the relevant amount is payable in connection
with the relevant works.
(d)
If, at any time, all or any part of the Closing Defects in respect of which a
Special Reserve was made have been remedied to the satisfaction of the Agent
(acting reasonably), the Borrower may request in writing to the Agent that all
amounts attributable to such Closing Defect standing to the credit of the
Special Reserves Account be transferred to the General Account and the Agent
shall withdraw such amounts from the Special Reserves Account and pay those
amounts into the General Account.

(e)
The Agent is obliged to make a withdrawal from the Special Reserves Account in
accordance with paragraphs (c) and (d) above only if no Event of Default is
continuing.

(f)
At any time when an Event of Default is continuing, the Agent may withdraw from,
and apply amounts standing to the credit of, the Special Reserves Account in or
towards any purpose for which moneys in any Account may be applied.

18.10
General Account

(a)
Except as provided in paragraph (e) below, the Borrower has signing rights in
relation to the General Account.

(b)
Subject to any applicable legal restrictions or impediments, each Obligor must
ensure that any other amount received or receivable by it, other than any amount
specifically required under this Agreement to be paid into any other Account, is
paid into the General Account.

(c)
The Borrower shall promptly apply any amount paid into the General Account:

(i)
pursuant to Clause 18.8(c) (Reserves Account) in payment to the relevant party
carrying out the works or supplying any materials in respect of the works in
respect of which the relevant Deferred Maintenance and Environmental Conditions
Reserve was made;

(ii)
pursuant to Clause 18.8(d) (Reserves Account) in payment of the premium payable
in respect of the Closing Date Cap to the relevant Hedge Counterparty;

(iii)
pursuant to Clause 18.8(e) (Reserves Account) in payment to the relevant party
carrying out the works or supplying any materials in


Page 92



--------------------------------------------------------------------------------




respect of the works which the relevant amount was paid into the General Account
to fund; and
(iv)
pursuant to Clause 18.9(c) (Special Reserves Account) in payment to the relevant
party carrying out the works or supplying any materials in respect of the works
in respect of which the relevant Special Reserve was made.

(d)
Except as provided in paragraph (e) below and subject to:

(i)
any restriction in any Subordination Agreement; and

(ii)
the requirement that amounts paid into a General Account for a particular
purpose must be used for that purpose,

the Borrower may withdraw any amount from its General Account and utilise such
funds for any purpose and in making payment to any person.
(e)
At any time when an Event of Default is continuing, the Agent may:

(i)
operate the General Account;

(ii)
notify each Obligor that its rights to operate the General Account are
suspended, such notice to take effect in accordance with its terms; and

(iii)
withdraw from, and apply amounts standing to the credit of, the General Account
in or towards any purpose for which moneys in any Account may be applied.

18.11
Collection Account

(a)
Except as provided in paragraph (d) below, the Borrower has signing rights in
relation to the Collection Account.

(b)
The Borrower must ensure that all Tenant Contributions are paid into the
Collection Account or, if they are paid into the Rental Income Account, the
Agent shall, and is irrevocably authorised by the Borrower to, withdraw all
amounts equal to such Tenant Contributions from the Rental Income Account and
promptly pay them into the Collections Account.

(c)
Except as provided in paragraph (d) below and subject to:

(i)
any restriction in any Subordination Agreement; and

(ii)
the requirement that amounts paid into a Collection Account for a particular
purpose must be used for that purpose,

the Borrower may withdraw any amount from the Collection Account for any purpose
for which those Tenant Contributions have been paid, with any surplus to be
applied in accordance with the relevant Occupational Lease.
(d)
At any time when an Event of Default is continuing, the Agent may:

(i)
operate the Collection Account;


Page 93



--------------------------------------------------------------------------------




(ii)
notify the Borrower that its right to operate the Collection Account are
suspended, such notice to take effect in accordance with its terms; and

(iii)
withdraw from, and apply amounts standing to the credit of, the Collection
Account in or towards any purpose for which moneys in any Account may be
applied.

18.12
Miscellaneous Accounts provisions

(a)
The Borrower must ensure that no Account goes into overdraft.

(b)
Any amount received or recovered by an Obligor otherwise than by credit to an
Account must promptly be paid to the relevant Account or to the Agent in the
same funds as received or recovered.

(c)
If any payment is made into an Account in relation to which the Agent has sole
signing rights which should have been paid into another Account, then, unless an
Event of Default is continuing, the Agent must, at the request of the Borrower
and on receipt of evidence satisfactory to the Agent that the payment should
have been made to that other Account, pay that amount to that other Account.

(d)
Following an Event of Default the moneys standing to the credit of an Account
may be applied by the Agent in payment of any amount due but unpaid to a Finance
Party under the Finance Documents.

(e)
No Finance Party is responsible or liable to any Obligor for:

(i)
any non-payment of any liability of an Obligor which could be paid out of moneys
standing to the credit of an Account; or

(ii)
any withdrawal wrongly made, if made in good faith.

(f)
The Borrower must, provided such information is available to it pursuant to the
terms upon which the relevant Account is operated as required by the Finance
Documents, within five Business Days of any request by the Agent, supply the
Agent with the following information in relation to any payment received in an
Account:

(i)
the date of payment or receipt;

(ii)
the payer; and

(iii)
the purpose of the payment or receipt.

19.
GUARANTEE AND INDEMNITY

19.1
Guarantee and indemnity

Each Obligor irrevocably and unconditionally jointly and severally:
(a)
guarantees to each Finance Party punctual performance by each Obligor of all
that Obligor’s obligations under the Finance Documents;


Page 94



--------------------------------------------------------------------------------




(b)
undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Obligor shall promptly on demand pay that amount as if it was the principal
obligor; and

(c)
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party promptly on demand against any
cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by an Obligor under this indemnity will not
exceed the amount it would have had to pay under this Clause 19 if the amount
claimed had been recoverable on the basis of a guarantee.

19.2
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
19.3
Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Obligor under this Clause 19 will continue or be reinstated as if the discharge,
release or arrangement had not occurred.
19.4
Waiver of defences

The obligations of each Obligor under this Clause 19 will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause 19 (without limitation and
whether or not known to it or any Finance Party) including:
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;


Page 95



--------------------------------------------------------------------------------




(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e)
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

(g)
any insolvency or similar proceedings; or

(h)
any other matter as provided for in Clause 19.11 (Jersey law waiver).

19.5
Guarantor Intent

Without prejudice to the generality of Clause ‎19.4 (Waiver of defences), each
Obligor expressly confirms that it intends that this guarantee shall extend from
time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making
facilities available to new borrowers; any other variation or extension of the
purposes for which any facility or amount might be made available from time to
time; and any fees, costs and/or expenses associated with any of the foregoing.
19.6
Immediate recourse

Each Obligor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Obligor under this Clause ‎19. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
19.7
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Obligor shall
be entitled to the benefit of the same; and


Page 96



--------------------------------------------------------------------------------




(b)
hold in an interest-bearing suspense account any moneys received from any
Obligor or on account of any Obligor’s liability under this Clause ‎19.

19.8
Deferral of Obligors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Obligor will exercise any rights which it
may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause ‎19:
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

(d)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Obligor has
given a guarantee, undertaking or indemnity under Clause ‎19.1 (Guarantee and
indemnity);

(e)
to exercise any right of set-off against any Obligor; and/or

(f)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

If an Obligor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause ‎33 (Payment mechanics).
19.9
Release of Guarantor’s right of contribution

If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
(a)
that Retiring Guarantor is released by each other Obligor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Obligor arising by reason of the performance by any
other Obligor of its obligations under the Finance Documents; and

(b)
each other Obligor waives any rights it may have by reason of the performance of
its obligations under the Finance Documents to take the benefit (in whole or


Page 97



--------------------------------------------------------------------------------




in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.
19.10
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
19.11
Jersey law waiver

Without prejudice to the generality of any waiver granted in any Finance
Document, each Obligor irrevocably and unconditionally abandons and waives any
right which it may have at any time under the laws of Jersey:
(a)
whether by virtue of the droit de discussion or otherwise to require that
recourse be had to the assets of any other person before any claim is enforced
against it in respect of the obligations or liabilities assumed by it under this
Agreement or any other Finance Document; and

(b)
whether by virtue of the droit de division or otherwise to require that any
liability under this Agreement or any other Finance Document be divided or
apportioned with any other person or reduced in any manner whatsoever.

20.
REPRESENTATIONS

20.1
General

Each of the Indemnitor and each Obligor makes the representations and warranties
set out in this Clause 20 to each Finance Party to the extent and at the times
set out in Clause 20.33 (Times when representations made).
20.2
Status

(a)
It is a limited liability corporation, duly incorporated and validly existing
under the law of its jurisdiction of incorporation.

(b)
It has the power to own its assets and carry on its business as it is being
conducted.

20.3
Binding obligations

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are, subject to the Legal Reservations, legal, valid,
binding and enforceable obligations.
20.4
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security pursuant
to the Agreed Security Principles do not and will not conflict with:

Page 98



--------------------------------------------------------------------------------




(a)
any law or regulation applicable to it;

(b)
its Constitutional Documents; or

(c)
any agreement or instrument binding upon it or any of its assets or constitute a
default or termination event (however described) under any such agreement or
instrument, to the extent that such default or termination event has or could
reasonably be expected to have a Material Adverse Effect.

20.5
Power and authority

(a)
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is or will be a party and the transactions contemplated by
those Transaction Documents.

(b)
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

20.6
Holding Company and Dormant Subsidiaries

(a)
The Borrower is a holding company and it has not carried on any business or
incurred any liabilities or made any payments other than by entering into the
Transaction Documents and the Merger Agreement and the Historical Documents (and
any activities contemplated by, referred or, or consistent with the Transaction
Documents, the Historical Documents and/or the Merger Agreement and the
documents referred to therein).

(b)
Each Subsidiary of the Borrower referred to in the Dormant Subsidiary List is a
Dormant Subsidiary.

20.7
Structure chart

The Group Structure Chart is true, complete and accurate in all material
respects.
20.8
Validity and admissibility in evidence

(a)
All Authorisations required or desirable:

(i)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party;

(ii)
to enable each of them to create the security interests which the Security
Documents to which they are party purport to create; and

(iii)
to make the Transaction Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect.
(b)
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of the Obligors have been obtained or effected and are in full force


Page 99



--------------------------------------------------------------------------------




and effect if failure to obtain or effect those Authorisations has or is
reasonably likely to have a Material Adverse Effect.
20.9
Governing law and enforcement

Subject to the Legal Reservations:
(a)
the choice of English law as the governing law of the Finance Documents
expressed to be governed by English law will be recognised and enforced in its
Relevant Jurisdictions.

(b)
the choice of Jersey law as the governing law of the Finance Documents expressed
to be governed by Jersey law will be recognised and enforced in its Relevant
Jurisdictions;

(c)
the choice of Scottish law as the governing law of the Finance Documents
expressed to be governed by Scottish law will be recognised and enforced in its
Relevant Jurisdictions; and

(d)
any judgment obtained in England, Jersey or Scotland in relation to a Finance
Document in the jurisdiction of the governing law of that Finance Document will
be recognised and enforced in its Relevant Jurisdictions.

20.10
Deduction of Tax

(a)
It is not required to make any Tax Deduction (as defined in Clause 13.1
(Definitions)) from any payment it may make under any Finance Document to a
Lender which is:

(i)
a Qualifying Lender:

(A)
falling within paragraph (a)(i) of the definition of “Qualifying Lender”; or

(B)
except where a Direction has been given under section 931 of the ITA in relation
to the payment concerned, falling within paragraph (a)(ii) of the definition of
“Qualifying Lender”; or

(C)
falling within paragraph (b) of the definition of Qualifying Lender; or

(ii)
a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

(b)
No Rental Income payable to any Obligor is subject to a requirement to make a
deduction or withholding for or on account of Tax from that Rental Income.

20.11
No filing or stamp taxes

(a)
Under the laws of its Relevant Jurisdictions it is not necessary that the
Finance Documents be registered, filed, recorded or enrolled with any court or
other


Page 100



--------------------------------------------------------------------------------




authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents except:
(i)
registration of particulars of the Security Documents at the Companies
Registration Office under the Companies Act 2006 and payment of associated fees;

(ii)
registration of the Security Agreements at the Land Registry or Land Charges
Registry in England and Wales, the Standard Securities at the Land Register of
Scotland and payment of associated fees;

(iii)
registration of a financing statements in relation to the Security Interests
created pursuant to the Security Interest Agreements on the SIR and payment of
associated fees; and

(iv)
the registration of the Billets with the Jersey Public Registry,

which registrations, filings, taxes and fees will be made and paid promptly
after the date of the relevant Security Document.
(b)
Any disclosure required to be made by it to any relevant Taxing Authority in
relation to stamp duty land tax payable on any transactions contemplated by or
being financed by the Transaction Documents has been made.

20.12
Taxation

(a)
It and each of its Subsidiaries has paid all Taxes due and payable by it prior
to the accrual of any fine or penalty for late payment, unless (and only to the
extent that):

(i)
payment of those Taxes is being contested in good faith;

(ii)
adequate reserves are being maintained for those Taxes and the costs required to
contest them; and

(iii)
failure to pay those Taxes is not reasonably likely to have a Material Adverse
Effect.

(b)
No unpaid claims, enquiries, assessments or investigations by a Tax Authority
are being, or, to the best of its knowledge, are reasonably likely to be, made
or conducted against it or any of its Subsidiaries which are reasonably likely
to result in a liability of, or claim against, it or any of its Subsidiaries (as
applicable) to pay any material amount of Tax.

(c)
It and each of its Subsidiaries is not materially overdue in the filing of any
Tax returns or filings.

(d)
It and each of its Subsidiaries is resident for tax purposes only in the
jurisdiction of its incorporation or establishment save for Jerseyco which is
resident for Tax purposes only in the UK.


Page 101



--------------------------------------------------------------------------------




(e)
The assumptions, analysis and conclusions in relation to Tax set out in the
Closing Tax Structure Report are correct in all material respects.

20.13
VAT

(a)
The Original Borrower is not registered (and is not required to be registered)
for the purposes of VAT.

(b)
The Obligors (other than the Original Borrower) are not registered (and are not
required to be registered) for the purposes of VAT.

(c)
None of the Obligors is a member of a VAT group.

(d)
In the case of each Property owned by an Obligor and located in the UK, neither
the Obligor that owns that Property nor a relevant associate (as defined in
paragraph 3 of Schedule 10 to the Value Added Tax Act 1994 (Relevant Associate))
of that Obligor has exercised (or been treated as exercising) a valid option to
tax in relation to the Property (or part of the Property) which has effect in
relation to the Obligor.

20.14
No default

(a)
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation or the entry into, or the performance of, or any
transaction contemplated by, any Transaction Document.

(b)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or a
termination event by it (however described) under any other agreement or
instrument which is binding on it or to which any of its assets are subject
which has or is reasonably likely to have a Material Adverse Effect.

20.15
Information

(a)
All written information supplied by it or on its behalf to any Finance Party in
connection with the Transaction Documents was (to the best of its knowledge and
belief) true and accurate in all material respects as at the date it was
provided or as at any date at which it was stated to be given.

(b)
Any financial projections contained in the information referred to in paragraph
(a) above have been prepared as at their date on the basis of recent historical
information and on the basis of assumptions believed to be fair and reasonable.

(c)
It has not knowingly omitted to supply any information which, if disclosed,
would make the information referred to in paragraph (a) above untrue or
misleading in any material respect.

(d)
As at the Utilisation Date, nothing has occurred since the date of the
information referred to in paragraph (a) above which, if disclosed, would make
that information untrue or misleading in any material respect.


Page 102



--------------------------------------------------------------------------------




20.16
Merger Agreement and other documents

(a)
The Merger Agreement contains all the material terms of the Mergers.

(b)
Other than the representations and warranties set forth in sections 4.2(a)
(Capitalization) and 4.8(b) (Absence of Certain Changes) in the Merger
Agreement, each of the representations and warranties of Parent, Merger Sub and
Partnership Merger Sub (each as defined in the Merger Agreement) set forth in
the Merger Agreement were true and correct (without giving effect to any
qualification as to materiality contained in Article IV therein) as of the date
of the Merger Agreement and are true and correct (without giving effect to any
qualification as to materiality contained in Article IV therein) as though made
on and as of the date hereof (except that representations and warranties that by
their terms speak specifically as of the date of the Merger Agreement or another
date shall be true and correct as of such date) except where any failures of any
such representations and warranties to be true and correct would not reasonably
be expected, individually or in the aggregate, to prevent, materially impede or
materially delay Closing.

(c)
The representations and warranties set forth in section 4.8(b) (Absence of
Certain Changes) of the Merger Agreement were true and correct in all respects
as of the date of the Merger Agreement.

(d)
The representations and warranties set forth in section 4.2(a) (Capitalization)
of the Merger Agreement were true and correct in all material respects as of the
date of the Merger Agreement and are true and correct in all material respects
as though made on and as of the date hereof (except that representations and
warranties that by their terms speak specifically as of the date of the Merger
Agreement or another date shall be true and correct as of such date).

(e)
To the best of its knowledge and in reliance upon the certificate delivered
pursuant to section 7.2(a) of the Merger Agreement:

(i)
other than the representations and warranties set forth in sections 3.1
(Organization and Qualifications; Subsidiaries), 3.2 (Capitalization), 3.3
(Authorization; Validity of Agreement; Company Action), 3.8(b) (Absence of
Certain Changes), 3.26 (Brokers; Expenses) and 3.27 (Takeover Statutes) of the
Merger Agreement each of the representations and warranties of the Company set
forth in the Merger Agreement were true and correct (without in each case giving
effect to any qualification as to materiality or Company Material Adverse Effect
contained in Article III therein) as of the date of the Merger Agreement and are
true and correct (without giving effect to any qualification as to materiality
or Company Material Adverse Effect (as contained in Article III of the Merger
Agreement) as though made on and as of the date hereof (except that
representations and warranties that by their terms speak specifically as of the
date of the Merger Agreement or another date shall be true and correct as of
such date), except where any failures of any such representations and warranties
to be true and correct


Page 103



--------------------------------------------------------------------------------




would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect;
(ii)
the representations and warranties set forth in Section 3.2(a) of the Merger
Agreement (Capitalization) and Section 3.26 of the Merger Agreement (Brokers;
Expenses) were true and correct as of the date of the Merger Agreement and are
true and correct as of the date hereof as though made on and as of the date
hereof (except that representations and warranties that by their terms speak
specifically as of the date of the Merger Agreement or another date shall be
true and correct as of such date), except where the failure of such
representations and warranties to be true and correct would not increase the
Merger Consideration payable by Parent under the Merger Agreement by, or would
not otherwise obligate Parent to pay any fees or other expenses to any Person
of, more than £2,000,000 in the aggregate;

(iii)
the representations and warranties set forth in Section 3.1 of the Merger
Agreement (Organization and Qualification; Subsidiaries), Section 3.2(b)-(e) of
the Merger Agreement (Capitalization); Section 3.3 of the Merger Agreement
(Authorization; Validity of Agreement; Company Action) and Section 3.27 of the
Merger Agreement (Takeover Statutes) were true and correct in all material
respects as of the date of the Merger Agreement and are true and correct as of
the date hereof as though made on and as of the date hereof (except that
representations and warranties that by their terms speak specifically as of the
date of the Merger Agreement or another date shall be true and correct as of
such date) and (iv) the representations and warranties set forth in Section
3.8(b) of the Merger Agreement (Absence of Certain Changes) were true and
correct in all respects as of the date of the Merger Agreement; and

(iv)
no representation or warranty given by any party to the Merger Agreement with
respect to the Original Obligors, the Properties or the transactions
contemplated by the Merger Agreement and the capacity of the parties thereto to
consummate those transactions is untrue or misleading in any material respect.

(f)
The Constitutional Documents contain all material terms of all the agreements
and arrangements which constitute the Obligors.

20.17
Financial statements

(a)
To the best of its knowledge and belief its Original Financial Statements were
prepared in accordance with GAAP consistently applied.

(b)
Its Original Financial Statements give a true and fair view of its financial
condition as at the end of the relevant financial year and results of operations
during the relevant financial year (consolidated in the case of the Borrower).


Page 104



--------------------------------------------------------------------------------




(c)
There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Group, in the case
of the Borrower) since the date of the Original Financial Statements.

(d)
Its most recent financial statements delivered pursuant to Clause 21.1
(Financial statements):

(i)
have been prepared in accordance with GAAP; and

(ii)
give a true and fair view of (if audited) or fairly represent (if unaudited) its
financial condition as at the end of the relevant financial year and operations
during the relevant financial year (consolidated in the case of the Borrower).

20.18
Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
20.19
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which are reasonably likely to be adversely determined,
could have a Material Adverse Effect have (to the best of its knowledge and
belief) been started or threatened against it.
20.20
Valuation

(a)
All written factual information supplied by it or on its behalf to the Valuer
for the purposes of the most recent Valuation was (to the best of its knowledge
and belief (having made due and careful enquiry)) true and accurate in all
material respects as at its date or (if appropriate) as at the date (if any) at
which it is stated to be given.

(b)
Any financial projections contained in the information referred to in paragraph
(a) above have been prepared as at their date, on the basis of recent historical
information and on the basis of reasonable assumptions.

(c)
It has not omitted to supply any information to the Valuer which, if disclosed,
would adversely affect the most recent Valuation.

(d)
As at the Utilisation Date, nothing has occurred since the date the information
referred to in paragraph (a) above was supplied which, if it had occurred prior
to the Closing Valuation, would have adversely affected the Closing Valuation.

20.21
Title to Property

(a)
The Obligor named as owner of each Property in Part D (UK Properties) and Part E
(Scottish Properties) of ‎Schedule 1 (The Original Parties and Properties) will,
from the Utilisation Date:


Page 105



--------------------------------------------------------------------------------




(i)
be the legal and beneficial owner of that Property with the class of title
specified in Part D (UK Properties) and Part E (Scottish Properties) of
‎Schedule 1 (The Original Parties and Properties); and

(ii)
have good and marketable title to that Property,

in each case free from Security (other than those created by or pursuant to the
Security Documents and the Scots Tenant Security) and restrictions and onerous
covenants (other than those set out in the Property Report in relation to that
Property).
(b)
Jerseyco will, from the Utilisation Date:

(i)
be the legal and beneficial owner of the Jersey Properties; and

(ii)
have a good and marketable title to the Jersey Properties,

in each case free from Security (other than those created by a or pursuant to
the Billets) and restrictions and onerous covenants (other than those set out in
the Property Report in relation to the Jersey Properties).
(c)
From the Utilisation Date except as disclosed in the Property Reports:

(i)
no breach of any law, regulation or covenant is outstanding which materially
adversely affects or might reasonably be expected to materially adversely affect
the value, saleability or use of that Property;

(ii)
there is no covenant, agreement, stipulation, reservation, condition, interest,
right, easement, servitude or other matter whatsoever materially adversely
affecting that Property;

(iii)
nothing has arisen or has been created or is outstanding which would be an
overriding interest, or an unregistered interest which overrides first
registration or a registered disposition, over that Property;

(iv)
all facilities necessary for the enjoyment and use of that Property (including
those necessary for the carrying on of its business at that Property) are
enjoyed by that Property;

(v)
none of the facilities referred to in paragraph (iv) above are enjoyed on terms:

(A)
entitling any person to terminate or curtail its use of that Property; or

(B)
which conflict with or restrict its use of that Property; and

(vi)
the relevant Obligor has not received any notice of any adverse claim by any
person in respect of the ownership of that Property or any interest in it which
might reasonably be expected to be determined in favour of that person, nor has
any acknowledgement been given to any such person in respect of that Property.


Page 106



--------------------------------------------------------------------------------




(d)
All deeds and documents necessary to show good and marketable title to an
Obligor’s interests in a Property will from the Utilisation Date be:

(i)
in possession of the Security Agent;

(ii)
held at the applicable Land Registry (including the Land Register of Scotland,
where appropriate) to the order of the Security Agent;

(iii)
in respect of the Jersey Properties held at the Jersey Public Registry; or

(iv)
held to the order of the Security Agent by the Borrower's solicitors or a firm
of solicitors approved by the Security Agent for that purpose.

(e)
Except as disclosed in the Property Report relating to a Property:

(i)
there is no encroachment onto the Property by improvements on or used with
adjoining land or encroachment by improvements on or used with the Property onto
adjoining land;

(ii)
no government agency has provided notice to an Obligor that it proposes to:

(A)
acquire or purchase compulsorily the whole or any part of the Property or any
asset or right associated with the Property; or

(B)
change the permitted use of a Property;

(iii)
the Existing Use of a Property is authorised under the relevant planning
permission; and

(iv)
to the best of its knowledge and belief having made all due enquiry, there are
no unsatisfied conditions of any planning permission relating to a Property.

20.22
Headlease

(a)
Except as disclosed in the Property Report relating to a Property:

(i)
nothing has occurred which would entitle a person to terminate, repudiate or
rescind, or give a notice of termination of, a Headlease;

(ii)
it is not aware of any material breach or material non-compliance under any
Headlease; and

(iii)
there has been no variation to, or waiver, release, assignment, assignation,
novation or transfer of, a Headlease since the date of its execution.

20.23
Existing Leases

(a)
Except as disclosed in the Property Report, there is no lease, licence or other
arrangement giving rights to occupy any Property or to use any Property other
than under the Existing Leases.


Page 107



--------------------------------------------------------------------------------




(b)
Except as disclosed in the Property Report relating to a Property:

(i)
nothing has occurred which is an event of default (however described) under any
of the Existing Leases;

(ii)
nothing has occurred which would entitle a person to terminate, repudiate or
rescind, or give a notice of termination of, an Existing Lease;

(iii)
it is not aware of any material breach or material non-compliance under any of
the Existing Leases;

(iv)
there has been no variation to, or waiver, release, assignment, assignation,
novation or transfer of, an Existing Lease since the date of its execution
(other than under the Assignment Deeds of Variation or the UA Deed of
Variation);

(v)
it is not aware of, and has not received any notice of termination or surrender
or an intention to vacate from any Existing Tenant;

(vi)
it is not aware of any material dispute with the Existing Tenants as to any
amount of rent or other moneys required to be paid or any other material
obligation under the Existing Leases;

(vii)
there is no current or pending dispute, arbitration or litigation between it and
any Existing Tenant or otherwise in relation to the Property; and

(viii)
there has been no waiver of any material breach of covenant or other obligation
or restriction under any of the Existing Leases.

20.24
Environmental Compliance

(a)
Save as disclosed in a Property Report, the Technical and Engineering Report or
the Environmental Report, it or the relevant Tenant:

(i)
has obtained all requisite Environmental Permits required for the carrying on of
its business as currently conducted;

(ii)
has at all times complied with the terms and conditions of such Environmental
Permits; and

(iii)
has at all times complied with all other applicable Environmental Law,

the failure to obtain or comply with which, in each case, is reasonably likely
to have a Material Adverse Effect.
(b)
Save as disclosed in a Property Report, the Technical and Engineering Report or
the Environmental Report, there is no Environmental Claim pending or threatened
against it or any of its Subsidiaries which is reasonably likely to be adversely
determined and, if so determined, is reasonably likely to have a Material
Adverse Effect.

20.25
Information for Property Reports


Page 108



--------------------------------------------------------------------------------




(a)
The written information supplied by it or on its behalf to the lawyers who
prepared any Property Report for the purpose of that Property Report was true
and accurate in all material respects as at the date of the Property Report or
(if appropriate) as at the date (if any) at which it is stated to be given.

(b)
The information referred to in paragraph (a) above was at the date it was
expressed to be given complete and did not omit any information which, if
disclosed would make that information untrue or misleading in any material
respect.

(c)
As at the Utilisation Date, nothing has occurred since the date of any
information referred to in paragraph (a) above which, if disclosed, would make
that information untrue or misleading in any material respect.

(d)
It has not omitted to supply any information which, if disclosed, would make any
other information referred to in paragraph (a) above untrue or misleading in any
material respect.

20.26
Healthcare Requirements

Except as disclosed in the Property Report relating to a Property, no Tenant is
in breach of any Healthcare Requirements to the extent that they are obliged to
comply with those Healthcare Requirements under the Lease Documents.
20.27
No other business

(a)
No Obligor has traded or carried on any business since the date of its
incorporation except for any activities contemplated by, referred to, or
consistent with, the Transaction Documents, the Historical Documents and/or the
Merger Agreement and the documents referred to therein including but not limited
to:

(i)
in the case of the Borrower, the ownership of the Guarantors; and

(ii)
in the case of each Obligor, the ownership and management of its interests in
the Properties.

(b)
As at the date of this Agreement, it is not party to any material agreement
(other than the Transaction Documents, the Historical Documents and the Merger
Agreement) pursuant to which an Obligor has incurred any material obligation or
liability.

(c)
As at the date of this Agreement:

(i)
the Borrower does not have any Subsidiaries other than the Guarantors and the
Dormant Subsidiaries; and

(ii)
no Guarantor has any Subsidiaries.

(d)
No Obligor:

(i)
has, or has had, any employees; and


Page 109



--------------------------------------------------------------------------------




(ii)
has any obligation in respect of any retirement benefit or occupational pension
scheme.

20.28
Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the Regulation), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in England and Wales
(or in the case of Jerseyco, Jersey) and it has no “establishment” (as that term
is used in Article 2(h) of the Regulations) in any other jurisdiction.
20.29
Ranking of Security

The security conferred by each Security Document constitutes a first priority
security interest of the type described, over the assets referred to, in that
Security Document and those assets are not subject to any prior or pari passu
Security.
20.30
Ownership

(a)
The Borrower’s entire issued share capital is legally and beneficially owned and
controlled by Holdco.

(b)
Each Obligor’s entire issued share capital is legally and beneficially owned and
controlled by the Borrower.

(c)
The shares in the capital of each Obligor are fully paid and are not subject to
any option to purchase or similar rights.

20.31
Sanctions

None of the Obligors, their respective officers or directors or agents:
(a)
to the best of its knowledge (having made due and careful enquiry) is a
Restricted Party;

(b)
to the best of its knowledge (having made due and careful enquiry) has been
engaged in any transaction, activity or conduct that would reasonably be
expected to result in it being designated as a Restricted Party; and/or

(c)
has received notice of, or to the best of its knowledge (having made due and
careful enquiry) is otherwise aware of, any claim, action, suit, proceedings or
investigation involving it with respect to Sanctions.

20.32
Anti-Bribery

(a)
None of the Obligors, nor any of their respective directors, officers,
employees, agents (acting in such capacity), has (i) in order to assist any
Obligor in improperly obtaining or retaining business for or with any person, in
improperly directing business to any person, or in securing any improper
advantage, made, authorised, offered or promised to make any payment, gift or
transfer of anything of value, directly, indirectly or through a third party, to
or for the use or benefit of any Official, or (ii) made, authorised, offered or
promised to make any


Page 110



--------------------------------------------------------------------------------




unlawful bribe, rebate, payoff, influence payment or kickback or has taken any
other action that would violate any Anti-Bribery Law binding on the Obligors or
in effect in any jurisdiction in which such action is taken.
(b)
Each Obligor is subject to policies and procedures designed to promote and
achieve compliance with Anti-Bribery Law and is subject to internal procedures
to intercept money laundering channels or chains involving the proceeds of
terrorist activities, drug trafficking or organised crime.

20.33
Times when representations made

(a)
The following representations and warranties set out in this Clause 20 are
deemed to be made by the Indemnitor on the date of this Agreement:

(i)
Clauses 20.2 (Status) to 20.5 (Power and authority) (inclusive), Clause 20.8
(Validity and admissibility in evidence), Clause 20.9 (Governing law and
enforcement), Clause 20.11 (No filing or stamp taxes), Clause 20.14(a) (No
default) and Clause 20.15(a), (c) and (d) (Information) in each case in respect
of the Indemnitor only; and

(ii)
all the representations and warranties set out in this Clause 20 except for
Clause 20.17(d) (Financial statements), in each case on behalf of the Original
Obligors only and assuming that Closing has occurred and the Original Obligors
have acceded to this Agreement in accordance with Clause 5.6 (Accession of
Original Obligors),

(b)
All the representations and warranties set out in this Clause 20 (except for
Clause 20.17(d) (Financial statements)) are deemed to be made by each Original
Obligor on the day on which it becomes an Original Obligor.

(c)
The Repeating Representations are deemed to be made by each Additional Obligor
on the day on which it becomes an Additional Obligor (and only in respect of
that Additional Obligor only).

(d)
The following Repeating Representations are deemed to be made by the Indemnitor
on the date of the Utilisation Request:

(i)
Clauses 20.2 (Status) to 20.5 (Power and authority) (inclusive), Clause 20.8
(Validity and admissibility in evidence), Clause 20.9 (Governing law and
enforcement), Clause 20.11 (No filing or stamp taxes), Clause 20.14(a) (No
default) and Clause 20.15(a), (c) and (d) (Information) in each case in respect
of the Indemnitor only; and

(ii)
all the Repeating Representations on behalf of the Original Obligors only.

(e)
The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on the Utilisation Date and the
first day of each Interest Period.


Page 111



--------------------------------------------------------------------------------




(f)
The representations and warranties set out in Clauses 20.17(d) (Financial
Statements) are deemed to be made by each Obligor on the date of delivery of the
most recent relevant financial statements.

(g)
The representations and warranties set out in paragraph (a) of Clause 20.15
(Information) are deemed to be made by each Obligor on the date of delivery of
any information under this Agreement (other than any information referred to in
Clauses 20.17 (Financial statements), 20.20 (Valuation) and 20.25 (Information
for Property Reports).

(h)
The representations and warranties set out in (a) to (c) (inclusive) of Clause
20.20 (Valuation) are deemed to be made by each Obligor on the date of delivery
of the most recent Valuation (and only in respect of that Valuation).

21.
INFORMATION UNDERTAKINGS

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
21.1
Financial statements

The Borrower shall supply to the Agent in sufficient copies for all the Lenders:
(a)
as soon as the same become available, but in any event within 180 days after the
end of each of its financial years, the audited financial statements (excluding
cash flow statements) of each Obligor for that financial year; and

(b)
as soon as the same become available, but in any event within 45 days after the
end of each of its financial quarters, the financial statements (comprising a
balance sheet and income statement) of each Obligor for that financial quarter.

21.2
Compliance Certificate

(a)
The Borrower shall supply to the Agent, with each Quarterly Report delivered
pursuant to Clause 21.5 (Monitoring of Properties), a Compliance Certificate
setting out (in reasonable detail) computations as to compliance with Clause ‎22
(Financial covenants) as at the Interest Payment Date falling immediately after
the date of delivery of that report.

(b)
Each Compliance Certificate shall be signed by one director of the Borrower.

21.3
Requirements as to financial statements

(a)
Each set of financial statements delivered by the Borrower pursuant to Clause
‎21.1 (Financial statements) shall be certified by a director of the relevant
company as giving a true and fair view (if audited) or fairly representing (if
unaudited) its financial condition as at the date as at which those financial
statements were drawn up.

(b)
The Borrower shall procure that:


Page 112



--------------------------------------------------------------------------------




(i)
each set of financial statements delivered pursuant to paragraph (a) of Clause
21.1 (Financial statements) is prepared using UK GAAP; and

(ii)
each set of financial statements delivered pursuant to paragraph (b) of Clause
21.1 (Financial statements) is prepared using US GAAP,

UK GAAP or US GAAP being used for the purpose of sub paragraphs (b)(i) or
(b)(ii) above being Relevant GAAP.
(c)
The Borrower shall procure that each set of financial statements of an Obligor
delivered pursuant to paragraph (a) of Clause 21.1 (Financial statements) is
prepared using UK GAAP and each set of financial statements delivered pursuant
to paragraph (b) of Clause 21.1 (Financial statements) is prepared using US
GAAP, unless, in relation to any set of financial statements, it notifies the
Agent that there has been a change in the preparation of the relevant financial
statements from UK GAAP to US GAAP (or vice versa) and its auditors (or, if
appropriate, the auditors of the Obligor) deliver to the Agent:

(i)
a description of any change necessary for those financial statements to reflect
the Relevant GAAP; and

(ii)
sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to make an accurate comparison between the
financial position indicated in those financial statements and that with the
required Relevant GAAP.

21.4
Budget

The Borrower must supply to the Agent in sufficient copies for all the Lenders
prior to the start of each of its financial years, an updated Budget for that
financial year, in a substantially similar form to the Initial Budget.
21.5
Monitoring of Properties

On or before the date five Business Days before each Interest Payment Date, the
Borrower must supply to the Agent a report (Quarterly Report) containing the
following information to the best of the Borrower’s knowledge, in form and
substance reasonably satisfactory to the Agent, in respect of (except in the
case of proposed or required capital expenditure or repairs under paragraphs (g)
and (h) below) the Rental Quarter ending on the Rental Quarter Date immediately
preceding that Interest Payment Date:
(a)
a schedule of each existing Tenant of each Property, showing for each Tenant the
rent, service charge, value added tax and any other amounts payable during each
calendar month within that period by that Tenant;

(b)
details of:

(i)
any arrears of rents or service charges under any Lease Document;

(ii)
any other breaches of covenant or obligation under any Lease Document (including
in relation to any Healthcare Requirements) except to the extent such breach is
immaterial in its effect, and


Page 113



--------------------------------------------------------------------------------




and any step being taken to recover or remedy them;
(iii)
the amount (if any) required to be deducted from the Rental Income Account under
paragraphs (d) and (e) of Clause 18.3 (Rental Income Account) for the period
from and including that Interest Payment Date to the next Interest Payment Date;

(c)
details of any insolvency or similar proceedings affecting any Tenant of a
Property or any guarantor of that Tenant;

(d)
details of any rent reviews with respect to any Lease Document in progress or
agreed;

(e)
details of any Lease Document which has expired or been determined or
surrendered and any new letting proposed;

(f)
copies of all material correspondence between the Tenant and the insurance
brokers handling the insurance of any Property in each case to the extent
received by the Obligors from the Tenant;

(g)
details of any actual or proposed material capital expenditure with respect to
each Property (which, to the extent that such capital expenditure or repairs (as
applicable) is to be undertaken by a Tenant, shall consist of such information
as is actually received by the Obligors from the Tenants under the Lease
Documents);

(h)
details of any actual or required material repairs to each Property (which, to
the extent that repairs are to be undertaken by a Tenant, shall consist of such
information as is actually received by the Obligors from the Tenants under the
Lease Documents); and

(i)
any other information in relation to a Property reasonably requested by the
Agent.

21.6
Tenant Information

(a)
The Borrower shall (and shall procure that each Obligor shall) supply to the
Agent all scheduled financial information for the Tenant required to be
delivered under the Umbrella Agreement to the extent that such information has
been received from the Tenant (and the Borrower shall use all reasonable
endeavours to enforce any covenants on the part of the Tenant to provide the
same) with the next Quarterly Report scheduled to be provided after the delivery
of such financial information.

(b)
In accordance with the terms of the Lease Documents and the Umbrella Agreement,
the Borrower shall (and shall procure that each Obligor shall, to the extent
entitled to do so) request from the Tenant and/or MHL Holdco Limited any further
information that the Agent (acting on the instructions of the Majority Lenders)
may reasonably require and shall supply the same to the Agent promptly following
its receipt thereof.


Page 114



--------------------------------------------------------------------------------




21.7
Information: miscellaneous

The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
(a)
all documents dispatched by the Borrower to its shareholders (or any class of
them) pursuant to any general statutory requirement or to its creditors
generally as soon as reasonably practicable after the time at which they are
dispatched;

(b)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings or investigations which are current, threatened or
pending against any member of the Group, and which are reasonably likely to be
adversely determined, and if so determined, would have a Material Adverse
Effect;

(c)
promptly, such further information regarding the financial condition, business
and operations of any member of the Group as any Finance Party (through the
Agent) may reasonably request; and

(d)
promptly upon becoming aware of the relevant claim, the details of any claim
which is current, threatened or pending against any Transaction Obligor or any
other person in respect of the Merger Agreement (which in each case is, or could
reasonably be expected to be, materially adverse to the Finance Parties under
the Finance Documents) and details of any insurance claim which will require a
prepayment under Clause 24.10 (Insurances).

21.8
Notification of default

(a)
Each Obligor shall notify the Agent of any Event of Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

(b)
Promptly upon a request by the Agent (where the Agent (acting on the
instructions of the Majority Lenders, acting reasonably) forms the view that an
Event of Default is continuing), the Borrower shall supply to the Agent a
certificate signed by one of its directors or senior officers on its behalf
certifying that no Event of Default is continuing (or if an Event of Default is
continuing, specifying the Event of Default and the steps, if any, being taken
to remedy it).

21.9
“Know your customer” checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of an Obligor, or any change in the composition of the
shareholders of an Obligor, after the date of this Agreement; or


Page 115



--------------------------------------------------------------------------------




(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

(c)
The Borrower shall, by not less than 5 Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional
Guarantor pursuant to Clause 27 (Changes to the Transaction Obligors).

(d)
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Guarantor obliges the Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Borrower
shall promptly upon the request of the Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself or on behalf of any Lender) or any Lender (for itself
or on behalf of any prospective new Lender) in order for the Agent or such
Lender or any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement as an Additional Obligor.

22.
FINANCIAL COVENANTS

22.1
Definitions – Financial covenants

In this Agreement,

Page 116



--------------------------------------------------------------------------------




DSCR means, on any Test Date, the ratio of:
(a)
DSCR EBITDAR; to

(b)
the total amount of all interest (after deducting any amount payable to any
member of the Group under the Closing Date Cap Agreement or the Extension Cap
Agreement) and scheduled payments of principal paid or payable to the Finance
Parties under the Finance Documents in respect of:

(i)
the nine Month period ending on the Relevant Rental Quarter Date; and

(ii)
the three Month period beginning on that Relevant Rental Quarter Date.

DSCR EBITDAR means the aggregate of Look-back EBITDAR and Projected EBITDAR.
EBITDAR means, on any Test Date, in respect of all of the Properties the
aggregate without duplication of the net profit after taxes (determined in
conformity with UK GAAP), plus:
(a)
interest expense (including attributable to capital leases in accordance with UK
GAAP), fees with respect to all outstanding indebtedness including capitalised
interest but excluding commissions, discounts and other fees owed with respect
to letters of credit and bankers’ acceptance financing and net costs under any
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to hedge the position with regards to interest rates
(determined in conformity with UK GAAP);

(b)
taxes on income, whether paid, payable or accrued (determined in conformity with
UK GAAP);

(c)
depreciation expense (determined in conformity with UK GAAP);

(d)
amortisation expense (determined in conformity with UK GAAP);

(e)
the amount of rent payable pursuant to said lease or leases (determined in
conformity with UK GAAP); and

(f)
non-cash-related losses (or reversal of such losses) associated with the
impairment of long lived assets,

minus:
(y)
gains from any sale of assets, other than sales in the ordinary course of
business; and

(z)    other extraordinary or non-recurring gains.
Loan to Value means, on any Test Date or any other date contemplated under this
Agreement, the ratio of:
(a)
the principal amount outstanding of the Facility on that Test Date or other date
(as applicable); to


Page 117



--------------------------------------------------------------------------------




(b)
the aggregate of the then most recent Valuation in respect of the Properties
(being for the purpose of the testing of the Loan to Value on the Utilisation
Date, the Closing Valuation).

LTM EBITDAR means, in respect of a Test Date, EBITDAR in respect of the 12 month
period ending on the Relevant Rental Quarter Date, determined by reference to
the monthly property income statements for each Property delivered by the
Tenants in accordance with clause 11.1.1 of the Umbrella Agreement.
Look-back EBITDAR means, in respect of a Test Date, EBITDAR in respect of the
nine month period ending on the Relevant Rental Quarter Date, determined by
reference to the monthly property income statements for each Property delivered
by the Tenants in accordance with clause 11.1.1 of the Umbrella Agreement.
Net Rental Income means all Rental Income from the Properties to the extent paid
to an Obligor net of any Costs paid by an Obligor.
Projected EBITDAR means, in respect of a Test Date, EBITDAR in respect of the
three Month period beginning on the Relevant Rental Quarter Date, determined by
reference to the corresponding three month calendar period as set out in the
most recent annual operating budget of each Property delivered by the Tenants in
accordance with clause 11.1.7 of the Umbrella Agreement.
Relevant Rental Quarter Date means, in respect of a Test Date or any other date
contemplated under this Agreement, the Rental Quarter Date falling immediately
prior to that Test Date or that other date (as applicable) which in the case of
EBITDAR shall be the most recent Rental Quarter Date in respect of which the
Tenant has provided its most recent monthly property income statements under the
Lease Documents.
22.2
Debt service coverage ratio

(a)
The Borrower must ensure that the DSCR on each Test Date is greater than or
equal to 1.66:1.

(b)
If the DSCR is not greater than or equal to 1.66:1 on any Test Date, then
(subject to Clause 22.5 (Limit on cure rights)) the Borrower may, no later than
the date falling 20 days following such Test Date (the Relevant DSCR Test Date),
carry out either of the following or a combination thereof:

(i)
prepay the Loan in accordance with Clause 8.6 (Voluntary prepayment of Loan) in
an amount sufficient to ensure that if the DSCR were recalculated on the
Relevant DSCR Test Date assuming that such amount had been prepaid on the first
day of the nine Month period ending immediately before the Relevant DSCR Test
Date, then the DSCR would have been greater than or equal to 1.66:1; or

(ii)
deposit into the DSCR Cure Account, an amount sufficient to ensure that, if the
DSCR were recalculated on the Relevant DSCR Test Date assuming that:

(A)
if such amount when aggregated with any Cash Trap Amount,


Page 118



--------------------------------------------------------------------------------




was added to:
(B)
DSCR EBITDAR for the purpose of calculating DSCR on that Test Date, then

the DSCR would have been greater than or equal to 1.66:1.
(c)
No Default shall be deemed to arise as a result of a breach of paragraph (a)
above if that breach is cured in accordance with paragraph (b) above and if so
cured, paragraph (a) shall be deemed to have been satisfied as at the Test Date
on which the breach that was cured originally occurred.

22.3
Loan to Value

(a)
The Borrower must ensure that the Loan to Value on each Test Date is less than
or equal to 82 per cent.

(b)
If the Loan to Value is not less than or equal to 82 per cent. on any Test Date
then (subject to Clause 22.5 (Limit on cure rights)) the Borrower may no later
than the date falling 20 days following such Test Date (the Relevant LTV Test
Date), either:

(i)
prepay the Loan in accordance with Clause 8.6 (Voluntary prepayment of Loan) in
an amount sufficient to ensure that if that amount had been prepaid on the day
before the Relevant LTV Test Date for the purpose of calculating Loan to Value
on the Relevant LTV Test Date, then the Loan to Value would have been greater
than or equal to 82 per cent.; or

(ii)
deposit into the LTV Cure Account, an amount sufficient to ensure that if the
Loan to Value were recalculated on the Relevant LTV Test Date assuming that:

(A)
if such amount when aggregated with any Cash Trap Amount,

was added to:
(B)
the aggregate of the then most recent Valuation in respect of the Properties for
the purpose of calculating Loan to Value on the Relevant LTV Test Date, then

the Loan to Value would have been greater than or equal to 82 per cent.
(c)
No Default shall be deemed to arise as a result of a breach of paragraph (a)
above if that breach is cured in accordance with paragraph (b) above and if so
cured, paragraph (a) shall be deemed to have been satisfied as at the Test Date
on which the breach that was cured originally occurred.

22.4
Rental Cover Ratio


Page 119



--------------------------------------------------------------------------------




The Borrower must ensure that, on each Test Date, the ratio of LTM EBITDAR to
Net Rental Income in respect of the 12 Month period ending on the Relevant
Rental Quarter Date (the Rental Cover Ratio) is greater than or equal to 1.00:1.
22.5
Limit on cure rights

The Borrower's right to cure a breach of Clause 22.2(a) (Debt service coverage
ratio) or Clause 22.3(a) (Loan to Value) under Clause 22.2(b) (Debt service
coverage ratio) or Clause 22.3(b) (Loan to Value) (as the case may be) may not
be exercised in respect of consecutive Test Dates and may not be exercised in
aggregate in respect of all such financial covenants more than three times in
total until the Termination Date.
22.6
Financial testing: stub periods

For any Test Date in respect of which the Relevant Rental Quarter Date falls on
a date which is less than 12 Months after Utilisation (including the Test Date
Falling on the Utilisation Date), being an Early Test Date:
(a)
Look-back EBITDAR (for the purpose of Clause 22.2 (Debt service coverage ratio))
shall be calculated on the basis of the actual Look-back EBITDAR for the
previous 9 Month period ending immediately before the most recent Relevant
Rental Quarter Date prior to such Early Test Date;

(b)
LTM EBITDAR (for the purpose of Clause 22.4 (Rental Cover Ratio)) shall be
calculated on the basis of the actual LTM EBITDAR for the previous 12 Month
period ending on the most recent Relevant Rental Quarter Date prior to such
Early Test Date;

(c)
Net Rental Income (for the purpose of Clauses 22.2 (Debt service coverage ratio)
and 22.4 (Rental Cover Ratio)) shall be calculated on the basis of actual Net
Rental Income for the 12 Month period ending immediately before the recent
Relevant Rental Quarter Date prior to such Early Test Date (as if the Obligors
had already been "Obligors" during such period); and

(d)
in respect of the calculation of interest and scheduled principal payments under
the Finance Documents (for the purpose of limb (b) for the definition of "DSCR"
and Clause 22.2 (Debt service coverage ratio)), the Utilisation Date shall be
deemed to have occurred on the date falling 9 Months immediately before the
Relevant Rental Quarter Date.

22.7
Financial testing

(a)
The financial covenants set out in Clauses 22.2 (Debt Service Cover Ratio) to
22.4 (Rental Cover Ratio) (inclusive) shall be calculated by reference to;

(i)
in the case of the financial covenants set out in Clauses 22.2 (Debt Service
Cover Ratio) and 22.4 (Rental Cover Ratio), the most recent monthly property
income statements for each Property required to be delivered by the Tenant in
accordance with clause 11.1.1 of the Umbrella Agreement and delivered in the
Quarterly Report prior to that Test Date;


Page 120



--------------------------------------------------------------------------------




(ii)
in the case of the financial covenant set out in Clause 22.4 (Rental Cover
Ratio), the most recent quarterly or audited annual financial statements (as
applicable) of the Tenant required to be delivered pursuant to Clause 21.6(a)
(Tenant Information);

(iii)
in the case of the financial covenant set out in Clause 22.3 (Loan to Value),
the most recent Valuation required to be delivered pursuant to Clause 17.3
(Valuations); and

(iv)
in the case of each of the financial covenants set out in Clauses 22.2 (Debt
Service Cover Ratio) to 22.4 (Rental Cover Ratio), each Compliance Certificate
required to be delivered pursuant to Clause 21.2 (Compliance Certificate) in
respect of the Interest Payment Date coinciding with that Test Date.

23.
GENERAL UNDERTAKINGS

The undertakings in this Clause ‎23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
23.1
Authorisations

Each Obligor shall promptly:
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(b)
supply upon written request from the Agent certified copies to the Agent of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to:
(i)
enable it to perform its obligations under the Transaction Documents and to
ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of any Transaction Document; or

(ii)
own its assets and carry on its business as it is being conducted.

23.2
Compliance with laws

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply has or is reasonably likely to have a Material
Adverse Effect.
23.3
Negative pledge

In this Clause ‎23.3, Quasi-Security means an arrangement or transaction
described in paragraph (b) below.
(a)
No Obligor shall create or permit to subsist any Security over any of its
assets.


Page 121



--------------------------------------------------------------------------------




(b)
No Obligor shall:

(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor;

(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(iv)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c)
Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, listed below (together the Permitted Security):

(i)
the Transaction Security;

(ii)
the Scots Tenant Security;

(iii)
any Security or Quasi-Security arising under any Transaction Document;

(iv)
any cash pooling, netting or set-off arrangement entered into in the ordinary
course of its banking arrangements (as permitted under the Finance Documents)
for the purpose of netting debit and credit balances of any members of the
Group;

(v)
any Security or Quasi-Security arising over any bank accounts or custody
accounts held with any bank or financial institution under the standard terms
and conditions of such bank or financial institution or any documentation
establishing the Accounts or the transactions set out in Clause 18 (Bank
Accounts);

(vi)
any lien or Quasi-Security arising by operation of law and in the ordinary
course of trading; or

(vii)
any Security or Quasi-Security that is released on or prior to the Utilisation.

23.4
Pari passu ranking

Each Obligor must ensure that its unsecured, unsubordinated payment obligations
under the Finance Documents at all times rank at least pari passu with all its
other present and future unsecured payment obligations, except for obligations
mandatorily preferred by law applying to companies generally.
23.5
Disposals


Page 122



--------------------------------------------------------------------------------




(a)
No Obligor shall enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to dispose of all
or any part of any asset.

(b)
Paragraph (a) above does not apply to any disposal:

(i)
being a matter to which the Majority Lenders have granted their consent pursuant
to Clause 24.2(a)(ii) or (iii) (Lease Documents);

(ii)
which is an Umbrella Agreement Landlord Discretionary Disposal which the Agent
has approved in accordance with Clause 24.11 (Landlord Discretions) which is
made in accordance with paragraph (c) below (other than sub-paragraphs (c)(i),
(c)(iii), (c)(iv) and (c)(v));

(iii)
which is an Umbrella Agreement Landlord Non-Discretionary Disposal which is made
in accordance with paragraph (c) below (other than sub-paragraphs (c)(i),
(c)(iii), (c)(iv) and (c)(v));

(iv)
subject to paragraphs (ii) and (iii) above, of a Property or the shares in a
Subsidiary, in each case in accordance with paragraph (c) below;

(v)
of cash by way of a payment out of an Account in accordance with this Agreement;

(vi)
made in the course of the day-to-day business of any asset subject to the
floating charge created under a Security Agreement;

(vii)
of obsolete assets (other than any right, interest or title in any Property)
which have outlasted their useful life and which are no longer required for the
efficient operation of the business; or

(viii)
which is the disposal of equipment, furnishing, machinery or plant and equipment
(other than any right, interest or title in any Property) in exchange for other
assets of equivalent or better type or quality.

(c)
For the purposes of sub-paragraphs (b)(ii), (b)(iii) and (b)(iv) above, an
Obligor may dispose of an individual Property or its shares in a Subsidiary
(other than any Dormant Subsidiary) to a third party, provided that the
following conditions are satisfied:

(i)
the disposal is at arm’s length and, subject to sub-paragraph (ii) below, is not
made to an Affiliate or Related Fund of the Sponsor or an Affiliate of the
Borrower; or

(ii)
in respect of any Property which is the subject of a Proposed Development which
has not been consented to by the Agent in accordance with Clause 24.5(a)
(Development) within 20 Business Days of the delivery of a written request for
such consent by an Obligor to the Agent provided that such disposal is not made
to Holdco or an Obligor;


Page 123



--------------------------------------------------------------------------------




(iii)
the aggregate of the Net Disposal Proceeds are not or will not be less than the
Required Net Disposal Proceeds provided that if the Actual Net Disposal Proceeds
are less than the Required Net Disposal Proceeds, the relevant Obligor may make
such disposal (subject to the other conditions set out in this Clause 23.5) if:

(A)
it pays an amount not less than the Disposal Proceeds Shortfall Amount into the
Mandatory Prepayment Account no later than the closing date of such disposal in
accordance with paragraph (d) below and provided that such amount is funded
either (i) from amounts standing to the credit of the General Account or (ii)
from a Permitted Equity Injection; and

(B)
each of the other conditions under this paragraph (c) are satisfied;

(iv)
evidence satisfactory to the Agent (acting on the instructions of the Majority
Lenders, acting reasonably) is delivered no later than 5 Business Days prior to
the time of the disposal by certifying that:

(A)
no Event of Default is continuing on the date of agreement to dispose of the
relevant Property or shares or the date of that disposal, or would result from
and immediately after that disposal;

(B)
Debt Yield with respect to the remaining Properties owned by the Obligors, if
tested immediately following that disposal (but assuming, for this purpose, that
any prepayment of the Loan in accordance with Clause 8.3(a)(i) (Mandatory
prepayment) as a result of such disposal has been made) is equal to or greater
than the greater of:

(I)
Debt Yield on the Test Date immediately preceding the date of the disposal; and

(II)
11.6 per cent.; and

(C)
the Loan to Value tested on the date of disposal of the relevant Property or
shares is less than or equal to 82 per cent.,

(I)
excluding for this purpose, the Valuation of the Property which is either being
disposed of (or is owned by the Subsidiary whose shares are being disposed of);
and

(II)
assuming for this purpose, that any prepayment of the Loan in accordance with
Clause 8.3(a)(i) (Mandatory prepayment) as result of such disposal has already
been made;

(v)
the Borrower is in compliance with Clause 23.10 (Change of Business);


Page 124



--------------------------------------------------------------------------------




(vi)
the Borrower shall pay all of the Finance Parties' reasonable costs, fees,
filing fees, charges, Taxes and other expenses incurred in connection with any
disposal made under this paragraph (c); and

(vii)
the Borrower provides the Agent with 10 Business Days’ notice (or such shorter
period as the Agent (acing on the instructions of the Majority Lenders) may
reasonably permit) of the date of the proposed disposal.

(d)
The Obligors must ensure that the Net Disposal Proceeds, any amount required to
be paid into the Mandatory Prepayment Account in accordance with the proviso to
sub-paragraph (c)(iii) and an amount equal to any Disposal Proceeds Shortfall
Amount in respect of any disposal referred to in paragraphs (b)(ii) or (b)(iii)
above are promptly paid into the Mandatory Prepayment Account for application in
accordance with Clause 8.3 (Mandatory Prepayment).

(e)
A Property disposed of, or a Property owned by a Subsidiary the shares of which
are disposed of, in accordance with paragraph (c) above will cease to be a
Property.

(f)
Notwithstanding the remainder of this Clause 23.5, the shares in the Borrower
may not be disposed of without the prior written consent of the Agent (acting on
the instructions of all of the Lenders).

23.6
Financial Indebtedness

(a)
No Obligor may incur or permit to be outstanding any Financial Indebtedness.

(b)
Paragraph (a) does not apply to any Financial Indebtedness:

(i)
incurred under the Transaction Documents;

(ii)
subsisting at Closing under a Historical Document but not incurred or the
principal amount increased (other than by reason of the accrual of interest) or
its maturity date extended in contemplation of, or since, Closing and
outstanding only for 3 months following the Closing Date and in any event not
exceeding in aggregate £500,000;

(iii)
repaid prior to the Utilisation Date;

(iv)
constituting Subordinated Debt;

(v)
owing by a member of the Group to another member of the Group; or

(vi)
that arises as a normal trade credit in the ordinary course of any Obligor's
trading and is not outstanding for more than 30 days.

23.7
Lending and guarantees

(a)
No Obligor may be the creditor in respect of any loan or any form of credit to
any person other than:

(i)
to another Obligor by way of Subordinated Debt;


Page 125



--------------------------------------------------------------------------------




(ii)
in respect of the Development Facility Loan Agreement, and only to the extent
funded entirely from a Permitted Equity Injection or from funds standing to the
credit of the General Account; or

(iii)
as part of an enforcement or workout scenario in respect of the Loan.

(b)
No Obligor may give or allow to be outstanding any guarantee or indemnity to or
for the benefit of any person in respect of any obligation of any other person
or enter into any document under which that Obligor assumes any liability of any
other person other than any guarantee or indemnity:

(i)
given under the Transaction Documents or the Merger Agreement;

(ii)
subsisting at Closing under a Historical Document but not extended or the
principal amount increased (other than by reason of the accrual of interest) or
its maturity date extended in contemplation of, or since, Closing and
outstanding only for 3 months following the Closing Date and in any event not
exceeding in aggregate £500,000;

(iii)
arising under customary indemnities extended by Obligors to contractual
counterparties under reorganisation and transfer, and sale and purchase
agreements (as the case may be) in connection with the relevant transaction and
not in respect of Tax or Financial Indebtedness;

(iv)
granted by any Obligor in respect of the obligations of another member of the
Group;

(v)
given in respect of the netting or set-off arrangements permitted pursuant to
Clause 23.3(c)(iv) (Negative Pledge); or

(vi)
customary indemnities granted to the relevant account bank in respect of the
Accounts under that account bank’s standard terms and conditions and any
documentation establishing the Accounts or the transactions set out in Clause 18
(Bank Accounts).

23.8
Third Party Credit Support

Each Obligor shall comply with its obligations in all material respects and take
all commercially reasonable steps to preserve and enforce its rights and pursue
any claims and remedies arising in respect of any Third Party Credit Support.
23.9
Merger

(a)
No Obligor shall enter into any amalgamation, demerger, merger or corporate
reconstruction.

(b)
Paragraph (a) does not apply to any amalgamation, demerger, merger or corporate
reconstruction on the Closing Date as contemplated by the Closing Tax Structure
Report or (for the avoidance of doubt) the Mergers.

23.10
Change of business


Page 126



--------------------------------------------------------------------------------




(a)
No Obligor may trade or carry on any business other than any activities
contemplated by, referred or, or consistent with the Transaction Documents, the
Historical Documents, the Merger Agreement, the Closing Tax Structure Report and
the documents referred to therein, including but not limited to:

(i)
the ownership and management of its interests in the Property or Properties in
which it has an interest;

(ii)
intra Group debit and credit balances, other credit balances in bank accounts
and cash, but only if those credit balances and cash are subject to the
Transaction Security;

(iii)
incurring any liabilities under the Transaction Documents, (to the extent
permitted under this Agreement) the Historical Documents and/or the Merger
Agreement (in each case to which it is a party) and professional fees and
administration costs in the ordinary course of business; and

(iv)
in the case of any Obligor which is a holding company, the ownership of its
Subsidiaries.

(b)
The Borrower must not have any Subsidiary other than the Guarantors and the
Dormant Subsidiaries.

(c)
No Guarantor may have any Subsidiary other than other Guarantors or Dormant
Subsidiaries.

23.11
Acquisitions

No Obligor may make any acquisition of or investment into any property, shares,
ownership interest, business or undertaking or incorporate a company other than:
(a)
on the Closing Date as expressly contemplated in the Closing Tax Structure
Report;

(b)
an Umbrella Agreement Landlord Discretionary Acquisition which the Agent has
approved in accordance with Clause 24.11 (Landlord Discretions); or

(c)
an Umbrella Agreement Landlord Non-Discretionary Acquisition.

23.12
Shares, dividends and share redemption

(a)
No Obligor shall issue any further shares or amend any rights attaching to its
issued shares unless:

(i)
to its immediate Holding Company and subject to Transaction Security on the same
basis as then current shares; or

(ii)
on the Closing Date as expressly contemplated by the Closing Tax Structure
Report.

(b)
Except as permitted under paragraph (c) below, no Obligor shall:


Page 127



--------------------------------------------------------------------------------




(i)
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

(ii)
repay or distribute any dividend or share premium reserve;

(iii)
pay any management, advisory or other fee to or to the order of any of the
Shareholders of an Obligor; or

(iv)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so.

(c)
Paragraph (b) above does not apply to a Permitted Payment.

23.13
VAT group

(a)
The Obligors (other than the Original Borrower) shall not become registered (or
required to be registered) for the purposes of VAT.

(b)
None of the Obligors shall become a member of a VAT group.

(c)
In the case of each Property owned by an Obligor and located in the UK, neither
the Obligor that owns that Property nor a Relevant Associate of that Obligor
shall exercise a valid option to tax in relation to the Property (or part of the
Property) which has effect in relation to the Obligor.

23.14
Taxes

(a)
Each Obligor shall pay all Taxes due and payable by it prior to the accrual of
any fine or penalty for late payment, unless (and only to the extent that):

(i)
payment of those Taxes is being contested in good faith;

(ii)
adequate reserves are being maintained for those Taxes and the costs required to
contest them; and

(iii)
failure to pay those Taxes is not reasonably likely to have a Material Adverse
Effect.

(b)
Each Obligor shall make all returns and filings required by law to be made in
relation to Tax prior to the accrual of any fine or penalty for their being made
late where failure to make such returns and filings is reasonably likely to have
a Material Adverse Effect.

(c)
Each Obligor (other than Jerseyco) shall ensure that its residence for Tax
purposes is only in the jurisdiction of its incorporation.

(d)
Jerseyco shall ensure that its residence for tax purposes is only in the UK.

23.15
Treasury Transactions


Page 128



--------------------------------------------------------------------------------




No Obligor shall enter into any derivative transaction in connection with
protection against or benefits from fluctuation in any rate or price other than
the hedging transactions documented by the Closing Date Cap and any Extension
Cap entered into in accordance with Clause 7.3(c) (Extension Option) or Clause
9.3 (Hedging).
23.16
Joint Ventures

No Obligor may:
(a)
enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

(b)
transfer any assets or lend to or guarantee or give an indemnity for or grant
any Security for the obligations of a Joint Venture or maintain the solvency of
or provide working capital to any Joint Venture (or agree to do any of the
foregoing).

23.17
Syndication, Securitisation, Bond issues etc.

(a)
Subject always to the terms of this Agreement, the Indemnitor and the Borrower
agree that all or part of each Loan or Commitment, or any Lender's interest
therein or under any Finance Document may be syndicated and/or securitised
and/or offered for security for the issue of public or private offers of
securities and/or repackaging and derivative instruments referencing the Loan
(whether alone or in conjunction with any other loan or loans) (together, the
Sell-Down).

(b)
The Indemnitor and the Borrower shall, and the Borrower shall procure that each
other Obligor shall, provide reasonable assistance to the Arranger and the
Lenders in connection with the Sell-Down, including:

(i)
obtaining ratings from two or more recognised rating agencies selected by the
Lenders;

(ii)
delivering information in relation to each Obligor, the Indemnitor, the Sponsor
and each Property where such information is reasonably requested by the Lenders
in order to:

(A)
comply with any disclosure requirements required by law, regulation or by the
rules of any recognised stock exchange or requested by any judicial,
governmental, administrative, supervisory or regulatory body;

(B)
satisfy any inquiries made by any recognised rating agency including providing
access to the financial information and to its management on reasonable notice
and at reasonable times;

(C)
provide such information (which would not breach any duty of confidentiality
provided that the Indemnitor and the Borrower shall use reasonable endeavours to
procure that any such confidentiality restrictions are removed or waived to
facilitate any such disclosure to the extent commercially practicable) as any
Finance Party may reasonably require in connection with


Page 129



--------------------------------------------------------------------------------




any Securitisation or syndication or issue of public or private offers of
securities and/or repackagings and derivative instruments refinancing the Loan
of or in respect of all or any part of the Facility, including any information
that needs to be disclosed in any offering circular or prospectuses and/or to
any internationally recognised ratings agencies and their respective
professional advisers;
(D)
satisfy reasonable requests from potential syndicate members or other
transferees of exposure arising from the Facility in connection with the
Sell-Down or any other interested party, including any subordinated lender;
and/or

(E)
satisfy the market standards to which the Lenders customarily adhere for the
purpose of the relevant Sell-Down; and

(iii)
without affecting either paragraph (c) or paragraph (d) below, agreeing to any
amendments to the Finance Documents or the acquisition structure which are not
adverse to the Obligors in any material respect.

(c)
Subject always to the terms of this Agreement, the Indemnitor and the Borrower
agree that in the Lenders’ sole discretion, before or after Closing upon 5
Business Days’ written notice to the Indemnitor and, following the accession of
the Original Obligors to this Agreement in accordance with Clause 5.6 (Accession
of Original Obligors), to the Borrower:

(i)
the Facility may be bifurcated into a mortgage facility and a mezzanine facility
secured by direct and/or indirect equity interests in each Obligor; and/or

(ii)
the Facility or any portion thereof may be assigned, transferred, subdivided,
split, severed or modified so as to cause all or any part of any Loan to be
split into one or more different and separate tranches (whether or not being of
equal principal amounts and whether, as between themselves, ranking in priority,
on a pari passu basis or otherwise), including into senior and subordinate
components, which may be represented by separate notes,

(each such change being a Loan Structure Change).
(d)
The Indemnitor shall and, following the accession of the Original Obligors to
this Agreement in accordance with Clause 5.6 (Accession of Original Obligors),
the Borrower shall, and shall procure that each other Obligor shall, provide its
consent to any amendments, waivers or modifications to the Finance Documents
and/or changes to the acquisition structure requested or required by the Lenders
in their sole discretion in relation to any Loan Structure Change, provided that
(unless the prior consent of the Indemnitor or, following the accession of the
Original Obligors to this Agreement in accordance with Clause 5.6 (Accession of
Original Obligors), the Borrower is obtained):


Page 130



--------------------------------------------------------------------------------




(i)
any amendments, waivers or modifications made to the Finance Documents or to the
acquisition structure are not adverse to the Obligors in any material respect;
and

(ii)
the aggregate principal amount of the Facility and the Margin remain unchanged.

23.18
Access

Each Obligor shall, if and for so long as a Default is continuing under Clauses
25.1 (Non-payment), 25.2 (Financial Covenants and other obligations) or Clauses
25.6 (Insolvency) to 25.8 (Creditors process) (inclusive):
(a)
permit the Agent and/or the Security Agent and/or accountants or other
professional advisers or delegates and contractors of the Agent or Security
Agent free access at all reasonable times and on reasonable notice at the risk
and cost of the Obligors (i) to the premises, assets, books, accounts and
records of each member of the Group and (ii) to meet and discuss matters with
senior management; and

(b)
exercise all of its available rights against the Tenants under the Lease
Documents to provide the Agent and/or the Security Agent and/or accountants or
other professional advisers or delegates and contractors of the Agent or
Security Agent free access to the Properties at all reasonable times and on
reasonable notice at the risk and cost of the Obligors, in each case to the
extent permitted under the relevant Lease Document.

23.19
Arm’s length basis

No Obligor shall, and each Obligor shall procure that Holdco shall not, enter
into any transaction with any person except on arm’s length terms and for market
value, except to the extent that such transaction constitutes a Permitted
Payment.
23.20
Debt Purchase Transactions

No Obligor shall directly or indirectly enter into any Debt Purchase Transaction
or be a Lender or a party to a Debt Purchase Transaction.
23.21
Ownership

The Borrower must ensure that at all times it legally and beneficially owns and
controls the entire share capital of each other Obligor.
23.22
Economic sanctions, anti-terrorism and anti-bribery

(a)
No Obligor shall:

(i)
contribute or otherwise make available all or any part of the proceeds of any
Loan, directly or knowingly indirectly, to, or for the benefit of, any person or
entity (whether or not related to an Obligor) for the purpose of financing the
activities of, or business or transactions with, any Restricted Party, to the
extent such action or status is prohibited by,


Page 131



--------------------------------------------------------------------------------




or would cause any Finance Party or any Obligor to be in breach of, any
Sanctions; or
(ii)
directly or knowingly indirectly fund all or part of any repayment or prepayment
of the Loans out of proceeds derived from any: (i) transaction with or action
involving a Restricted Party; or (ii) action or status which is prohibited by,
or would cause any Finance Party or any Obligor to be in breach of, any
Sanctions.

(b)
Each Borrower agrees that it will not use the proceeds of the Loans for any
illegal purposes, and will not repay the Loans with the proceeds of any illegal
activity or take any other action that would violate any Anti-Bribery Law
binding on it in any jurisdiction in which such action is taken.

(c)
Each Obligor shall conduct its business in compliance with all applicable
Anti-Bribery Laws and ensure that it is subject to policies and procedures
designed to promote and achieve compliance with all applicable Anti-Bribery
Laws.

23.23
Conditions Subsequent

(a)
As soon as reasonably practicable, and in any event no later than the date
falling 10 Business Days after the Closing Date:

(i)
the Borrower shall provide to the Agent copies of the bank mandates for the
Accounts, including those evidencing signing rights in favour of the Agent
and/or Security Agent (as applicable) in respect of each Controlled Account; and

(ii)
the Borrower shall use its reasonable endeavours to ensure that:

(A)
the Special Reserve funded on the Utilisation Date is paid into the Special
Reserves Account;

(B)
the Deferred Maintenance and Environmental Conditions Reserve funded on the
Utilisation Date is paid into the Reserves Account;

(C)
the Hedging Reserve funded on the Utilisation Date is paid into the Reserves
Account;

(D)
the Radon Reserve funded on the Utilisation Date is paid into the Reserves
Account;

(E)
the Above-Ground Storage Tank Reserve funded on the Utilisation Date is paid
into the Reserves Account; and

(F)
the Underground Storage Tank Reserve funded on the Utilisation Date is paid into
the Reserves Account.

(b)
On or before Friday 5 December 2014, the Borrower shall provide to the Agent (or
its legal counsel on its behalf):


Page 132



--------------------------------------------------------------------------------




(i)
Carey Olsen (or any other representative of the Finance Parties) having used all
reasonable endeavours to complete such registration:

(A)
confirmation that the Billet (duly executed on behalf of the relevant Obligor)
has been presented to the Judicial Greffier of the Royal Court of Jersey and
thereafter registered in the Jersey Public Registry, thereby creating a judicial
hypothec over each Jersey Property; and

(B)
evidence that financing statements in relation to each Jersey Security Interest
Agreement have been filed on the SIR;

(ii)
a copy of the Assignment Deed of Variation in relation to the Jersey Properties
as was passed before the Jersey Royal Court on 28 November 2014;

(iii)
a treasury receipt in respect of stamp duty in connection with the Billet (to
the extent that the sum(s) provided in accordance with paragraph 4(b) of Part B
of Schedule 2 (Conditions Precedent) are not sufficient to complete the
registration envisaged above);

(iv)
a 'wet-ink' original of the Billet in relation to the charging of the Properties
located in Jersey, duly completed and executed by Jerseyco;

(v)
a 'wet-ink' original of the letter(s) of authority in the form approved by the
Security Agent to register and/or re-register the Billet given by Jerseyco and
addressed to the Security Agent;

(vi)
at least one original of each Standard Security (together with all relevant
intimation letters) executed by each Obligor that owns a Property in Scotland;

(vii)
at least one original of an Assignation of Rent (together with all relevant
intimation letters) executed by each Obligor that owns a Property in Scotland;

(viii)
one original of the Scottish Priority Deed executed by all parties thereto
(together with all registration forms and registration dues required in respect
thereof);

(ix)
a legal opinion of Harper Macleod, legal advisers to the Arranger in Scotland
addressed to the Finance Parties, substantially in the form distributed to the
Original Lenders prior to signing this Agreement;

(x)
the 'wet-ink' originals of the relevant Obligor's signatures to each of:

(A)
the Assignment Deeds of Variation which relate to each Property in England and
Scotland;

(B)
the guarantor consents to the UA Deed of Variation; and


Page 133



--------------------------------------------------------------------------------




(C)
the guarantor consents and restatement to the UA Initial Deed of Variation,

in each case to the extent that Berwin Leighton Paisner LLP or Irwin Mitchell
have not received these on or before the Closing Date; and
(xi)
with respect to the Properties located in Scotland:

(A)
the requisite registration forms under the Land Registration etc. (Scotland) Act
2012 for registration of the Ranking Agrement on behalf of the Borrower; and

(B)
confirmation of approval of the requisite registration forms under the Land
Registration etc. (Scotland) Act 2012 for registration of the Standard Security.

(c)
On or before 5 December 2014, the Borrower shall procure delivery to the Agent
of a letter from Ogier in a form acceptable to the Agent confirming the
continuing accuracy (and providing information on any changes if necessary) of
the Property Report relating to the Properties in Jersey as at 5 December 2014.

(d)
On or before the date falling 10 Business Days after the Closing Date, to the
extent the Reports are addressed to with a person other than an Obligor or a
Finance Party, the Borrower shall provide to the Agent a copy of an appropriate
due diligence report proceeds side letter (Report Proceeds Side Letter) duly
executed by all parties to it.

(e)
The Borrower shall use its commercially reasonable endeavours to provide the
Agent with:

(iii)
the Tenant’s Insurance Broker Letter; and

(iv)
an executed copy of each "control agreement" with respect to each Account,

in each case on or before the date falling 10 Business Days after the Closing
Date.
(f)
As soon as reasonably practicable, the Borrower shall provide to the Agent a
copy of the policies for the difference in conditions and/or difference in
limits insurances referred to in paragraph 3(c) of Part B of Schedule 2
(Conditions Precedent).

24.
PROPERTY UNDERTAKINGS

24.1
Title

(a)
Each Obligor must exercise its rights and comply in all material respects with
any covenant, stipulation or obligation (restrictive or otherwise) at any time
affecting its Property.


Page 134



--------------------------------------------------------------------------------




(b)
No Obligor may agree to any amendment, supplement, waiver, surrender or release
of any covenant, stipulation or obligation (restrictive or otherwise) at any
time affecting its Property without the prior written consent of the Majority
Lenders (such consent not to be unreasonably withheld or delayed where such
matters will be beneficial to the Obligors’ and the Lenders’ interest in the
Property).

(c)
Each Obligor must promptly take all such steps as may be necessary or desirable
to enable the Security created by the Security Documents to be registered, where
appropriate, at the Land Registry or Land Register of Scotland (as appropriate).

(d)
Each Obligor must perform (or procure the performance of) all of its obligations
under any law or regulation in any way related to or affecting the Property.

24.2
Lease Documents

(a)
No Obligor may without the consent of the Majority Lenders:

(i)
enter into any Agreement for Lease;

(ii)
(other than under an Agreement for Lease existing as at the date of this
Agreement) grant or agree to grant any new Occupational Lease;

(iii)
grant, or enter into, any renewal Occupational Lease, except if an Obligor is
required to grant such renewal lease in accordance with the terms of the
relevant Existing Lease;

(iv)
agree to any amendment, supplement, extension, waiver, surrender or release in
respect of any Lease Document or do, permit or omit to do anything that might
have such effect;

(v)
exercise any right to break, determine or extend any Lease Document;

(vi)
forfeit or irritate or commence any forfeiture or irritancy proceedings in
respect of any Lease Document;

(vii)
grant any licence or right to use or occupy any part of a Property, in each case
except as permitted by the Existing Leases;

(viii)
consent to any sublease or assignment or assignation of any tenant’s interest
under any Lease Document provided that the consent of the Majority Lenders is
not to be withheld or delayed to the extent that to do so would require any
Obligor unlawfully to withhold or delay the giving of any consent;

(ix)
consent to the grant of any licence or right to use or occupy any part of a
Property by the tenant under a Lease Document, in each case except as permitted
by the Existing Leases;

(x)
agree to any change of use under, or (except where required to do so under the
terms of the relevant Lease Document) rent review in respect of, any Lease
Document; or


Page 135



--------------------------------------------------------------------------------




(xi)
serve any notice on any former tenant under any Lease Document (or on any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy;

(xii)
serve any notice on any former tenant under any Lease Document under section
17(2) of the Landlord and Tenant (Covenants) Act 1995 or on any guarantor of any
such former tenant under section 17(3) of that Act;

(xiii)
undertake (whether by itself or through contractors) any alterations (whether
structural or non-structural), redevelopment, refurbishment or any other works
in respect of any part of a Property, except such works (other than the Proposed
Developments) that an Obligor or a Tenant is obligated to undertake under a
Lease Document, in which case an Obligor must give prior written notice to the
Agent;

(xiv)
consent to a Tenant (whether by itself or through contractors) undertaking any
alterations (whether structural or non-structural), redevelopment, refurbishment
or any other works in respect of any part of a Property provided that (except in
the case of the Proposed Developments) the consent of the Majority Lenders is
not to be withheld or delayed to the extent that to do so would require any
Obligor unlawfully to withhold or delay the giving of any consent; or

(xv)
commence, or enter into, any dispute resolution proceeding in respect of any
Lease Document (except for any such proceeding existing as at the date of this
agreement).

(b)
Each Obligor must:

(i)
diligently collect or procure to be collected all Rental Income;

(ii)
exercise its rights in relation to the Properties (including in relation to
Healthcare Requirements) and comply with its obligations under each Lease
Document (including in relation to Healthcare Requirements) except where such
rights or obligations are immaterial or are subject in the case of any Landlord
Discretions to obtaining consent pursuant to Clause 24.11 (Landlord
Discretions); and

(iii)
use its reasonable endeavours to ensure that each Tenant complies with its
obligations under each Lease Document (excluding in relation to Healthcare
Requirements but without prejudice to paragraph (ii) above) (in each case,
having regard to the availability of any amounts reserved pursuant to the terms
of this Agreement for the remedy of any non-compliance with such obligations),
except where such obligations are immaterial,

in a proper and timely manner.
(c)
Any Lease Prepayment Proceeds must be paid into the Rental Income Account for
application in accordance with Clause ‎18.3 (Rental Income Account).


Page 136



--------------------------------------------------------------------------------




(d)
Each Obligor must supply to the Agent each Lease Document a true copy of each
amendment, supplement or extension to a Lease Document and a true copy of each
document recording any rent review in respect of a Lease Document promptly upon
entering into the same.

(e)
Each Obligor must as soon as reasonably practicable (and in any event no more
than 3 Business Days) after the receipt by each Obligor of any correspondence or
notices:

(i)
of a claim by a tenant under any Lease Document;

(ii)
taking steps or threatening to take steps to terminate any Lease Document; or

(iii)
in respect of any material breach of any Lease Document,

deliver a copy to the Agent.
24.3
Headleases

(a)
Each Obligor must:

(i)
not do or fail to do or allow to be done any act as a result of which any
Headlease or agreement for lease may become liable to forfeiture or otherwise be
terminated;

(ii)
use its reasonable endeavours to ensure that each landlord complies with its
material obligations under each Headlease; and

(iii)
if so required by the Security Agent, apply for relief against forfeiture or
irritancy of any Headlease.

in a proper and timely manner.
(b)
No Obligor may:

(i)
agree to any amendment, supplement, waiver, surrender or release of any
Headlease;

(ii)
exercise any right to break, determine or extend any Headlease; or

(iii)
agree to any rent review in respect of any Headlease.

(c)
Each Obligor must as soon as reasonably practicable (and in any event no more
than 3 Business Days) after the receipt by such Obligor of any correspondence or
notice:

(i)
taking steps or threatening to take steps to forfeit any Headlease; or

(ii)
in respect of any material breach of any Headlease,

deliver a copy to the Agent.
24.4
Maintenance


Page 137



--------------------------------------------------------------------------------




Each Obligor shall exercise its rights against each Tenant under the Lease
Documents to ensure that all buildings, plant, machinery, fixtures and fittings
on such Obligor’s Property are in, and maintained by the Tenant in:
(a)
good and substantial repair and condition and, as appropriate, in good working
order; and

(b)
such repair, condition and order as to enable them to be let in accordance with
all applicable laws and regulations; for this purpose, a law or regulation will
be regarded as applicable if it is either:

(i)
in force; or

(ii)
it is expected to come into force and a prudent property owner in the same
business as the Obligor would ensure that its buildings, plant, machinery,
fixtures and fittings were in such condition, repair and order in anticipation
of that law or regulation coming into force,

but in each case only to the extent that the relevant Tenant is obliged to
undertake such maintenance under the applicable Lease Document.
24.5
Development

(a)
No Obligor may without the prior written consent of the Agent:

(i)
make or allow to be made any application for planning permission in respect of
any part of its Property; or

(ii)
carry out, enter into any agreement in respect of the carrying out of or allow
to be carried out, any demolition, construction, structural alterations or
additions, development or other similar operations in respect of any part of its
Property including the Proposed Developments.

(b)
Paragraph (a) above shall not apply to:

(i)
any works (other than the Proposed Developments) carried out by the Tenant
pursuant to clause 3.8 of the Umbrella Agreement or any Property Strategic
Capital Expenditure that an Obligor is required to provide in respect of such
works provided that the consent of the Majority Lenders is first obtained on the
basis that the consent of the Majority Lenders is not to be withheld or delayed
to the extent that to do so would require any Obligor unlawfully to withhold or
delay the giving of any consent;

(ii)
the maintenance of the buildings, plant, machinery, fixtures and fittings in
accordance with the Transaction Documents; or

(iii)
any Permitted Development.

(c)
Each Obligor must comply in all material respects with all planning laws,
permissions, agreements and conditions to which its Property may be subject.


Page 138



--------------------------------------------------------------------------------




(d)
The Finance Parties acknowledge that notwithstanding any other provision of the
Finance Documents, all steps and actions reasonably required for the
implementation of a Permitted Development shall be permitted under the Finance
Documents and that no such step or action shall constitute a breach of or
default (including a Default) under any of the Finance Documents.

24.6
Notices

Each Obligor must:
(a)
within 14 days after the receipt by the Obligor of any material application,
requirement, order or notice served or given by any public or local or any other
authority or any landlord with respect to its Property (or any part of it); and

(b)
within five days after receipt by the Obligor of:

(i)
any material demand made against an Obligor in respect of an indemnity relating
to environmental or other matters; or

(ii)
any other matter which might reasonably be expected to have a material and
adverse effect on the value of the relevant Property,

in each case:
(x)
deliver a copy to the Security Agent; and

(y)
inform the Security Agent of the steps taken or proposed to be taken to comply
with the relevant requirement, order or notice.

24.7
Investigation of title

(a)
Each Obligor must grant the Security Agent or its lawyers on request all
reasonable facilities within the reasonable power of the Obligor to enable the
Security Agent or its lawyers to:

(i)
carry out investigations of title to any Property; and

(ii)
make such enquiries in relation to any part of any Property as a prudent
mortgagee might carry out.

(b)
Each Obligor must deposit with the Security Agent (or such other person as the
Security Agent may direct or agree) all deeds and documents of title relating to
the Property and all local land charges, land charges and Land Registry search
certificates and similar documents received by or on behalf of the Obligor or,
in each case, the equivalent documentation in the relevant jurisdiction in which
the Property is situated (or provide an undertaking in the agreed form to the
Security Agent to do the same).

24.8
Power to remedy

(a)
If an Obligor fails to perform any obligations under the Finance Documents
affecting its Property, the Obligor must allow the Security Agent or its agents
and contractors:


Page 139



--------------------------------------------------------------------------------




(i)
to enter any part of its Property;

(ii)
to comply with or object to any notice served on the Obligor in respect of its
Property; and

(iii)
to take any action that the Security Agent may reasonably consider necessary or
desirable to prevent or remedy any breach of any such term or to comply with or
object to any such notice.

(b)
An Obligor must promptly on request by the Security Agent pay the third party
out of pocket costs and expenses of the Security Agent or its agents and
contractors incurred in connection with any action taken by it under this
Clause.

(c)
No Finance Party shall be obliged to account as mortgagee in possession as a
result of any action taken under this Clause.

24.9
Managing Agents

No Obligor may appoint any Managing Agent without the prior consent of, and on
terms approved by, the Agent (acting on the instructions of the Majority
Lenders).
24.10
Insurances

(a)
The Borrower must take all reasonable steps to ensure that at all times from the
Utilisation Date Insurances are maintained in full force and effect subject to
any normal insurance excess and market exclusions, which:

(i)
insure each Obligor in respect of its interests in each Property and the plant
and machinery on each Property (including fixtures and improvements) for their
full replacement value (being the total cost of entirely rebuilding, reinstating
or replacing the relevant asset if it is completely destroyed, together with all
related fees and demolition costs) and to:

(A)
provide (so long as cover is available with reputable insurance offices in the
United Kingdom or through underwriters at Lloyds on reasonable commercial terms)
cover against loss or damage, public authorities cover, equipment breakdown, by
fire, storm, tempest, flood, earthquake, lightning, explosion, impact, aircraft
and other aerial devices and articles dropped from them, riot, civil commotion
and malicious damage, bursting or overflowing of water tanks, apparatus or
pipes, acts of terrorism and all other normally insurable risks of loss or
damage;

(B)
provide cover for site clearance, shoring or propping up, professional fees and
value added tax together with adequate allowance for inflation; and

(C)
provide cover against acts of terrorism; and


Page 140



--------------------------------------------------------------------------------




(D)
provide cover for loss of rent (in respect of a period of not less than three
years or, if longer, the minimum period required under the Lease Documents)
including provision for any increases in rent during the period of insurance;
and

(ii)
include property owners’ public liability and third party liability insurance,
including terrorism, in an amount not less than £1,000,000 per occurrence and
£2,000,000 in the aggregate plus excess/umbrella liability in an amount not less
than £10,000,000 (or in each case the sterling equivalent thereof);

(iii)
insure such other risks as a prudent company in the same business as the
Obligors would insure or as the Agent may require (acting reasonably) in amounts
acceptable to the Agent; and

(iv)
in each case are in an amount, and in form (including deductibles), and with an
insurance company or underwriters, acceptable at all times to the Agent.

(b)
The Borrower must procure that the Security Agent (as agent and trustee for the
Finance Parties) and its successors and/or assigns is named as mortgagee as its
interest may appear, pursuant to a standard non-contributory mortgagee clause,
under each of the Insurances (other than public liability and third party
liability insurances, under which the Security Agent (as agent and trustee for
the Finance Parties) and its successors and/or assigns shall be an additional
insured as its interests may appear) but without liability on the part of the
Security Agent or any other Finance Party for any premium or any other matter in
relation to those Insurances.

(c)
The Borrower must procure that the Insurances comply with the following
requirements:

(i)
each of the Insurances taken in the name of an Obligor must contain:

(A)
a non-invalidation and non-vitiation clause under which the Insurances will not
be vitiated or avoided as against any insured party as a result of any
circumstances beyond the control of that insured party or any misrepresentation,
non-disclosure, or breach of any policy term or condition, on the part of any
insured party or any agent of any insured party;

(B)
a waiver of the rights of subrogation of the insurer as against each Obligor,
the Finance Parties and the tenants of each Property; and

(C)
a mortgagee/loss payee clause (other than public liability and third party
liability insurances) in such terms as the Security Agent may reasonably require
in respect of insurance claim payments otherwise payable to any Obligor;


Page 141



--------------------------------------------------------------------------------




(ii)
the insurers must give at least 30 days’ notice (except 10 days’ notice for
non-payment of premium) to the Security Agent if any insurer proposes to
repudiate, rescind or cancel any Insurance, to treat it as avoided in whole or
in part, to treat it as expired due to non-payment of premium or otherwise
decline any valid claim under it by or on behalf of any insured party and must
give the opportunity to rectify any such non-payment of premium within the
notice period; and

(iii)
the relevant Obligor must be free to assign all amounts payable to it under each
of its Insurances (subject to the Security Agent’s interests) and all its rights
in connection with those amounts in favour of the Security Agent.

(iv)
all Insurances shall be issued by internationally recognised insurers with a
rating of at least “A: X” or better by A.M. Best, and a financial strength
rating of “A” or better by S&P and such other ratings as may be required by
Moody’s, if Moody’s rates the Securities (each such insurance company shall be
referred to as a “Qualified Insurer”).

(v)
no Insurance Policy shall cover other real property other than the Properties
(blanket coverage) unless, in each case, such blanket coverage is approved in
advance in writing by the Agent, the Security Agent’s interests are included
therein as provided in this Agreement, such blanket coverage issued by a
Qualified Insurer and such blanket coverage includes such changes to the
coverages and requirements set forth herein as may be required by the Agent
(including, without limitation, increases to the amount of coverages required
herein).

(d)
The Borrower must ensure that the Agent receives copies of the Insurances,
receipts for the payment of premiums for insurance and any other information in
connection with the insurances and claims under them which the Agent may
reasonably require.

(e)
The Borrower must promptly notify the Agent of:

(i)
any material change in the terms and conditions of the policies or the risks
covered within fifteen Business Days of a request from the Security Agent (but
not more than twice a year);

(ii)
any amendment, supplement, extension, termination, avoidance or cancellation of
any of the Insurances made or, to its knowledge, pending;

(iii)
any claim, and any actual refusal of any claim, under any of the Insurances; and

(iv)
any event or circumstance which has led or may lead to a breach by any Obligor
of any term of this Clause.

(f)
Following receipt of any notice or other document referred to in paragraph
(e)(i), the Agent may engage an insurance adviser for the purpose of confirming


Page 142



--------------------------------------------------------------------------------




that the terms of any renewed Insurance complies with the terms of this Clause.
If the Agent's insurance adviser determines that any term of this Clause would
be breached by the Insurances as renewed on the proposed terms, the Agent shall
promptly notify the Lenders providing details of such non-compliance.
(g)
Each Obligor must:

(i)
comply with the terms of the Insurances;

(ii)
not do or permit anything to be done which may make void or voidable any of the
Insurances; and

(iii)
comply with all reasonable risk improvement requirements of its insurers.

(h)
The Borrower must ensure that:

(i)
each premium for the Insurances is paid promptly and in any event prior to the
commencement of the period of insurance for which that premium is payable; and

(ii)
all other things necessary are done so as to keep each of the Insurances in
force.

(i)
Notwithstanding the foregoing, to the extent:

(i)
the Existing Lease in effect at a particular Property on the date hereof is in
full force and effect;

(ii)
no default beyond any applicable notice and cure period has occurred and is
continuing under the Existing Lease;

(iii)
the Tenant maintains the insurance required to be maintained pursuant to the
terms of this Clause 24.10 with respect to such Individual Property, including
but not limited to naming the Security Agent and its successors and/or assigns,
as its interest may appear, on the Insurances as required herein; and

(iv)
the relevant Obligor shall have provided to the Agent with evidence,
satisfactory to the Agent, that the Tenant under such Existing Lease maintains
in full force and effect the insurances described in clause (iii) above (the
Required Insurances), which evidence shall be provided to the Agent five days
prior to the date any of the Required Insurances would lapse, cancel or expire,

((i), (ii), (iii) and (iv) collectively the Tenant Insurance Requirements),
then each Obligor shall to be deemed in compliance with the requirements herein
under this Clause 24.10 with respect to that Property and will not be required
to maintain separate coverage required under this Clause 24.10 with respect to
such Property. However if Tenant fails to meet the Tenant Insurance Requirements
(in whole or in part), then each relevant Obligor at its sole cost

Page 143



--------------------------------------------------------------------------------




and expense shall obtain and/or procure all insurance (or such additional or
difference in conditions or difference in limits insurance in addition to the
primary insurance maintained by the Tenant) to ensure that the requirements of
this Clause 24.10 are complied with so as to provide coverage that will pay
proceeds in an amount sufficient to restore the Property to the extent such
proceeds are not paid or otherwise made available under the insurance policies
carried by the Tenant.
(j)
If an Obligor fails to comply with any term of this Clause, the Agent may, at
the expense of the Obligors, effect any insurance and generally do such things
and take such other action as the Agent may reasonably consider necessary or
desirable to prevent or remedy any breach of this Clause.

(k)
Except as provided below, the Net Proceeds of any Insurances must, if the Agent
so requires, be paid into the Deposit Account for application in accordance with
Clause 18.5 (Cash Trap Account).

(l)
To the extent required by the basis of settlement under any Insurances or under
any Lease Document, each Obligor must apply moneys received under any Insurances
in respect of a Property towards replacing, restoring or reinstating that
Property.

(m)
The proceeds of any loss of rent insurance will be treated as Rental Income and
applied in such manner as the Agent (acting reasonably) requires to have effect
as if it were Rental Income received over the period of the loss of rent.

(n)
Moneys received under liability policies held by an Obligor which are required
by that Obligor to satisfy established liabilities of the Obligor to third
parties must be used to satisfy these liabilities.

24.11
Landlord Discretions

(a)
No Obligor shall exercise any Landlord Discretions without the prior written
consent of the Agent (acting on the instructions of the Majority Lenders)
provided that where a Landlord Discretion involves a consent which is required
of the relevant Obligor under the relevant Lease Document, the consent of the
Agent is not to be withheld or delayed to the extent that to do so would require
such Obligor unlawfully to withhold or delay the giving of such consent.

(b)
Any action or inaction to which the Agent has given its consent in accordance
with paragraph (a) above shall be permitted under the Finance Documents and
shall not constitute a breach of or default (including a Default) under any of
the Finance Documents.

(c)
If the Agent fails to give its consent in accordance with paragraph (a) above,
then any resulting default or breach by an Obligor under any of the Lease
Documents due to a consent having been unlawfully withheld or delayed shall not
constitute a breach of or default (including a Default) under any of the Finance
Documents.


Page 144



--------------------------------------------------------------------------------




(d)
The provisions of this Clause 24.11 shall not apply in relation to the Proposed
Developments.

24.12
Environmental matters

(a)
Each Obligor must:

(i)
comply and ensure that any relevant third party complies with all Environmental
Law;

(ii)
obtain, maintain and ensure compliance with all requisite Environmental Permits
applicable to it or to a Property; and

(iii)
implement procedures to monitor compliance with and to prevent liability under
any Environmental Law applicable to it or a Property,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect or result in any liability for a Finance Party.
(b)
Each Obligor must, promptly upon becoming aware, notify the Agent of:

(i)
any Environmental Claim started, or to its knowledge, threatened;

(ii)
any circumstances reasonably likely to result in an Environmental Claim; or

(iii)
any suspension, revocation or notification of any Environmental Permit.

(c)
Each Obligor must indemnify each Finance Party against any loss or liability
which:

(i)
that Finance Party incurs as a result of any actual or alleged breach of any
Environmental Law by any person; and

(ii)
would not have arisen if a Finance Document had not been entered into,

unless it is caused by that Finance Party’s gross negligence or wilful
misconduct.
24.13
Radon

(a)
The Borrower shall deliver copies of the Radon Sampling results in respect of
each relevant Property to the Agent within five Business Days of receipt of such
results.

(b)
If the Radon Sampling results in respect of any Property is above the UK action
level of 200 Bq/m^3 for radon (a Radon Mitigation Property), the Borrower shall,
at its sole cost and expense, retain a qualified environmental professional
acceptable to Agent (acting on the instructions of the Majority Lenders each
acting reasonably) (the Environmental Professional) to implement a radon
mitigation system (Radon Mitigation System) at that Property to reduce indoor
radiation levels in respect of that Radon Mitigation Property below 200 Bq/m^3.


Page 145



--------------------------------------------------------------------------------




(c)
Unless otherwise agree to in writing by the Agent, a Radon Mitigation System
shall be installed in each Radon Mitigation Property within 12 months of
approval by the Agent of the Environmental Professional in respect of the
relevant Radon Mitigation Property.

(d)
At the Agent’s request, the Borrower shall promptly provide reasonable details
as to the progress and results of the Radon Sampling and the implementation of
any Radon Mitigation Systems.

24.14
Above-Ground Storage Tanks

The Borrower shall, at its sole cost and expense, install secondary containment
for the on-site Above-Ground Storage Tank at each of the Properties known as
Hulcott Nursing Home and Cedar House Care Home which complies with all
applicable laws and which:
(a)
is located within an impervious liner or containment area with a capacity of at
least 110 per cent. of the volume of the tank; or

(b)
if more than one Above-Ground Storage Tank is installed at the relevant Property
within the same secondary containment structure, is located within an impervious
liner or containment area with a capacity of at least 110 per cent. of the
largest Above-Ground Storage Tank installed at that Property.

24.15
Underground Storage Tanks

(a)
The Borrower, shall, at its sole cost and expense, retain a qualified
environmental professional acceptable to the Agent (acting on the instructions
of the Majority Lenders acting reasonably) (the UST Professional) to complete
further investigations to determine the presence of Underground Storage Tanks at
the Rectory House Care Home Property; the Gildawood Court Care Home Property and
the Denham Manor Care Home Property (the UST Further Investigations).

(b)
The Borrower shall ensure that:

(i)
the UST Further Investigations are implemented in accordance with a scope of
work prepared by the UST Professional to determine the presence of Underground
Storage Tanks at each Property referred to in paragraph (a) above approved by
the Agent (acting on the instructions of the Majority Lenders each acting
reasonably);

(ii)
within 90 days of Closing (or such other date agreed in writing by the Agent
(acting on the instructions of the Majority Lenders acting reasonably):

(A)
the UST Professional completes the UST Further Investigations; and

(B)
it delivers to the Agent final reports prepared by the UST Professional in
respect of the Further Investigations including recommendations for the closure
in accordance with all applicable environmental laws of any Underground Storage


Page 146



--------------------------------------------------------------------------------




Tanks identified in respect of any relevant Property in connection with the UST
Further Investigations (the Investigation Reports).
(c)
If any Underground Storage Tank is identified in respect of any relevant
Property in connection with the UST Further Investigations, the Obligors shall
procure that the UST Professional prepares a scope of work satisfactory to the
Agent (acting on the instructions of the Majority Lenders each acting
reasonably) (UST Closure Scope of Work) for the implementation of all works
necessary in order to close the relevant Underground Storage Tanks including any
such works necessary to comply with all applicable environmental laws (UST
Closure Work).

(d)
The Obligors shall procure that the UST Closure Work is completed by the UST
Professional in accordance with the UST Closure Scope of Work within 12 months
of Closing (or such other period agreed in writing by the Agent (acting on the
instructions of the Majority Lenders each acting reasonably).

(e)
The Obligors shall, and shall procure that the UST Professional will, promptly
provide to the Agent reasonable details as to the progress and completion of the
UST Closure Work.

(f)
The Obligors shall, promptly following completion of the UST Closure Work in
respect of any relevant Property, deliver to the Agent final reports prepared by
the UST Professional in respect of the UST Closure Work relating to that
Property including the UST Professional’s findings with respect to any Releases
associated with any Underground Storage Tanks identified in respect of the
relevant Property in connection with the UST Closure Work and recommendations
for any additional investigation or required remediation (the UST Closure
Reports).

(g)
The Obligors shall procure that the UST Professional prepares a scope of work
satisfactory to the Agent (acting on the instructions of the Majority Lenders
each acting reasonably) for the implementation of all necessary investigation
and required remediation works to address any Releases associated with any
Underground Storage Tanks identified in a UST Closure Report (the Remediation
Work).

(h)
The Obligors shall procure that all Remediation Work is completed within one
year of Closing. Borrower and the Environmental Professional shall promptly
provide to the Agent reasonable details as to the progress and completion of the
Remediation Work.

(i)
The Obligors shall, and shall procure that the UST Professional will, keep the
Agent promptly informed with reasonable details as to the progress and
completion of any Remediation Work.


Page 147



--------------------------------------------------------------------------------




25.
EVENTS OF DEFAULT

Each of the events or circumstances set out in Clause 25 is an Event of Default
(save for Clause 25.20‎ (Acceleration)).
25.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:
(a)
its failure to pay is caused by:

(i)
administrative or technical error; or

(ii)
a Disruption Event; and

payment is made within 3 Business Days of its due date.
25.2
Financial covenants and other obligations

Any requirement of Clause 22 (Financial covenants) is not satisfied or the
Borrower does not comply with Clause 21.2 (Compliance Certificate) or
Clause 21.5 (Monitoring of Properties).
25.3
Other obligations

(a)
An Obligor does not comply with any term of:

(i)
Clause 18 (Bank Accounts);

(ii)
Clause ‎21.8 (Notification of default);

(iii)
Clause 24.2 (Lease Documents) or Clause 24.3 (Headleases); or

(iv)
Clause 23.23 (Conditions subsequent).

(b)
An Obligor or the Indemnitor does not comply with any provision of the Finance
Documents (other than those referred to in Clause ‎25.1 (Non-payment), Clause
‎25.2 (Financial covenants) and paragraph (a) above).

(c)
No Event of Default under paragraph (b) above will occur if the failure to
comply is capable of remedy and is remedied within 15 Business Days of the
earlier of (i) the Agent giving notice to the Borrower and (ii) any Obligor or
the Indemnitor becoming aware of the failure to comply.

25.4
Misrepresentation

(a)
Any representation or statement made or deemed to be made by a Transaction
Obligor in the Finance Documents or any other document delivered by or on behalf
of any Transaction Obligor under or in connection with any Finance Document is
or proves to have been incorrect or misleading in any material respect when made
or deemed to be made.


Page 148



--------------------------------------------------------------------------------




(b)
No Event of Default under paragraph (a) above will occur if the
misrepresentation or misstatement is capable of remedy in the opinion of the
Agent (acting reasonably) and is remedied within 15 Business Days of the earlier
of (i) the Agent giving notice to the Borrower and (ii) the Borrower becoming
aware of such misrepresentation or misstatement.

25.5
Cross default

(a)
Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

(b)
Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

(c)
Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

(d)
Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

(e)
No Event of Default will occur under this Clause 25.5 if:

(i)
the relevant Financial Indebtedness is owed by an Obligor to another member of
the Group or constitutes Subordinated Debt; or

(ii)
the aggregate amount of Financial Indebtedness falling within paragraphs (a) to
(e) above is less than or equal to GBP 100,000.

25.6
Insolvency

(a)
An Obligor:

(i)
is unable or admits inability to pay its debts as they fall due under applicable
law;

(ii)
is declared to, be unable to pay its debts under applicable law;

(iii)
suspends or threatens to suspend making payments on any of its debts; or

(iv)
by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

(b)
A moratorium is declared in respect of any indebtedness of any Obligor. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium.


Page 149



--------------------------------------------------------------------------------




25.7
Insolvency proceedings

(a)
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

(i)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor including (without
limitation) in relation to becoming "bankrupt" within the meaning of Article 8
of the Interpretation (Jersey) Law 1954;

(ii)
a composition, compromise, assignment, assignation or arrangement with any
creditor of any Obligor including (without limitation) any procedure or
proceedings referred to in Article 125 of the Companies (Jersey) Law 1991;

(iii)
the appointment (whether by vesting of the property or otherwise) of a
liquidator, receiver, administrative receiver, administrator, compulsory
manager, the Viscount of the Royal Court of Jersey or other similar officer in
respect of any Obligor or any of its assets including (without limitation)
pursuant to Part 21 of the Companies (Jersey) Law 1991;

(iv)
any application for a declaration of en désastre in respect of any property of
any Obligor in the Courts of Jersey; or

(v)
enforcement of any Security over any assets of any Obligor,

or any analogous procedure or step is taken in any jurisdiction.
(b)
Paragraph (a) shall not apply to any of the above proceedings which is
discharged, stayed or dismissed within 30 days of commencement.

25.8
Creditors’ process

Any expropriation, attachment, sequestration, distress or execution (or
equivalent in any jurisdiction) affects any asset or assets of an Obligor having
an aggregate value of at least GBP 250,000 and is not discharged within 30 days.
25.9
Cessation of business

An Obligor ceases, to carry on all or a material part of its business except as
a result of any disposal allowed under this Agreement.
25.10
Proceedings

Any litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency (including Environmental Claims) are (to the best
of its knowledge and belief) started against any Obligor which are reasonably
likely to be adversely determined and, if so determined, have a Material Adverse
Effect.

Page 150



--------------------------------------------------------------------------------




25.11
Unlawfulness and invalidity

(a)
It is or becomes unlawful for a Transaction Obligor to perform any of its
material obligations under the Finance Documents or any Transaction Security
created or expressed to be created or evidenced by the Security Documents ceases
to be effective or any subordination created under a Subordination Agreement is
or becomes unlawful.

(b)
Any material obligation or obligations of any Transaction Obligor under any
Finance Documents are not (subject to the Legal Reservations) or cease to be
legal, valid, binding or enforceable and the cessation individually or
cumulatively materially and adversely affects the interests of the Finance
Parties under the Finance Documents.

25.12
Repudiation and rescission of agreements

A Transaction Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.
25.13
Audit qualification

The Auditor qualifies its report on any audited consolidated financial
statements of any Obligor in circumstances where the matters in respect of which
such qualification was made are, or could reasonably be expected to be,
materially adverse to the interests of the Lenders.
25.14
Compulsory purchase

(a)
Any part of any Property is compulsorily purchased or the applicable local
authority makes an order for the compulsory purchase of all or any part of any
Property; and

(b)
in the opinion of the Majority Lenders, taking into account the amount and
timing of any compensation payable, the compulsory purchase has or will have a
Material Adverse Effect.

25.15
Major damage

Any part of any Property is destroyed or damaged and in the opinion of the
Majority Lenders, taking into account the amount and timing of receipt of the
proceeds of insurance effected in accordance with the terms of this Agreement,
the destruction or damage has or will have a Material Adverse Effect.
25.16
Headlease

Forfeiture or irritancy proceedings with respect to a Headlease are commenced or
a Headlease is forfeited or irritated.

Page 151



--------------------------------------------------------------------------------




25.17
Ownership of the Obligors

An Obligor is not or ceases to be a legally and beneficially wholly owned
Subsidiary of the Borrower, other than in accordance with Clause 23.5
(Disposals).
25.18
Indemnitor Guarantee

The Indemnitor fails to comply with a material provision of the Indemnitor
Guarantee and such non-compliance (if remediable) continues after the expiration
of applicable grace periods (if any) or if no grace period is specified, after
15 Business Days.
25.19
Material adverse change

Any event or circumstance occurs which has a Material Adverse Effect.
25.20
Acceleration

(a)
On and at any time after the occurrence of an Event of Default which is
continuing, the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

(i)
cancel the Total Commitments whereupon they shall immediately be cancelled;

(ii)
declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable;

(iii)
declare that all or part of the Loan be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders; and/or

(iv)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

25.21
Reserved Matters

(a)
Subject to paragraph (b) below, if and only to the extent that a Default or
Event of Default would be caused directly as a result of or constituted by any
Reserved Matter then that Default or Event of Default shall be deemed to be
waived.

(b)
Nothing in paragraph (a) above shall affect or constitute a waiver of:

(i)
Clauses 24.13 (Radon), 24.14 (Above-Ground Storage Tanks) or 24.15 (Underground
Storage Tanks); or

(ii)
any requirement in any Finance Document to take remedial or similar action in
respect of any Reserved Matter or to fund the reserves required in connection
with any Reserved Matter.


Page 152



--------------------------------------------------------------------------------




26.
CHANGES TO THE LENDERS

26.1
Assignments and transfers by the Lenders

(a)
Subject to this Clause ‎26, a Lender (the Existing Lender) may:

(i)
assign any of its rights; or

(ii)
transfer by novation any of its rights and obligations,

to another bank or financial institution or trust, fund or other entity
established for or which is regularly engaged in investing in loans, bonds,
securities or other financial assets or to an ABCP conduit (the New Lender).
(b)
A Lender may not assign or transfer any of its rights and/or obligations to an
Excluded Transferee unless an Event of Default is continuing.

26.2
Conditions of assignment or transfer

(a)
An assignment will only be effective on:

(i)
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it was an Original Lender; and

(ii)
performance by the Agent of all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

(b)
A transfer will only be effective if the procedure set out in Clause 26.5
(Procedure for transfer) is complied with.

(c)
If:

(i)
a Lender assigns, transfers or sub-participates any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause ‎13 (Tax gross up
and indemnities) or Clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer, sub-participation or change had not occurred.
This paragraph (c) shall not apply in relation to Clause ‎13.2 (Tax gross-up),
to a Treaty Lender that has included a confirmation of its scheme reference
number

Page 153



--------------------------------------------------------------------------------




and its jurisdiction of tax residence in accordance with paragraph (g)(ii)(B) of
Clause ‎13.2 (Tax gross-up) if the Obligor making the payment has not made a
Obligor DTTP Filing in respect of that Treaty Lender.
(d)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

26.3
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £1,500.
26.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)
Nothing in any Finance Document obliges an Existing Lender to:


Page 154



--------------------------------------------------------------------------------




(i)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 26; or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

26.5
Procedure for transfer

(a)
Subject to the conditions set out in Clause 26.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

(b)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

(c)
Subject to Clause ‎26.9 (Pro rata interest settlement), on the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the Discharged Rights and Obligations);

(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii)
the Agent, the Security Agent, the Arranger, the New Lender and other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Agent, the Security Agent, the Arranger
and the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

(iv)
the New Lender shall become a Party as a Lender.


Page 155



--------------------------------------------------------------------------------




26.6
Procedure for assignment

(a)
Subject to the conditions set out in Clause ‎26.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

(b)
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

(c)
Subject to Clause ‎26.9 (Pro rata interest settlement), on the Transfer Date:

(i)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(ii)
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the Relevant Obligations) and expressed
to be the subject of the release in the Assignment Agreement; and

(iii)
the New Lender shall become a Party as a Lender and will be bound by obligations
equivalent to the Relevant Obligations.

(d)
Lenders may utilise procedures other than those set out in this Clause ‎26.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause ‎26.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause ‎26.2
(Conditions of assignment or transfer).

26.7
Copy of Transfer Certificate or Assignment Agreement to Borrower

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.
26.8
Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 26‎, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise)

Page 156



--------------------------------------------------------------------------------




all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation:
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or Security shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

26.9
Pro rata interest settlement

(a)
If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause ‎26.5 (Procedure for transfer) or any
assignment pursuant to Clause 26.6‎ (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

(i)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (Accrued
Amounts) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

(ii)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

(A)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

(B)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎26.9,


Page 157



--------------------------------------------------------------------------------




have been payable to it on that date, but after deduction of the Accrued
Amounts.
(b)
In this Clause 26 references to “Interest Period” shall be construed to include
a reference to any other period for accrual of fees.

27.
CHANGES TO THE TRANSACTION OBLIGORS

27.1
Assignments and transfer by Obligors

No Obligor nor the Indemnitor may assign any of its rights or transfer any of
its rights or obligations under the Finance Documents.
27.2
Original Obligors

(a)
Pursuant to Clause 5.6 (Accession of Original Obligors), the Original Borrower
shall accede to the Finance Documents as a Borrower and a Guarantor by
delivering to the Agent a duly completed and executed Original Obligor Accession
Deed.

(b)
Pursuant to Clause 5.6 (Accession of Original Obligors), immediately following
Utilisation, the Original Guarantors shall accede to the Finance Documents as
Guarantors by delivering to the Agent a duly completed and executed Original
Obligor Accession Deed.

27.3
Additional Borrowers

(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 21.9 (“Know your customer” checks) and only in connection with a
Permitted REIT Reorganisation, the Borrower may request that one or more of its
Affiliates becomes an Additional Borrower and any such company (the Relevant
Company) shall become a Borrower if:

(i)
it is incorporated in the same jurisdiction as an existing Borrower or a
jurisdiction specified in the Final REIT Tax Structure Report;

(ii)
the Borrower and the Relevant Company deliver to the Agent a duly completed and
executed Accession Deed;

(iii)
the Relevant Company is (or becomes) a Guarantor prior to becoming a Borrower;

(iv)
the Borrower confirms that no Default is continuing or would occur as a result
of the Relevant Company becoming an Additional Borrower; and

(v)
the Agent has received all of the documents and other evidence listed in Part C
and, if applicable, Part D of Schedule 2 (Conditions precedent) in relation to
that Additional Guarantor, each in form and substance satisfactory to the Agent
(acting on the instructions of the Majority Lenders).


Page 158



--------------------------------------------------------------------------------




(b)
The Agent shall notify the Original Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it (acting
on the instructions of the Majority Lenders)) all the documents and other
evidence listed in Part C and, if applicable, Part D of Schedule 2 (Conditions
precedent).

(c)
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(b) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

27.4
Resignation of a Borrower

(a)
In connection with a Permitted REIT Reorganisation, the Original Borrower may
request that a Borrower ceases to be a Borrower by delivering to the Agent a
Resignation Letter.

(b)
The Agent shall accept a Resignation Letter and notify the Original Borrower and
the Lenders of its acceptance if:

(i)
no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Borrower has confirmed this is the case);

(ii)
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents; and

(iii)
the Borrower has ceased to have an interest in any Property and all the Lenders
have consented to the Borrower's request.

(c)
On acceptance by the Agent of a Resignation Letter the relevant Borrower shall
cease to be a Borrower and shall have no further rights or obligations under the
Finance Documents.

27.5
Additional Guarantors

(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 21.9 (“Know your customer” checks), the Borrower may request that any of
its wholly owned Subsidiaries which is not a Dormant Subsidiary becomes an
Additional Guarantor. That Subsidiary shall become an Additional Guarantor if:

(i)
it is incorporated in the same jurisdiction as an existing Guarantor and the
Majority Lenders approve the addition of that Subsidiary or otherwise if all the
Lenders approve the addition of that Subsidiary;

(ii)
the Borrower and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

(iii)
the Borrower confirms that no Default is continuing or would occur as a result
of that Subsidiary becoming an Additional Guarantor; and


Page 159



--------------------------------------------------------------------------------




(iv)
the Agent has received all of the documents and other evidence listed in Part C
and, if applicable, Part D of Schedule 2 (Conditions precedent) in relation to
that Additional Guarantor, each in form and substance satisfactory to the Agent
(acting on the instructions of the Majority Lenders).

(b)
The Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it (acting
on the instructions of the Majority Lenders)) all the documents and other
evidence listed in Part C and, if applicable, Part D of Schedule 2 (Conditions
precedent).

(c)
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(b) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

27.6
Resignation of a Guarantor

(a)
In connection with a Permitted REIT Reorganisation, the Borrower may request
that a Guarantor ceases to be a Guarantor by delivering to the Agent a
Resignation Letter.

(b)
The Agent shall accept a Resignation Letter and notify the Borrower and the
Lenders of its acceptance if:

(i)
no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Borrower has confirmed this is the case);

(ii)
no payment is due from the Guarantor under Clause 19.1 (Guarantee and
Indemnity);

(iii)
where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower under any Finance Documents and has resigned and
ceased to be a Borrower under Clause 27.4 (Resignation of a Borrower); and

(iv)
either:

(A)
the Guarantor has ceased to have an interest in any Property and all the Lenders
have consented to the Borrower's request; or

(B)
the Borrower is disposing of its shares in the Guarantor in accordance with
Clause ‎ 23.5 (Disposals).

(c)
On acceptance by the Agent of a Resignation Letter the relevant Guarantor shall
cease to be a Guarantor and shall have no further rights or obligations under
the Finance Documents.


Page 160



--------------------------------------------------------------------------------




27.7
Release of security

(a)
If an Obligor has ceased to be an Obligor in a manner allowed by this Agreement
and has no further rights or obligations under the Finance Documents, any
security created by that Obligor over its assets under the Security Documents
will be released.

(b)
If a disposal of any asset subject to security created by a Security Document is
made in the following circumstances:

(i)
the disposal is permitted by the terms of this Agreement;

(ii)
all the Lenders agree to the disposal;

(iii)
the disposal is being made at the request of the Security Agent in circumstances
where any Security created by the Security Documents has become enforceable; or

(iv)
the disposal is being effected by enforcement of a Security Document,

the Security Agent shall release the asset(s) being disposed of (and, in the
case of a disposal of shares in an Obligor which results in it or any of its
Subsidiaries ceasing to be a member of the Group, all the assets of that Obligor
and those Subsidiaries) from any security over those assets created by a
Security Document, in each case (in the circumstances set out in sub-paragraphs
(i) and (ii) above) without the requirement for any further consent, sanction,
authority or further confirmation from any person.
(c)
If the Security Agent is satisfied that a release is allowed under this Clause,
(at the request and expense of the Borrower) each Finance Party must enter into
any document and do all such other things which are reasonably required to
achieve that release. Each other Finance Party irrevocably authorises the
Security Agent to enter into any such document. Any release will not affect the
obligations of any other Obligor under the Finance Documents.

27.8
Additional Subordinated Creditors

(a)
The Borrower may request that any person becomes a Subordinated Creditor, with
the prior approval of the Agent (acting on the instructions of the Majority
Lenders), by delivering to the Agent:

(i)
a duly executed Subordination Agreement; and

(ii)
such Constitutional Documents, corporate authorisations and other documents and
matters as the Agent may reasonably require, in form and substance satisfactory
to the Agent (acting on the instructions of the Majority Lenders), to verify
that the person’s obligations are legally binding, valid and enforceable and to
satisfy any applicable legal and regulatory requirements.


Page 161



--------------------------------------------------------------------------------




(b)
A person referred to in paragraph (a) above will become a Subordinated Creditor
on the date the Agent enters into the Subordination Agreement delivered under
paragraph (a) above.

28.
DISENFRANCHISEMENT ON DEBT PURCHASE TRANSACTIONS ENTERED INTO BY SPONSOR
AFFILIATES

(a)
For so long as a Sponsor Affiliate:

(i)
beneficially owns a Commitment; or

(ii)
has entered into a sub-participation agreement relating to a Commitment or other
agreement or arrangement having a substantially similar economic effect and such
agreement or arrangement has not been terminated,

in ascertaining:
(A)
the Majority Lenders; or

(B)
whether:

(I)
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

(II)
the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents such Commitment shall be deemed to be
zero and such Sponsor Affiliate or the person with whom it has entered into such
subparticipation, other agreement or arrangement shall be deemed not to be a
Lender for the purposes of paragraphs (A) and (B) above (unless in the case of a
person not being a Sponsor Affiliate it is a Lender by virtue otherwise than by
beneficially owning the relevant Commitment).
(b)
Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a Sponsor Affiliate (a Notifiable Debt Purchase
Transaction), such notification to be substantially in the form set out in
Schedule 11 (Forms of Notifiable Debt Purchase Transaction Notice).

(c)
A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

(i)
is terminated; or

(ii)
ceases to be with a Sponsor Affiliate,

such notification to be substantially in the form set out in Schedule 11 (Forms
of Notifiable Debt Purchase Transaction Notice).
(d)
Each Sponsor Affiliate that is a Lender agrees that:


Page 162



--------------------------------------------------------------------------------




(i)
in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

(ii)
in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

28.2
Sponsor Affiliates’ notification to other Lenders of Debt Purchase Transactions

Any Sponsor Affiliate which is or becomes a Lender and which enters into a Debt
Purchase Transaction as a purchaser or a participant shall, by 5.00 pm on the
Business Day following the day on which it entered into that Debt Purchase
Transaction, notify the Agent of the extent of the Commitment(s) or amount
outstanding to which that Debt Purchase Transaction relates. The Agent shall
promptly disclose such information to the Lenders.
29.
ROLE OF THE AGENT, THE SECURITY AGENT AND THE ARRANGER

29.1
The Agent and the Security Agent

(a)
Each of the Arranger and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.

(b)
The Security Agent declares that it holds the Security Property on trust for the
Secured Parties on the terms contained in this Agreement.

(c)
Each of the Finance Parties authorises the Agent and the Security Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent and the
Security Agent (as applicable) under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.

29.2
Enforcement through Security Agent only

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Security Documents except through the
Security Agent.
29.3
Instructions

(a)
Each of the Agent and the Security Agent shall:

(i)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
or Security Agent (as applicable) in accordance with any instructions given to
it by:


Page 163



--------------------------------------------------------------------------------




(A)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

(B)
in all other cases, the Majority Lenders; and

(ii)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above (or, if this Agreement stipulates the matter
is a decision for any other Finance Party or group of Finance Parties, in
accordance with instructions given to it from that Finance Party or group of
Finance Parties).

(b)
Each of the Agent and the Security Agent shall be entitled to request
instructions, confirmation or clarification of any instruction, from the
Majority Lenders (or, if the relevant Finance Document stipulates the matter is
a decision for any other Finance Party or group of Finance Parties, from that
Finance Party or group of Finance Parties) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, determination,
authority or discretion and the Agent or Security Agent (as applicable) may
refrain from acting unless and until it receives any such instructions or
clarification that it has requested. For the avoidance of doubt, the Agent and
the Security Agent shall also be entitled to request instructions, confirmation
or clarification from the Borrower or any other Party under the Finance
Documents to assist it in exercising any rights, power, determination
(including, but not limited to, instances where the Agent or the Security Agent
is expected to undertake calculations and make final determinations), authority
or discretion and the Agent and the Security Agent may refrain from acting
unless it receives those instructions, confirmations or clarifications.

(c)
Save in the case of decisions stipulated to be a matter for any other Finance
Party or group of Finance Parties under the relevant Finance Document and unless
a contrary indication appears in a Finance Document, any instructions given to
the Agent or Security Agent (as applicable) by the Majority Lenders shall
override any conflicting instructions given by any other Parties and will be
binding on all Finance Parties.

(d)
Paragraph (a) above shall not apply:

(i)
where a contrary indication appears in a Finance Document;

(ii)
where a Finance Document requires the Agent or the Security Agent (as
applicable) to act in a specified manner or to take a specified action;

(iii)
in respect of any provision which protects the Agent’s or Security Agent’s own
position in its personal capacity as opposed to its role of Agent or Security
Agent for the relevant Finance Parties or Secured Parties (as applicable)
including, without limitation, Clause 29.7 (No fiduciary duties) to Clause 29.11
(Exclusion of liability), Clause 29.15‎ (Confidentiality) to Clause 29.24
(Custodians and nominees) and


Page 164



--------------------------------------------------------------------------------




Clause 29.27 (Acceptance of title) to Clause 29.30 (Disapplication of Trustee
Acts);
(iv)
in respect of the exercise of the Security Agent’s discretion to exercise a
right, power or authority under any of:

(A)
Clause 30.1 (Order of application);

(B)
Clause 30.2 (Prospective liabilities); and

(C)
Clause 30.5 (Permitted Deductions).

(e)
If giving effect to instructions given by the Majority Lenders would (in the
Agent’s or (as applicable) the Security Agent’s opinion) have an effect
equivalent to an amendment or waiver referred to in Clause 39 (Amendments and
waivers), the Agent or (as applicable) Security Agent shall not act in
accordance with those instructions unless consent to it so acting is obtained
from each Party (other than the Agent or Security Agent) whose consent would
have been required in respect of that amendment or waiver.

(f)
In exercising any discretion to exercise a right, power or authority under the
Finance Documents where either:

(i)
it has not received any instructions as to the exercise of that discretion; or

(ii)
the exercise of that discretion is subject to paragraph (d)(iv) above,

the Agent or Security Agent shall do so having regard to the interests of (in
the case of the Agent) all the Finance Parties and (in the case of the Security
Agent) all the Secured Parties.
(g)
The Agent or the Security Agent (as applicable) may refrain from acting in
accordance with any instructions of any Finance Party or group of Finance
Parties until it has received any indemnification and/or security and/or
pre-funding that it may in its discretion require (which may be greater in
extent than that contained in the Finance Documents and which may include
payment in advance) for any cost, loss or liability (together with any
applicable VAT) which it may incur in complying with those instructions.

(h)
Without prejudice to the remainder of this Clause 29.3, in the absence of
instructions, each of the Agent and the Security Agent may act (or refrain from
acting) as it considers to be in the best interest of (in the case of the Agent)
the Finance Parties and (in the case of the Security Agent) the Secured Parties.

(i)
Neither the Agent nor the Security Agent is authorised to act on behalf of a
Finance Party (without first obtaining that Finance Party’s consent) in any
legal or arbitration proceedings relating to any Finance Document. This
paragraph (i) shall not apply to any legal or arbitration proceeding relating to
the perfection, preservation or protection of rights under the Security
Documents or enforcement of the Transaction Security or Security Documents.


Page 165



--------------------------------------------------------------------------------




(j)
If the Agent or the Security Agent is requested to act by the Majority Lenders
(or, if appropriate, the Lenders) on instructions or directions delivered by
fax, email or other unsecured method of communication, the Agent and the
Security Agent shall have:

(i)
no duty or obligation to verify or confirm that the person who sent such
instruction or directions is, in fact a person authorised to give instructions
or directions on behalf of the Majority Lenders (or, if appropriate, the
Lenders); and

(ii)
no liability for any losses, liabilities, costs or expenses incurred or
sustained by the Majority Lenders (or, if appropriate, the Lenders), as a result
of such reliance upon compliance with such instructions or directions.

29.4
Duties of the Agent and Security Agent

(a)
The duties of the Agent and the Security Agent under the Finance Documents are
solely mechanical and administrative in nature.

(b)
Subject to paragraph (c) below, each of the Agent and Security Agent shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Agent or Security Agent (as applicable) for that Party by any
other Party.

(c)
Without prejudice to Clause ‎26.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (b) above shall not apply to any Transfer
Certificate or to any Assignment Agreement.

(d)
Neither the Agent nor the Security Agent is obliged to review or check the
adequacy, accuracy, validity or completeness of any document it forwards to
another Party.

(e)
If the Agent or the Security Agent receives notice from a Party referring to any
Finance Document, describing a Default and stating that the circumstance
described is a Default, it shall promptly notify the other Finance Parties.

(f)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arranger
or the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

(g)
The Agent shall provide to the Borrower, within five Business Days of the last
Business Day of each calendar month, a list (which may be in electronic form)
setting out the names of the Lenders as at that Business Day, their respective
Commitments, the address and fax number (and the department or officer, if any,
for whose attention any communication is to be made) of each Lender for any
communication to be made or document to be delivered under or in connection with
the Finance Documents, the electronic mail address and/or any other information
required to enable the sending and receipt of information by


Page 166



--------------------------------------------------------------------------------




electronic mail or other electronic means to and by each Lender to whom any
communication under or in connection with the Finance Documents may be made by
that means and the account details of each Lender for any payment to be
distributed by the Agent to that Lender under the Finance Documents.
(h)
Each of the Agent and the Security Agent shall have only those duties,
obligations and responsibilities expressly specified in the Finance Documents to
which it is expressed to be a party (and no others shall be implied).

29.5
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
29.6
Appointment of a loan servicer

(a)
Any Finance Party may appoint a Servicer to act on its behalf as its
representative in connection with the Finance Documents and to exercise the
power and authority specifically given to it under or in connection with the
Finance Documents.

(b)
The relevant Finance Party shall, or shall procure that, notice of the
appointment of the Servicer is given to the Original Borrower.

(c)
The Obligors shall be entitled to act on any instruction or notice issued by a
Servicer as if issued by the Finance Party on whose behalf that Servicer acts.

29.7
No fiduciary duties

(a)
Nothing in any Finance Document constitutes:

(i)
the Agent or the Arranger as a trustee or fiduciary of any other person; or

(ii)
the Security Agent as an agent, trustee or fiduciary of any Transaction Obligor.

(b)
None of the Agent, the Security Agent or the Arranger shall be bound to account
to any other Finance Party or (in the case of the Security Agent) any Secured
Party for any sum or the profit element of any sum received by it for its own
account.

29.8
Business with the Group

The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
Transaction Obligor or Affiliate of a Transaction Obligor.
29.9
Rights and discretions

(a)
Each of the Agent and the Security Agent may:


Page 167



--------------------------------------------------------------------------------




(i)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised and shall have no duty or
obligation to verify or confirm that the person who, as applicable, gave such
representation or sent such communication, notice or document is in fact
authorised to do so;

(ii)
assume that:

(A)
any instructions received by it from the Majority Lenders, any Finance Parties
or any group of Finance Parties are duly given in accordance with the terms of
the Finance Documents and the Security Agent may further assume that if it
receives any instructions to act in relation to the Transaction Security, that
all applicable conditions under the Finance Documents for so acting have been
satisfied; and

(B)
unless it has received notice of revocation, that those instructions have not
been revoked and no revocation of any such instructions shall affect any action
taken by the Agent or the Security Agent (as applicable) in reliance upon such
instructions prior to actual receipt of a written notice of revocation; and

(iii)
rely on a certificate from any person:

(A)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(B)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that this is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.
(b)
Each of the Agent and the Security Agent may assume (unless it has received
written notice to the contrary in its capacity as agent or Security Agent for
the Finance Parties or Secured Parties (as applicable)) that:

(i)
no Default has occurred (unless, in the case of the Agent, it has actual
knowledge of a Default arising under Clause ‎25.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or any group of
Finance Parties has not been exercised; and

(iii)
any notice or request made by the Borrower (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Transaction
Obligors.

(c)
Each of the Agent and the Security Agent may engage and pay for the advice or
services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts.


Page 168



--------------------------------------------------------------------------------




(d)
Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, each of the Agent and the Security Agent may at any time engage and pay
for the services of any lawyers to act as independent counsel to the Agent or
Security Agent (as applicable), (and so separate from any lawyers instructed by
the Lenders or any other Finance Parties) if the Agent or Security Agent (as
applicable), in its reasonable opinion deems this to be desirable.

(e)
Each of the Agent and the Security Agent may rely on the advice or services of
any lawyers, accountants, tax advisers, surveyors or other professional advisers
or experts (whether obtained by the Agent or by the Security Agent or by any
other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.

(f)
Each of the Agent and the Security Agent may act in relation to the Finance
Documents and the Security Property through its officers, employees, delegates
and agents and shall not:

(i)
be liable for any error of judgment made by any such person; or

(ii)
be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

unless such error or such loss was directly caused by the Agent’s or the
Security Agent’s (as applicable) gross negligence or wilful misconduct.
(g)
Unless a Finance Document expressly provides otherwise each of the Agent and the
Security Agent may disclose to any other Party any information it reasonably
believes it has received as agent or Security Agent under the Finance Documents.

(h)
Without prejudice to the generality of paragraph (g) above, the Agent:

(i)
may disclose; and

(ii)
on the written request of the Original Borrower or the Majority Lenders shall,
as soon as reasonably practicable, disclose,

the identity of a Defaulting Lender to the Original Borrower and to the other
Finance Parties.
(i)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to do or omit
to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

(j)
The Agent is not obliged to disclose to any Finance Party any details of the
rate notified to the Agent by any Lender or the identity of any such Lender for
the purpose of paragraph (a)(i) of Clause ‎11.2 (Market disruption).


Page 169



--------------------------------------------------------------------------------




(k)
Notwithstanding any provision of any Finance Document to the contrary, neither
the Agent nor the Security Agent is obliged to expend or risk its own funds or
otherwise incur any financial liability in the performance of its duties,
obligations or responsibilities or the exercise of any right, power, authority
or discretion if it has grounds for believing the repayment of such funds or
adequate indemnity against, or security and/or pre-funding for, such risk or
liability is not reasonably assured to it.

29.10
Responsibility for documentation

None of the Agent, the Security Agent or the Arranger is responsible or liable
for:
(a)
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Security Agent, the Arranger, a Transaction
Obligor or any other person in or in connection with any Finance Document or the
Property Reports or the transactions contemplated in the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Transaction Security;

(b)
the legality, validity, effectiveness, adequacy, completeness or enforceability
of any Finance Document or the Security Property or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Security Property; or

(c)
any determination as to whether any information provided or to be provided to
any Finance Party or Secured Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

29.11
No duty to monitor

Neither the Agent nor the Security Agent shall be bound to enquire:
(a)
whether or not any Default has occurred;

(b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(c)
whether any other event specified in any Finance Document has occurred.

29.12
Exclusion of liability

(a)
Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, the Security Agent or any Receiver or Delegate), none of the Agent, the
Security Agent nor any Receiver or Delegate will be liable (including, without
limitation, for negligence or any other category of liability whatsoever) for:


Page 170



--------------------------------------------------------------------------------




(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Security Property,
unless directly caused by its gross negligence or wilful misconduct;

(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Security Property or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document or the
Security Property;

(iii)
any shortfall which arises on the enforcement or realisation of the Security
Property; or

(iv)
without prejudice to the generality of paragraphs (i) to (iii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

(A)
any act, event or circumstance not reasonably within its control; or

(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
(b)
No Party (other than the Agent, the Security Agent, that Receiver or that
Delegate (as applicable)) may take any proceedings against any officer, employee
or agent of the Agent, the Security Agent, a Receiver or a Delegate, in respect
of any claim it might have against the Agent or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document or any Security Property and any officer, employee or agent of
the Agent, the Security Agent, a Receiver or a Delegate may rely on this Clause
subject to Clause 1.4‎ (Third party rights) and the provisions of the Third
Parties Act.

(c)
Neither the Agent nor the Security Agent will be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent or the Security Agent (as applicable)
if the Agent or Security Agent (as applicable) has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or


Page 171



--------------------------------------------------------------------------------




operating procedures of any recognised clearing or settlement system used by the
Agent or the Security Agent (as applicable) for that purpose.
(d)
Nothing in this Agreement shall oblige the Agent, the Security Agent or the
Arranger to carry out:

(i)
any “know your customer” or other checks in relation to any person; or

(ii)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Finance Party,

on behalf of any Finance Party and each Finance Party confirms to the Agent, the
Security Agent and the Arranger that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent, the Security Agent or the Arranger.
(e)
Without prejudice to any provision of any Finance Document excluding or limiting
the liability of the Agent, the Security Agent, any Receiver or Delegate, any
liability of the Agent, the Security Agent, any Receiver or Delegate arising
under or in connection with any Finance Document or the Security Property shall
be limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of the Agent, the Security Agent, Receiver or Delegate or, if later, the
date on which the loss arises as a result of such default) but without reference
to any special conditions or circumstances known to the Agent, the Security
Agent, any Receiver or Delegate at any time which increase the amount of that
loss. In no event shall the Agent, the Security Agent, any Receiver or Delegate
be liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not foreseeable and whether or not the Agent, the Security Agent, the
Receiver or Delegate has been advised of the possibility of such loss or damages
and regardless of whether the claim for loss or damage is made in negligence,
for breach of contract, duty or otherwise.

29.13
Lenders’ indemnity to the Agent and the Security Agent

(a)
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, the Security
Agent and every Receiver and every Delegate, within three Business Days of
demand, against any cost, loss or liability (including, without limitation, for
negligence or any other category of liability whatsoever) incurred by any of
them (otherwise than by reason of the Agent’s, Security Agent’s, Receiver’s or
Delegate’s gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to Clause ‎33.11 (Disruption to Payment Systems
etc.), notwithstanding the Agent’s negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) in acting as Agent, Security Agent, Receiver or delegate under, or


Page 172



--------------------------------------------------------------------------------




exercising any authority conferred under, the Finance Documents (unless the
relevant Agent, Security Agent, Receiver or Delegate has been reimbursed by an
Obligor pursuant to a Finance Document).
(b)
Subject to paragraph (c) below, the Borrower shall promptly on demand reimburse
any Lender for any payment that Lender makes to the Agent or the Security Agent
pursuant to paragraph (a) above.

(c)
Paragraph (b) above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability for any
cost, loss or liability which the Obligors would otherwise be required to pay to
or indemnify the Agent or the Security Agent for under the Finance Documents.

(d)
This Clause 29.13 shall survive in full force and effect notwithstanding the
termination of this Agreement or the retirement or termination of the Agent or
the Security Agent.

29.14
Resignation of the Agent and the Security Agent

(a)
Each of the Agent and the Security Agent may, by giving notice to the other
Finance Parties and the Borrower, resign and appoint as successor Agent or
Security Agent (as applicable):

(i)
one of its Affiliates; or

(ii)
if any of the rights of a Lender under this Agreement are the subject of a
Securitisation, the servicer or any similar person appointed in relation to that
Securitisation.

The Agent or the Security Agent shall not be obliged to provide any reason for
such resignation and will not be responsible for any liabilities incurred by
reason of such resignation. The Agent or the Security Agent is not bound to
supervise or be responsible in any way for any loss incurred by reason of
misconduct or default on the part of the successor Agent or the successor
Security Agent.
The Agent or the Security Agent shall not be obliged to provide any reason for
such resignation and will not be responsible for any liabilities incurred by
reason of such resignation. The Agent or Security Agent is not bound to
supervise or be responsible in any way for any loss incurred by reason of
misconduct or default on the part of the successor Agent or successor Security
Agent.
(b)
Alternatively the Agent or the Security Agent may resign by giving 30 days’
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with other Finance Parties and the Borrower) may
appoint a successor Agent or Security Agent (as applicable). The Agent or the
Security Agent shall not be obliged to provide any reason for such resignation
and will not be responsible for any liabilities incurred by reason of such
resignation. The Agent or Security Agent is not bound to supervise or be
responsible in any way for any loss incurred by reason of misconduct or default
on the part of the successor Agent or successor Security Agent.


Page 173



--------------------------------------------------------------------------------




(c)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Borrower) may appoint a successor
Agent or Security Agent (as applicable). The Agent or the Security Agent is not
bound to supervise or be responsible in any way for any loss incurred by reason
of misconduct or default on the part of the successor Agent or the successor
Security Agent.

(d)
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 29 consistent with
then current market practice for the appointment and protection of corporate
trustees together with any reasonable amendments to the agency fee payable under
this Agreement which are consistent with the successor Agent’s normal fee rates
and those amendments will bind the Parties.

(e)
The retiring Agent or Security Agent (as applicable) shall, make available to
the successor Agent or Security Agent (as applicable) such documents and records
and provide such assistance as the successor Agent or Security Agent may
reasonably request for the purposes of performing its functions as Agent or
Security Agent (as applicable) under the Finance Documents. The Borrower shall,
within five Business Days of demand, reimburse the retiring Agent or Security
Agent (as applicable) for the amount of all costs and expenses (including legal
fees) properly incurred by it in making available such documents and records and
providing such assistance.

(f)
The resignation notice of the Agent or Security Agent (as applicable) shall only
take effect upon:

(i)
the appointment of a successor; and

(ii)
(in the case of the Security Agent) the transfer of the Security Property to
that successor.

(g)
Upon the appointment of a successor, the retiring Agent or Security Agent (as
applicable), shall be discharged from any further obligation in respect of the
Finance Documents (other than its obligations under paragraph (b) of Clause
29.28 (Winding up of trust), and (e) above) but shall remain entitled to the
benefit of Clause 15.3 (Indemnity to the Agent), Clause 15.4 (Indemnity to the
Security Agent) and this Clause 29 (and any fees for the account of the retiring
Agent or Security Agent (as applicable) shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.


Page 174



--------------------------------------------------------------------------------




(h)
After consultation with the Borrower, the Majority Lenders may, by giving 30
days’ notice to the Agent or Security Agent (as applicable) (or, at any time
when the Agent is an Impaired Agent, by giving any shorter notice determined by
the Majority Lenders) require the Agent or Security Agent (as applicable) to
resign in accordance with paragraph (b) above. In this event, the Agent or
Security Agent (as applicable) shall resign in accordance with paragraph (b)
above.

(i)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c)) if on or after the date which is three Months before
the earliest FATCA Application Date relating to any payment to the Agent under
the Finance Documents, either:

(i)
the Agent fails to respond to a request under Clause 13.8 (FATCA Information)
and the Borrower or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

(ii)
the information supplied by the Agent pursuant to Clause 13.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the Borrower and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Agent were a FATCA Exempt Party, and the Borrower or that Lender, by notice to
the Agent, requires it to resign.
29.15
Confidentiality

(a)
In acting as agent or trustee for the Finance Parties, the Agent or Security
Agent (as applicable) shall be regarded as acting through its agency division
which shall be treated as a separate entity from any other of its divisions or
departments.

(b)
If information is received by another division or department of the Agent or
Security Agent, it may be treated as confidential to that division or department
and the Agent or Security Agent (as applicable) shall not be deemed to have
notice of it.

29.16
Relationship with the other Finance Parties

(a)
Subject to Clause 26.9 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent’s principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:


Page 175



--------------------------------------------------------------------------------




(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
(b)
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 35.6‎ (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
35.2 (Addresses) and paragraph (a)(i) of Clause 35.5 (Electronic communication)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.

(c)
Each Finance Party shall supply the Security Agent with any information that the
Security Agent may reasonably specify as being necessary or desirable to enable
the Security Agent to perform its functions as Security Agent.

29.17
Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Security Agent and the Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(a)
the financial condition, status and nature of each member of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Security Property and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document or the Security Property;

(c)
whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Security Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement


Page 176



--------------------------------------------------------------------------------




or document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;
(d)
the adequacy, accuracy or completeness of the Property Reports and any other
information provided by the Agent, the Security Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

(e)
the right or title of any person in or to, or the value or sufficiency of any
part of the Security Assets, the priority of any of the Transaction Security or
the existence of any Security affecting the Security Assets.

29.18
Reference Banks

The Agent shall (if so instructed by the Majority Lenders and in consultation
with the Borrower) replace a Reference Bank with another bank or financial
institution.
29.19
Agent’s and Security Agent’s management time

(a)
Any amount payable to the Agent or Security Agent under Clause ‎15.3 (Indemnity
to the Agent), Clause 15.4 (Indemnity to the Security Agent), Clause ‎17 (Costs
and expenses) and Clause 29.13‎ (Lenders’ indemnity to the Agent and Security
Agent) shall include the cost of utilising the management time or other
resources of the Agent or Security Agent (as applicable) and will be calculated
on the basis of such reasonable daily or hourly rates as the Agent or Security
Agent may notify to the Borrower and the other Finance Parties, and is in
addition to any fee paid or payable to the Agent or Security Agent under Clause
‎12 (Fees).

(b)
Without prejudice to paragraph (a) above, in the event of:

(i)
a Default;

(ii)
the Security Agent being requested by a Transaction Obligor or the Majority
Lenders to undertake duties which the Security Agent and the Borrower agree to
be of an exceptional nature or outside the scope of the normal duties of the
Security Agent under the Finance Documents; or

(iii)
the Security Agent and the Borrower agreeing that it is otherwise appropriate in
the circumstances,

the Borrower shall pay to the Security Agent any additional remuneration that
may be agreed between them or determined pursuant to paragraph (c) below.
(c)
If the Security Agent and the Borrower fail to agree upon the nature of the
duties, or upon the additional remuneration referred to in paragraph (b) above
or whether additional remuneration is appropriate in the circumstances, any
dispute shall be determined by an investment bank (acting as an expert and not
as an arbitrator) selected by the Security Agent and approved by the Borrower
or,


Page 177



--------------------------------------------------------------------------------




failing approval, nominated (on the application of the Security Agent) by the
President for the time being of the Law Society of England and Wales (the costs
of the nomination and of the investment bank being payable by the Borrower) and
the determination of any investment bank shall be final and binding upon the
Parties.
29.20
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
29.21
Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Arranger, the
Agent and the Security Agent has authority to accept on its behalf (and ratifies
the acceptance on its behalf of any letters or reports already accepted by the
Arranger, the Agent or the Security Agent) the terms of any reliance letter or
engagement letters relating to the Property Reports or any reports or letters
provided by accountants, auditors or providers of due diligence reports in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents and to bind it in respect of those Property Reports, reports
or letters and to sign such letters on its behalf and further confirms that it
accepts the terms and qualifications set out in such letters.
29.22
No responsibility to perfect Transaction Security

The Security Agent shall not be liable for any failure to:
(a)
require the deposit with it of any deed or document certifying, representing or
constituting the title of any Transaction Obligor to any of the Security Assets;

(b)
obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any Finance
Document or the Transaction Security;

(c)
register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Finance Document or of
the Transaction Security;

(d)
take, or to require any Transaction Obligor to take, any step to perfect its
title to any of the Security Assets or to render the Transaction Security
effective or to secure the creation of any ancillary Security under any law or
regulation; or

(e)
require any further assurance in relation to any Security Document.


Page 178



--------------------------------------------------------------------------------




29.23
Insurance by Security Agent

(a)
The Security Agent shall not be obliged:

(i)
to insure any of the Security Assets;

(ii)
to require any other person to maintain any insurance; or

(iii)
to verify any obligation to arrange or maintain insurance contained in any
Finance Document,

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of or inadequacy of, any such insurance.
(b)
Where the Security Agent is named on any insurance policy as an insured party,
it shall not be liable for any damages, costs or losses to any person as a
result of its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind, unless
the Majority Lenders request it to do so in writing and the Security Agent fails
to do so within fourteen days after receipt of that request.

29.24
Custodians and nominees

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Security
Agent may determine, including for the purpose of depositing with a custodian
this Agreement or any document relating to the trust created under this
Agreement and the Security Agent shall not be responsible for any loss,
liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under
this Agreement or be bound to supervise the proceedings or acts of any person.
29.25
Delegation by the Security Agent

(a)
Each of the Security Agent, any Receiver and any Delegate may, at any time,
delegate by power of attorney or otherwise to any person for any period, all or
any right, power, authority or discretion vested in it in its capacity as such.

(b)
That delegation may be made upon any terms and conditions (including the power
to sub-delegate) and subject to any restrictions that the Security Agent, that
Receiver or that Delegate (as the case may be) may, in its discretion, think fit
in the interests of the Secured Parties.

(c)
No Security Agent, Receiver or Delegate shall be bound to supervise, or be in
any way responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any such delegate or
sub-delegate.

29.26
Additional Security Agents

(a)
The Security Agent may at any time appoint (and subsequently remove) any person
to act as a separate trustee or as a co-trustee jointly with it:


Page 179



--------------------------------------------------------------------------------




(i)
if it considers that appointment to be in the interests of the Secured Parties;

(ii)
for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

(iii)
for obtaining or enforcing any judgment in any jurisdiction,

and the Security Agent shall give prior notice to the Borrower and the Finance
Parties of that appointment.
(b)
Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Security Agent under or in
connection with the Finance Documents) and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.

(c)
The remuneration that the Security Agent may pay to that person, and any costs
and expenses (together with any applicable VAT) incurred by that person in
performing its functions pursuant to that appointment shall, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.

29.27
Acceptance of title

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any Transaction Obligor may
have to any of the Security Assets and shall not be liable for or bound to
require any Transaction Obligor to remedy any defect in its right or title.
29.28
Winding up of trust

If the Security Agent, with the approval of the Agent, determines that:
(a)
all of the Secured Liabilities and all other obligations secured by the Security
Documents have been fully and finally discharged; and

(b)
no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to any


Page 180



--------------------------------------------------------------------------------




Obligor pursuant to the Finance Documents,
then:
(i)
the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security and
the rights of the Security Agent under each of the Security Documents; and

(ii)
any Security Agent which has resigned pursuant to Clause 29.14 (Resignation of
the Agent and the Security Agent) shall release, without recourse or warranty,
all of its rights under each Security Document.

29.29
Powers supplemental to Trustee Acts

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.
29.30
Disapplication of Trustee Acts

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.
30.
APPLICATION OF PROCEEDS

30.1
Order of application

Subject to Clause 30.2 (Prospective liabilities), all amounts from time to time
received or recovered by the Security Agent pursuant to the terms of any Finance
Document or in connection with the realisation or enforcement of all or any part
of the Transaction Security (for the purposes of this Clause 30, the Recoveries)
shall be held by the Security Agent on trust to apply them at any time as the
Security Agent (in its discretion) sees fit, to the extent permitted by
applicable law (and subject to the provisions of this Clause ‎30, in the
following order:
(a)
in discharging any sums owing to the Security Agent, any Receiver or any
Delegate;

(b)
in payment of all costs and expenses incurred by the Agent or any Secured Party
in connection with any realisation or enforcement of the Transaction Security
taken in accordance with the terms of this Agreement; and

(c)
in payment to the Agent for application in accordance with Clause ‎33.6 (Partial
payments).


Page 181



--------------------------------------------------------------------------------




30.2
Prospective liabilities

Following acceleration of the Facility the Security Agent may, in its
discretion, hold any amount of the Recoveries in an interest bearing suspense or
impersonal account(s) in the name of the Security Agent with such financial
institution (including itself) and for so long as the Security Agent shall think
fit (the interest being credited to the relevant account) for later application
under Clause 30.1 (Order of Application) in respect of:
(a)
any sum to the Security Agent, any Receiver or any Delegate; and

(b)
any part of the Secured Liabilities,

that the Security Agent reasonably considers, in each case, might become due or
owing at any time in the future.
30.3
Investment of proceeds

Prior to the application of the proceeds of the Recoveries in accordance with
Clause 30.1 (Order of Application) the Security Agent may, in its discretion,
hold all or part of those proceeds in an interest bearing suspense or impersonal
account(s) in the name of the Security Agent with such financial institution
(including itself) and for so long as the Security Agent shall think fit (the
interest being credited to the relevant account) pending the application from
time to time of those moneys in the Security Agent’s discretion in accordance
with the provisions of this Clause ‎30.3.
30.4
Currency Conversion

(a)
For the purpose of, or pending the discharge of, any of the Secured Liabilities
the Security Agent may convert any moneys received or recovered by the Security
Agent from one currency to another, at a market rate of exchange.

(b)
The obligations of any Transaction Obligor to pay in the due currency shall only
be satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

30.5
Permitted Deductions

The Security Agent shall be entitled, in its discretion:
(a)
to set aside by way of reserve amounts required to meet, and to make and pay,
any deductions and withholdings (on account of taxes or otherwise) which it is
or may be required by any applicable law to make from any distribution or
payment made by it under this Agreement; and

(b)
to pay all Taxes which may be assessed against it in respect of any of the
Security Assets, or as a consequence of performing its duties, or by virtue of
its capacity as Security Agent under any of the Finance Documents or otherwise
(other than in connection with its remuneration for performing its duties under
this Agreement).

30.6
Good Discharge


Page 182



--------------------------------------------------------------------------------




(a)
Any payment to be made in respect of the Secured Liabilities by the Security
Agent may be made to the Agent on behalf of the Finance Parties and any payment
made in that way shall be a good discharge, to the extent of that payment, by
the Security Agent.

(b)
The Security Agent is under no obligation to make the payments to the Agent
under paragraph (a) above in the same currency as that in which the obligations
and liabilities owing to the relevant Finance Party are denominated.

31.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

32.
SHARING AMONG THE FINANCE PARTIES

32.1
Payments to Finance Parties

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with Clause ‎33 (Payment mechanics) (a
Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the Agent;

(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause ‎33 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause ‎33.6 (Partial payments).

32.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the Sharing Finance Parties) in accordance with Clause ‎33.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

Page 183



--------------------------------------------------------------------------------




32.3
Recovering Finance Party’s rights

On a distribution by the Agent under Clause 32.2‎ (Redistribution of payments)
of a payment received by a Recovering Finance Party from an Obligor, as between
the relevant Obligor and the Recovering Finance Party, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by that Obligor.
32.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the Redistributed Amount); and

(b)
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

32.5
Exceptions

(a)
This Clause 32 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

33.
PAYMENT MECHANICS

33.1
Payments to the Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.


Page 184



--------------------------------------------------------------------------------




(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

33.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 33.3‎ (Distributions to an Obligor) and Clause ‎33.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank specified by that Party in the principal
financial centre of the country of that currency (or, in relation to euro, in
the principal financial centre of a Participating Member State or London, as
specified by that Party).
33.3
Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause ‎34
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
33.4
Clawback and pre-funding

(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

(b)
Unless paragraph (c) below applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

(c)
If the Agent has notified the Lenders that it is willing to make available
amounts for the account of a Borrower before receiving funds from the Lenders
then if and to the extent that the Agent does so but it proves to be the case
that it does not then receive funds from a Lender in respect of a sum which it
paid to a Borrower:

(i)
the Agent shall notify the Borrower of that Lender’s identity and the Borrower
to whom that sum was made available shall on demand refund it to the Agent; and


Page 185



--------------------------------------------------------------------------------




(ii)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

33.5
Impaired Agent

(a)
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause ‎33.1 (Payments to the Agent) may instead either:

(i)
pay that amount direct to the required recipient(s); or

(ii)
if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s), pay that amount or the
relevant part of that amount to an interest-bearing account held with an
Acceptable Bank and in relation to which no Insolvency Event has occurred and is
continuing, in the name of the Obligor or the Lender making the payment (the
Paying Party) and designated as a trust account for the benefit of the Party or
Parties beneficially entitled to that payment under the Finance Documents (the
Recipient Party or Recipient Parties).

In each case such payments must be made on the due date for payment under the
Finance Documents.
(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Party or the Recipient Parties pro
rata to their respective entitlements.

(c)
A Party which has made a payment in accordance with this Clause 33.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

(d)
Promptly upon the appointment of a successor Agent in accordance with Clause
‎29.13 (Resignation of the Agent and the Security Agent), each Paying Party
shall (other than to the extent that that Party has given an instruction
pursuant to paragraph (e) below) give all requisite instructions to the bank
with whom the trust account is held to transfer the amount (together with any
accrued interest) to the successor Agent for distribution to the relevant
Recipient Party or Recipient Parties in accordance with Clause 33.2
‎(Distributions by the Agent).

(e)
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

(i)
that it has not given an instruction pursuant to paragraph (d) above; and


Page 186



--------------------------------------------------------------------------------




(ii)
that it has been provided with the necessary information by that Recipient
Party,

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.
33.6
Partial payments

(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid amount owing to the Agent,
the Security Agent, any Receiver or any Delegate under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest and fees due
but unpaid to the Lenders under this Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid to the
Lenders under this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above. Any such variation may include the
re-ordering of obligations set out in such paragraph.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

33.7
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
33.8
Business Days

(a)
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

33.9
Currency of account

(a)
Subject to paragraphs (b) and (c) below, sterling is the currency of account and
payment for any sum due from an Obligor under any Finance Document.


Page 187



--------------------------------------------------------------------------------




(b)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(c)
Any amount expressed to be payable in a currency other than sterling shall be
paid in that other currency.

33.10
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Borrower); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

33.11
Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:
(a)
the Agent may, and shall if requested to do so by the Borrower, consult with the
Borrower with a view to agreeing with the Borrower such changes to the operation
or administration of the Facilities as the Agent may deem necessary in the
circumstances;

(b)
the Agent shall not be obliged to consult with the Borrower in relation to any
changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

(c)
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

(d)
any such changes agreed upon by the Agent and the Borrower shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the


Page 188



--------------------------------------------------------------------------------




terms of the Finance Documents notwithstanding the provisions of Clause ‎39
(Amendments and waivers);
(e)
the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 33.11‎; and

(f)
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

33.12
Closing Date Utilisation

Notwithstanding the other provisions of this Agreement, the Parties acknowledge
and agree that any Utilisation to be made on the Closing Date (subject to the
satisfaction of the conditions precedent under and in accordance with Clause 5
(Conditions to Utilisation)) shall be funded directly by the Original Lender to
or on behalf of the Original Borrower in accordance with the Utilisation Request
for that Utilisation.
34.
SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
35.
NOTICES

35.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
35.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Borrower, that identified with its name below;

(b)
in the case of each Lender or any other Obligor, that notified in writing to the
Agent on or prior to the date on which it becomes a Party; and

(c)
in the case of the Agent and the Security Agent, that identified with its name
below,


Page 189



--------------------------------------------------------------------------------




or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.
35.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause ‎35.2 (Addresses), if addressed to that department
or officer.
(a)
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or the
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or the Security Agent’s
signature below (or any substitute department or officer as the Agent or
Security Agent shall specify for this purpose).

(b)
All notices from or to an Obligor shall be sent through the Agent.

(c)
Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

(d)
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5:00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

35.4
Notification of address and fax number

Promptly upon changing its address or fax number, the Agent shall notify the
other Parties.
35.5
Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
35.6
Electronic communication


Page 190



--------------------------------------------------------------------------------




(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
to the extent that those two Parties agree that, unless and until notified to
the contrary, this is to be an accepted form of communication and if those two
Parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

(b)
Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent or the Security Agent only if it is
addressed in such a manner as the Agent or the Security Agent shall specify for
this purpose.

(c)
Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5.00 p.m. in the place of receipt shall be deemed
only to become effective on the following day.

35.7
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

36.
CALCULATIONS AND CERTIFICATES

36.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
36.2
Certificates and Determinations


Page 191



--------------------------------------------------------------------------------




Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
36.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
37.
PARTIAL INVALIDITY

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
38.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any Finance
Document. No election to affirm any of the Finance Documents on the part of any
Finance Party shall be effective unless it is in writing. No single or partial
exercise of any right or remedy shall prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
each Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.
39.
AMENDMENTS AND WAIVERS

39.1
Required consents

(a)
Subject to Clause 39.2 (All Lender matters) and Clause 39.3 (Other exceptions),
any term of the Finance Documents may be amended or waived only with the consent
of the Majority Lenders and the Borrower and any such amendment or waiver will
be binding on all Parties.

(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause ‎39.

(c)
Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
29.9 (Rights and discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement.

(d)
Each Obligor agrees to any such amendment or waiver permitted by this Clause ‎39
which is agreed to by the Borrower. This includes any amendment or waiver which
would, but for this paragraph (d), require the consent of all of the Obligors.


Page 192



--------------------------------------------------------------------------------




39.2
All Lender matters

An amendment, waiver or (in the case of a Security Document) a consent of, or in
relation to, any term of a Finance Document that has the effect of changing or
which relates to:
(a)
the definition of Majority Lenders in Clause 1.1 (Definitions);

(b)
an extension to the date of payment of any amount under the Finance Documents
(other than in relation to Clause 8.3 (Mandatory prepayment) and Clause 8.4
(Application of mandatory prepayments));

(c)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(d)
a change in currency of payment or any amount under the Finance Documents;

(e)
an increase in any Commitment or the Total Commitments, an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments rateably under the Facility;

(f)
a change to the Borrower or the Borrowers or the Guarantors other than in
accordance with Clause 27‎ (Changes to the Transaction Obligors);

(g)
any provision which expressly requires the consent of all the Lenders;

(h)
Clause ‎2.2 (Finance Parties’ rights and obligations), Clause ‎26 (Changes to
the Lenders), Clause 32 (Sharing among the Finance Parties), this Clause 39,
Clause 42 (Governing Law) or Clause 43.1 (Jurisdiction);

(i)
(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

(i)
the guarantee and indemnity granted under Clause ‎19 (Guarantee and indemnity);

(ii)
the Security Assets; or

(iii)
the manner in which the proceeds of enforcement of the Transaction Security are
distributed,

(except on the case of paragraphs (ii) and (iii) above, insofar as it relates to
a sale or disposal of an asset which is the subject of the Transaction Security
where such sale or disposal is expressly permitted under this Agreement or any
other Finance Document); or
(j)
the release of any guarantee and indemnity granted under Clause 19 (Guarantee
and indemnity) or of any Transaction Security unless:

(i)
permitted under this Agreement or any other Finance Document; or

(ii)
relating to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document,


Page 193



--------------------------------------------------------------------------------




shall not be made, or given, without the prior consent of all the Lenders.
39.3
Other exceptions

An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent or the Arranger (each in their capacity as such) may not be
effected without the consent of the Agent, the Security Agent or, as the case
may be, the Arranger.
39.4
Excluded commitments

If any Lender (including for the avoidance of doubt a Defaulting Lender) fails
to respond to a request for a consent, waiver, amendment of or in relation to
any term of any Finance Document or any other vote of Lenders under the terms of
this Agreement within 15 Business Days of that request being made (or 21
Business Days following any Securitisation) (unless, in each case, the Borrower
and the Agent agree to a longer time period in relation to any request):
(a)
its Commitments(s) shall not be included for the purpose of calculating the
Total Commitments under the Facility when ascertaining whether any relevant
percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments has been obtained to approve that request;

(b)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request; and

(c)
to the extent that such Lender is the sole Lender in respect of this Agreement,
such consent, waiver or amendment (if requested by or on behalf of an Obligor)
shall be deemed to have been obtained or approved (as applicable).

39.5
Replacement of Lender

(a)
If:

(i)
any Lender becomes a Non-Consenting Lender (as defined in paragraph (d) below)
or a Defaulting Lender; or

(ii)
an Obligor becomes obliged to repay any amount in accordance with Clause 8.1
(Illegality) or to pay additional amounts pursuant to Clause 14.1 ‎(Increased
costs), Clause 13.2 (Tax gross-up) or Clause ‎13.3 (Tax Indemnity) to any
Lender,

then the Borrower may, on 10 Business Days' prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and, to the
extent permitted by law, such Lender shall) transfer pursuant to Clause 26
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity (a "Replacement Lender") selected by the Borrower, which
confirms its willingness to assume and does assume all the obligations of the
transferring Lender in accordance with Clause 26 (Changes to the Lenders) for a
purchase price in cash payable at the time of transfer in an amount equal to

Page 194



--------------------------------------------------------------------------------




the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.
(b)
The replacement of a Lender pursuant to this Clause ‎39.5 shall be subject to
the following conditions:

(i)
the Borrower shall have no right to replace the Agent or Security Agent;

(ii)
neither the Agent nor the Lender shall have any obligation to the Borrower to
find a Replacement Lender;

(iii)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 10 Business Days after the date on which that Lender is
deemed a Non-Consenting Lender;

(iv)
in no event shall the Lender replaced under paragraph (a) above be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents; and

(v)
the Lender shall only be obliged to transfer its rights and obligations pursuant
to paragraph (a) above once it is satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to that transfer.

(c)
A Lender shall perform the checks described in paragraph (b)(v) above as soon as
reasonably practicable following delivery of a notice referred to in paragraph
(a) above and shall notify the Agent and the Borrower when it is satisfied that
it has complied with those checks.

(d)
In the event that:

(i)
the Borrower or the Agent (at the request of the Borrower) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;

(ii)
the consent, waiver or amendment in question requires the approval of all the
Lenders; and

(iii)
Lenders whose Commitments aggregate more than 66.67 per cent. of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 66.67 per cent. of the Total Commitments prior to that reduction) have
consented or agreed to such waiver or amendment,

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a Non-Consenting Lender.
39.6
Disenfranchisement of Defaulting Lenders

(a)
For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:


Page 195



--------------------------------------------------------------------------------




(i)
the Majority Lenders; or

(ii)
whether:

(A)
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments under the Facility; or

(B)
the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote of Lenders under the Finance Documents, that Defaulting Lender's
Commitments under the Facility will be reduced by the amount of its Available
Commitments under the relevant Facility and, to the extent that that reduction
results in that Defaulting Lender's Total Commitments being zero, that
Defaulting Lender shall be deemed not to be a Lender for the purposes of
paragraphs (i) and (ii) above.
(b)
For the purposes of this Clause 39.6, the Agent may assume that the following
Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b), (c) or (d) of the definition
of "Defaulting Lender" has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
40.
CONFIDENTIALITY

40.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause ‎40.2
(Disclosure of Confidential Information) and Clause 40.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
40.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(a)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause 40.2 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except


Page 196



--------------------------------------------------------------------------------




that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of the information
or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;
(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause ‎29.16
(Relationship with the other Finance Parties));

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause ‎26.8 (Security over Lenders’
rights);

(viii)
who is a Party, a member of the Group or any related entity of an Obligor;

(ix)
any note trustee in connection with or in contemplation of a Securitisation or a
covered bond issuance; or

(x)
with the consent of the Borrower,


Page 197



--------------------------------------------------------------------------------




in each case, such Confidential Information as that Finance Party shall consider
appropriate:
(A)
in relation to paragraphs paragraph (b)(i), (b)(ii) and (b)(iii) above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii)‎ above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

(c)
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (ii) above applies to provide administration or settlement services in
respect of one or more of the Finance Documents including without limitation, in
relation to the trading of participations in respect of the Finance Documents,
such Confidential Information as may be required to be disclosed to enable such
service provider to provide any of the services referred to in this paragraph
(c) if the service provider to whom the Confidential Information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Borrower and the relevant Finance Party;

(d)
to any potential investor in commercial mortgage backed securities in connection
with or in contemplation of a Securitisation or a covered bond issuance, such
Confidential Information as may be required to be disclosed;

(e)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.


Page 198



--------------------------------------------------------------------------------




40.3
Disclosure to numbering service providers

(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

(i)
names of Obligors;

(ii)
country of domicile of Obligors;

(iii)
place of incorporation of Obligors;

(iv)
date of this Agreement;

(v)
Clause 41 (Governing law);

(vi)
the names of the Agent and the Arranger;

(vii)
date of each amendment of this Agreement;

(viii)
amount of Total Commitments;

(ix)
currency of the Facility;

(x)
type of Facility;

(xi)
ranking of Facility;

(xii)
Termination Date for Facility;

(xiii)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xii) above; and

(xiv)
such other information agreed between such Finance Party and the Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

(c)
The Borrower represents that none of the information set out in
paragraphs (a)(i) to (xiv) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.

(d)
The Agent shall notify the Borrower and the other Finance Parties of:


Page 199



--------------------------------------------------------------------------------




(i)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

40.4
Entire agreement

This Clause 40‎ constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
40.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
40.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause ‎40.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 40.

40.7
Continuing obligations

The obligations in this Clause ‎40 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve Months
from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.


Page 200



--------------------------------------------------------------------------------




41.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
42.
GOVERNING LAW

This Agreement and any non-contractual obligation arising out of or in
connection with it is governed by English law.
43.
ENFORCEMENT

43.1
Jurisdiction

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a Dispute).

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
This Clause 43.1‎ is for the benefit of the Finance Parties only. As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

43.2
Service of process

(a)
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

(i)
irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

(ii)
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

(b)
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (on behalf of all
the Obligors) must promptly (and in any event within 10 days of such event
taking place) appoint another agent on terms acceptable to the Agent. Failing
this, the Agent may appoint another agent for this purpose.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.





Page 201



--------------------------------------------------------------------------------


















Schedule 1
THE ORIGINAL PARTIES AND PROPERTIES
Part A The Original Guarantors
Name of Obligor
Registration number (or equivalent, if any)
GA HC REIT II CH UK Senior Housing Portfolio Limited
4258255
GA HC REIT II CH U.K. L'Hermitage Limited
75107
GA HC REIT II CH U.K. Walstead Limited
2144545



Part B The Original Lenders - other than UK Non-Bank Lenders
Name of Original Lender
Commitment
Treaty Passport Scheme reference number and jurisdiction of tax residence (if
applicable)
Credit Suisse AG, London Branch
£
 



Part C The Original Lenders - UK Non-Bank Lenders
Name of Original Lender
Commitment
 
 




Page 202



--------------------------------------------------------------------------------




Part D UK Properties
Owner
Title Numbers
Address of Property
Allocated Loan Amount
GA HC REIT II CH UK Senior Housing Portfolio Limited
ON91174
Abbeycrest Nursing Home, Essex Way, Kennylands Road, Sonning Common, Reading,
RG4 9RG
£14,490,000
GA HC REIT II CH UK Senior Housing Portfolio Limited
EX647090
Bradbury House, New Street, Braintree, CM7 1ES
£1,269,517
GA HC REIT II CH UK Senior Housing Portfolio Limited
NK183340
Cedar House, Church Road, Yelverton, Norwich, NR14 7PB
£741,209
GA HC REIT II CH UK Senior Housing Portfolio Limited
ESX57608
Claydon House Nursing Home, 8 Wallands Crescent, Lewes, BN7 2QT
£2,745,000
GA HC REIT II CH UK Senior Housing Portfolio Limited
SY550857 SY584960 and SY550984
Coppice Lea, Bletchingley Road, Merstham, Redhill, RH1 3QN
£6,923,207
GA HC REIT II CH UK Senior Housing Portfolio Limited
SY190554
Coxhill Manor Nursing Home, Station Road, Chobham, Woking, GU24 8AU
£9,793,420
GA HC REIT II CH UK Senior Housing Portfolio Limited
SY214508 and SY322104
Cranmer Court, Farleigh Common, Warlingham, CR6 9PE
£12,330,000
GA HC REIT II CH UK Senior Housing Portfolio Limited
TGL309650
Deer Park View, Sandy Lane, Teddington
£12,270,000
GA HC REIT II CH UK Senior Housing Portfolio Limited
BM86417
Denham Manor Nursing Home, Halings Lane, Denham, Uxbridge, UB9 5DQ
£4,082,650
GA HC REIT II CH UK Senior Housing Portfolio Limited
BK299384
Dormy House, Ridgemount Road, Ascot, SL5 9RL
£10,296,000


Page 203



--------------------------------------------------------------------------------




GA HC REIT II CH UK Senior Housing Portfolio Limited
SH9934
SH9935
SH9936
SH9937
SH9938
SH9939
HP470886
HP368651
HP382289
HP477705
HP571428
HP475598
East Hill House (at various addresses)1
£3,043,688
GA HC REIT II CH UK Senior Housing Portfolio Limited
WT147273
Ferfoot Care Home, Old Hardenhuish Lane, Chippenham, SN14 6HH
£3,562,500
GA HC REIT II CH UK Senior Housing Portfolio Limited
K28024
Fir Tree House, 30 St James Road, Tunbridge Wells, Kent TN1 2JZ
£3,414,292
GA HC REIT II CH UK Senior Housing Portfolio Limited
ST203951
Frethey House Nursing Home, Bishops Hull, Taunton, Somerset, TA4 1AB
£3,352,500
GA HC REIT II CH UK Senior Housing Portfolio Limited
SGL237240
Galsworthy House, Kingston Hill, Kingston Upon Thames, KT2 7LX
£18,712,500
GA HC REIT II CH UK Senior Housing Portfolio Limited
SY577382
Garth Nursing Home, Tower Hill Road, Dorking, RH4 2AY
£4,171,272
GA HC REIT II CH UK Senior Housing Portfolio Limited
WK383188
Gildawood, Land lying on the south side of Park Avenue, Nuneaton, Warwickshire
£3,256,588
GA HC REIT II CH UK Senior Housing Portfolio Limited
ESX235202
Heffle Court, Station Road, Heathfield, TN21 8DR
£4,880,940
GA HC REIT II CH UK Senior Housing Portfolio Limited
BM244758
BM142174
and BM314841
Hulcott Nursing Home, Hulcott, Aylesbury, HP22 5AX
£2,523,264
GA HC REIT II CH UK Senior Housing Portfolio Limited
ON124921
Huntercombe Hall Nursing Home, Huntercombe Place, Nuffield, Henley-on-Thames,
RG9 5SE
£3,167,450
GA HC REIT II CH UK Senior Housing Portfolio Limited
SY204727
Kingsclear Nursing Home, Park Road, Camberley, GU15 2LN
£2,345,200
GA HC REIT II CH UK Senior Housing Portfolio Limited
K714055
Kippington Grange, Grange Road, Sevenoaks, TN13 2PG
£3,780,000


Page 204



--------------------------------------------------------------------------------




GA HC REIT II CH UK Senior Housing Portfolio Limited
SY565264
and SY663360
Knowle Park Nursing Home, Knowle Lane, Cranleigh, GU6 8JL
£5,827,250
GA HC REIT II CH UK Senior Housing Portfolio Limited
DT59283
The Magna Care Centre, Arrowsmith Road, Wimborne, BH21 3BQ
£5,691,400
GA HC REIT II CH UK Senior Housing Portfolio Limited
GR291645
Mill House Care Home, Sheep Street, Chipping Campden, GL55 6DR
£6,899,750
GA HC REIT II CH UK Senior Housing Portfolio Limited
WT139689
WT131191
Miranda House, 91-93 High Street, Royal Wootton Bassett, Swindon, Wiltshire, SN4
7HA
£3,660,000
GA HC REIT II CH UK Senior Housing Portfolio Limited
SY562850
Moorlands Nursing Home, MacDonald Road, Lightwater, GU18 5US
£2,202,200
GA HC REIT II CH UK Senior Housing Portfolio Limited
DY231958
Mount Pleasant Nursing Home, Hollow Lane, Burton on Trent, DE15 0DR
£4,825,743
GA HC REIT II CH UK Senior Housing Portfolio Limited
NK354632
Oak Manor Care Home, Dereham Road, Scarning, NR19 2PG
£3,510,650
GA HC REIT II CH UK Senior Housing Portfolio Limited
ON89188
ON161949
ON89187
OakenHolt Home, Eynsham Road, Farmoor, Oxford, OX2 9NL
£8,799,885
GA HC REIT II CH UK Senior Housing Portfolio Limited
WSX119857
Rectory House, West Street, Sompting, Lancing, BN15 0DA
£2,400,000
GA HC REIT II CH UK Senior Housing Portfolio Limited
SK269053
Rendlesham Care Centre, Suffolk Drive, Rendlesham, Woodbridge, IP12 2TP
£5,905,900
GA HC REIT II CH UK Senior Housing Portfolio Limited
AV219115
St Georges Nursing Home, Kenn Road, St Georges, Bristol, BS5 7PD
£3,467,750
GA HC REIT II CH UK Senior Housing Portfolio Limited
SGL563638
Sundridge Court, 19 Edward Road, Bromley, BR1 3NG
£2,317,500
GA HC REIT II CH UK Senior Housing Portfolio Limited
ON138668
ON204428
Tall Tress Care Centre, Tall Trees, Burford Road, Shipton Under Wychwood,
Chipping Norton, OX7 6DB
£8,182,500


Page 205



--------------------------------------------------------------------------------




GA HC REIT II CH UK Walstead Ltd.
SX147321
Walstead Place, Scaynes Hill Road, Walstead, Haywards Heath, RH16 2QG
£6,292,391

_________
19A East Hill Drive, Liss, GU33 7RR; East Hill House, 9 East Hill Drive, Liss,
GU33 7RR; Laurel Cottage, 2 East Hill Drive, Liss, GU33 7RR; 26 East Hill Drive,
Liss, GU33 7RR; Rose Cottage, East Hill Drive, Liss, GU33 7RR; Land on North
side of East Hill Drive, Hill Brow Road, Liss, GU33 7RR; The Old Forge, 24 East
Hill Drive, Liss, GU33 7RR; 15B East Hill Drive, Liss, GU33 7RR; Land lying to
the North of East Hill Drive, Liss; 11 East Hill Drive, Liss, GU33 7RR; 15A East
Hill Drive, Liss, GU33 7RR; Land lying to the north of East Hill Drive, Brow
Hill, Liss


Part E Scottish Properties
Owner
Title Numbers
Address of Property
Allocated Loan Amount
GA HC REIT II CH UK Senior Housing Portfolio Limited
CLK6107
Beechwood Park Nursing Home, 136 Main Street, New Sauchie, Alloa,
Scotland, FK10 3JZ
£3,232,933
GA HC REIT II CH UK Senior Housing Portfolio Limited
FFE22826
Forth Bay Nursing Home, Walker Street, Kincardine, Alloa, FK10 4NT
£2,257,500
GA HC REIT II CH UK Senior Housing Portfolio Limited
CLK7370
Hillview Court, Whiteyetts, Sauchie, Clackmannashire, Scotland, FK10 3AQ
£2,610,002
GA HC REIT II CH UK Senior Housing Portfolio Limited
CLK11530
Marchglen Nursing Home, 2 Gannel Hill View, Fishcross, Alloa, Clackmannanshire,
FK10 3GN
£3,796,650
GA HC REIT II CH UK Senior Housing Portfolio Limited
FFE72109
FFE49435
FFE40254
Scoonie Care Home, Scoone House, Windygates Road, Leven, Fife, KY14 4DP
£2,272,500
GA HC REIT II CH UK Senior Housing Portfolio Limited
FFE28660
Strathview Care Home, Carswell Wynd, Auchtermuchty, Cupar, Fife, KY14 7FG
£1,730,300




Page 206



--------------------------------------------------------------------------------




Part F Jersey Properties
Owner
Unique Property Reference Numbers
Address of Property
Allocated Loan Amount
GA HC REIT II CH U.K. L'HERMITAGE LTD
69047514
69407516
69407518
Beaumont Villas, La Route de Beaumont, St. Peter, Jersey, JE3 7HH
£6,721,000
GA HC REIT II CH U.K. L'HERMITAGE LTD
69407513
L’Hermitage, L’Hermitage Gardens, La Route de Beaumont, St. Peter, Jersey, JE3
7HH
2 

    


















































_________
2 The Allocated Loan Amounts for L’Hermitage and Beaumont Villas have been
amalgamated to equal £6,722,294.















Page 207



--------------------------------------------------------------------------------






Schedule 2
CONDITIONS PRECEDENT
Part A
1.
A copy of a resolution of the board of directors of the Indemnitor:

(a)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

(b)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

2.
Reports

(a)
A copy of the Closing Valuation.

(b)
The Technical and Engineering Report.

(c)
The Closing Tax Structure Report.

(d)
The Environmental Report.

(e)
A Property Report in respect of each Property.

(f)
The Overview Report.

(g)
The Insurance Report.

(h)
Reliance letters addressed to the Finance Parties, the Agent and the Security
Agent in respect of each of the reports referred to in (a) to (g) above, capable
of being relied upon by the Finance Parties, the Agent and the Security Agent
and any security trustee and note trustee in connection with a Securitisation of
the Loan or part of the Loan.

(i)
Group Structure Chart.

3.
Security and other Transaction Documents

(a)
This Agreement duly executed by each party to it (other than the Original
Obligors).

(b)
A copy of the Merger Agreement duly executed by each party to it.

(c)
The Indemnitor Guarantee duly executed by each party to it.


Page 208



--------------------------------------------------------------------------------




(d)
The Escrow Agreement duly signed by each party to it.

(e)
The Mezzanine Flex Letter duly signed by all parties to it.

4.
Legal opinions

(a)
A legal opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP as to the
capacity of the Indemnitor to enter into the Finance Documents to which it is a
party addressed to the Agent and the Security Agent and substantially in the
form distributed to the Original Lenders prior to signing this Agreement.

(b)
A legal opinion of Freshfields Bruckhaus Deringer LLP, legal advisers to the
Arranger in England, substantially in the form distributed to the Original
Lenders prior to signing this Agreement and addressed to the Arranger, the
Agent, the Security Agent and the Original Lenders.

Part B Conditions to Utilisation


1.    Obligors
(a)
A copy of the Constitutional Documents of each Obligor including, in respect of
those companies incorporated in Jersey, the consent issued to that company
pursuant to the Control of Borrowing (Jersey) Order 1958, as amended.

(b)
A copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(d)
A copy of a resolution signed by all the holders of the issued shares in each
Obligor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Obligor is a party.

(e)
If applicable, a certificate of each Obligor (signed by a director) confirming
that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on any Obligor to be exceeded.


Page 209



--------------------------------------------------------------------------------




(f)
A certificate of an authorised signatory of the relevant Obligor certifying that
each copy document relating to it specified in this ‎Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

(g)
Evidence reasonably required by each Lender and the Agent for the purpose of any
“know your customer” or similar identification procedures (as notified to the
Borrower not less than 5 Business Days prior to the date of this Agreement).

2.
Financial Information

(a)
The Original Financial Statements.

(b)
The Initial Budget.

3.
Insurance

(a)
The Borrower’s Insurance Broker’s Letter.

(b)
Copies of all insurance policies held in relation to the Properties (other than
in relation to the insurances referred to in paragraph (c) below) in respect of:

(i)
title defects;

(ii)
chancel repair liability,

(iii)
access indemnity; and

(iv)
restrictive covenants.

(c)
Evidence that the Borrower has taken out the difference in conditions and/or
difference in limits insurance, such evidence to comprise of (i) a “Certificate
of Liability Insurance” and (ii) “Evidence of Commercial Property Insurance” in
each case dated 26 November 2014 and issued by Marsh USA, Inc.

4.
Property

In this section an “acceptable undertaking” means a solicitor’s undertaking or
undertakings from a firm or firm of solicitors regulated by the Law Society of
England and Wales (or where relevant, regulated by the Law of Society of Jersey
or the Law Society of Scotland) and approved for this purpose by the Agent and
in form and substance satisfactory to the Agent in the agreed form.
(a)
Evidence that all Security (other than under a Security Document or Scots Tenant
Security) affecting the relevant Obligor’s interests in the relevant Properties
has been, or will be, discharged by the Utilisation Date.


Page 210



--------------------------------------------------------------------------------




(b)
Preparation of all necessary Land Registry and Land Register of Scotland and
Jersey Land Registry application forms (including a form to note the obligation
to make further advances, a form to register the restriction contained in the
Security Agreement and a form for disclosable overriding interests) (or
applicable documentation in the relevant jurisdiction in which such Property is
situated) in relation to the charging of such Property in favour of the Security
Agent and an executed copy of the Jersey Billet in relation to the charging of
each Property located in Jersey accompanied by payment of the applicable Land
Registry or Land Register of Scotland fee or, in Jersey, stamp duty or an
acceptable undertaking in relation to the same.

(c)
Executed but undated notice to the Existing Tenant, requiring it to serve copies
of notices on the Security Agent in accordance with clause 27.1 or 28.1 (as
applicable) of the Existing Leases, together with an undertaking from Berwin
Leighton Paisner LLP to date and send such notice to the Existing Tenant within
5 Business Days of the Closing Date.

(d)
An acceptable undertaking from each of (i) Irwin Mitchell LLP in relation to the
Properties in England to register the charge and the deeds of variation and (ii)
Brodies LLP in relation to the Properties in Scotland to register the deeds of
variation.

(e)
Executed copies of the Assignment Deeds of Variation (other than in respect of
each Property located in Jersey).

(f)
Notices of charge for three leasehold titles at the East Hill Property.

(g)
An acceptable undertaking from Berwin Leighton Paisner LLP (BLP) to hold (where
relevant) following receipt the title deeds in the Properties in England and
Scotland to the order of the Security Agent.

(h)
Deed of covenant between the Security Agent and Eric Stanley Jennings relating
to the Abbey Crest Property.

(i)
A consent signed by Eric Stanley Jennings or his solicitors addressed to the
Land Registry in a form which satisfies the restriction at the Abbey Crest
Property.

(j)
The consents signed by BLP as solicitors to the registered proprietors on behalf
of the Existing Tenants to the registration of the charge and confirming that
schedule 3 to the Existing Leases does not apply in a form which satisfies the
relevant restrictions on the titles to the Properties in England.

(k)
Executed copies of the guarantor consents and restatement to the UA Initial Deed
of Variation and guarantor consents to the UA Deed of Variation.

(l)
For each of the Properties located in Scotland, a letter of obligation from the
Borrower’s solicitors in favour of the Security Agent’s solicitors of the
relevant Finance Parties.


Page 211



--------------------------------------------------------------------------------




5.
Security and other Transaction Documents

(a)
An Accession Deed dated the date of Closing and duly executed by each of the
Original Obligors.

(b)
Confirmation that the Escrow Agent has received the Escrowed Funds (each as
defined in the Escrow Agreement).

(c)
Confirmation that each of the US Lenders and the NorthStar Parties (each as
defined in the Escrow Agreement) have authorised the release by the Escrow Agent
of their portion of the Escrowed Funds (as defined in the Escrow Agreement)
(which shall be provided by the participation of the Original Lender in the
“closing call” envisaged in the Closing Memorandum (as referenced in the Escrow
Agreement).

(d)
A certificate from the Sponsor (signed by a director) certifying that:

(i)
each of the matters specified in Article VII of the Merger Agreement have been
satisfied;

(ii)
the Merger Agreement has not been amended, varied, novated, supplemented,
superseded, waived or terminated in any way which affects one or more of the
Properties and is materially adverse to the Finance Parties without the Agent’s
consent and any documents effecting or evidencing any such amendment, variation,
novation, supplement, succession, waiver or termination has been delivered to
the Agent; and

(iii)
it is not aware of any breach of any warranty or any claim under the Merger
Agreement which relates to any of the Properties or the Obligors.

(e)
At least two originals of the English law Security Agreement duly executed by
each party to it.

(f)
At least two originals of each Jersey law Security Interest Agreement duly
executed by each party to it.

(g)
An executed copy of letter(s) of authority in the form approved by the Security
Agent to register and/or re-register the Billets given by the relevant Obligor
and addressed to the Security Agent.

(h)
The Subordination Agreement duly executed by each party to it.

(i)
Share certificates, duly executed stock transfer forms and the updated register
of members (with a note of the Security Agent's security interests in respect of
the shares in Jerseyco) of each Obligor.

(j)
Copies of notices to each Tenant and each bank operating an Account
substantially in the relevant form set out in the Security Agreement.

(k)
Copies of all notices to insurers as required to be delivered on or before the
Closing Date under the English law Security Agreement.


Page 212



--------------------------------------------------------------------------------




(l)
All notices and confirmations required to be given or executed under the Jersey
law Security Interest Agreements in each case substantially in the relevant
forms set out in the relevant Jersey law Security Interest Agreement and other
documents to be delivered thereunder.

(m)
A duly completed consent form, which is required so that the Security Agent may
register a financing statement on the SIR against each relevant Obligor in
respect of the Security Interest to be created pursuant to any Jersey Security
Document to which it is a party, signed by (i) each applicable Obligor; and (ii)
the individual named therein as the contact for service for that Obligor
consenting to the inclusion of his or her name and contact details in a
financing statement to be registered on the SIR and delivered to the legal
advisers of the relevant Finance Parties in Jersey on or before the date of this
Agreement.

(n)
A search of the SIR made against each Obligor on the Utilisation Date showing
that no financing statements have been registered against it (other than in
favour of the Security Agent).

(o)
Evidence of the discharge of any existing Security over the Properties to the
extent such Security is not permitted to subsist under this Agreement.

(p)
Evidence of repayment and discharge in full or subordination to the Facility of
any existing Financial Indebtedness that is not permitted to subsist under this
Agreement.

(q)
The Fee Letter in respect of the fees payable to the Agent and Security Agent
duly executed by each party to it.

(r)
An acceptable undertaking from Clifford Chance LLP relating the holding and
release of certain condition precedent documents.

6.
Legal opinions

(a)
A legal opinion of Freshfields Bruckhaus Deringer LLP, legal advisers to the
Arranger in England, substantially in the form distributed to the Original
Lenders prior to signing this Agreement, and addressed to the Arranger, the
Agent, the Security Agent and the Lenders .

(b)
A legal opinion of Carey Olsen, legal advisers to the Arranger in Jersey,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement, and addressed to the Arranger, the Agent, the Security Agent and
the Lenders.

7.
Other documents and evidence

(a)
A funds flow statement (the Funds Flow Statement) setting out the funding and
application of funds in relation to the transactions contemplated in this
Agreement.


Page 213



--------------------------------------------------------------------------------




(b)
Evidence that any process agent referred to in Clause ‎43.2 (Service of
process), if not an Original Obligor, has accepted its appointment.

(c)
Evidence of the payment of all outstanding arrangement fees and outstanding fees
of lawyers and the Valuer (as evidenced by the Funds Flow Statement and/or the
Utilisation Request).

(d)
Evidence that any other fees, and the costs and expenses then due from the
Borrower pursuant to Clause ‎12 (Fees) and Clause ‎17 (Costs and expenses) have
been paid or will be paid by the Utilisation Date (as evidenced by the Funds
Flow Statement and/or the Utilisation Request).

(e)
Evidence of the funding of Special Reserves required to be funded at Closing
under Clause 5.3 (Special Reserves) (as evidenced by the Funds Flow Statement
and/or the Utilisation Request).

(f)
Evidence that the Deferred Maintenance and Environmental Conditions Reserve has
been funded or will be funded on the Utilisation Date to the extent required by
the Agent (acting on the instructions of the Original Lenders acting reasonably)
(as evidenced by the Funds Flow Statement and/or the Utilisation Request).

(g)
Evidence that the Hedging Reserve has been funded or will be funded on the
Utilisation Date (as evidenced by the Funds Flow Statement and/or the
Utilisation Request).

(h)
Evidence that the Radon Reserve has been funded or will be funded on the
Utilisation Date (as evidenced by the Funds Flow Statement and/or the
Utilisation Request).

(i)
Evidence that the Above-Ground Storage Tank Reserve has been funded or will be
funded on the Utilisation Date (as evidenced by the Funds Flow Statement and/or
the Utilisation Request).

(j)
Evidence that the Underground Storage Tank Reserve has been funded or will be
funded on the Utilisation Date (as evidenced by the Funds Flow Statement and/or
the Utilisation Request).

(k)
The Dormant Subsidiaries List and a certificate signed by an authorised
signatory of the Borrower confirming that each member of the Group which is a
Dormant Subsidiary as at the Closing Date is included in the Dormant
Subsidiaries List.

(l)
A copy of the Umbrella Agreement.

(m)
A copy of each of the agreements evidencing any intra-Group debt or Subordinated
Debt.

(n)
Evidence that all guarantees and Security granted in connection with the
Subordinated Debt has been or will be released at Closing.

(o)
The US Facility Agreement duly executed by all parties to it.


Page 214



--------------------------------------------------------------------------------






Part C
Conditions precedent required to be delivered by an Additional Obligor

1.
An Accession Deed executed by the Additional Obligor and the Borrower.

2.
A copy of the constitutional documents of the Additional Obligor.

3.
A copy of a resolution of the board of directors of the Additional Obligor:

(a)
approving the terms of, and the transactions contemplated by, the Accession Deed
and the Finance Documents and resolving that it execute, deliver and perform the
Accession Deed and any other Finance Document to which it is party;

(b)
authorising a specified person or persons to execute the Accession Deed and
other Finance Documents on its behalf;

(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and

(d)
authorising the Borrower to act as its agent in connection with the Finance
Documents

4.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

5.
If required by law or to the extent customary for the issue of the legal
opinions referred to in paragraph 10 below in the relevant jurisdiction, a copy
of a resolution signed by all the holders of the issued shares of the Additional
Obligor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Additional Obligor is a party.

6.
A certificate of the Additional Obligor (signed by a director) confirming that
borrowing, guaranteeing or securing, as appropriate, the Total Commitments would
not cause any borrowing, guarantee, security or similar limit binding on it to
be exceeded.

7.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part C of Schedule 2 is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of the Accession Deed.

8.
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the Accession Letter or
for the validity and enforceability of any Finance Document.

9.
If available, the latest audited financial statements of the Additional Obligor.

10.
The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:


Page 215



--------------------------------------------------------------------------------




(a)
A legal opinion of the legal advisers to the Lenders in England, as to English
law in the form distributed to the Lenders prior to signing the Accession Deed.

(b)
If the Additional Guarantor is incorporated in or has its “centre of main
interest” or “establishment” (as referred to in Clause 20.26 (Centre of main
interests and establishments)) in a jurisdiction other than England and Wales or
is executing a Finance Document which is governed by a law other than English
law, a legal opinion of the legal advisers to the Lenders in the jurisdiction of
its incorporation, “centre of main interest” or “establishment” (as applicable)
or, as the case may be, the jurisdiction of the governing law of that Finance
Document (the Applicable Jurisdiction) as to the law of the Applicable
Jurisdiction and in the form distributed to the Lenders prior to signing the
Accession Deed.

11.
If the proposed Additional Guarantor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 43.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Guarantor.

12.
Any security documents which are required by the Agent to be executed by the
proposed Additional Guarantor in accordance with the Agreed Security Principles.

13.
Any notices or documents required to be given or executed under the terms of
those security documents.

14.
If the Additional Guarantor is incorporated in England and Wales, Scotland or
Northern Ireland, evidence (to the extent applicable) that the Additional
Guarantor has done all that is necessary (including, without limitation, by
re-registering as a private company) to comply with sections 677 to 683 of the
Companies Act 2006 in order to enable that Additional Guarantor to enter into
the Finance Documents and perform its obligations under the Finance Documents.

15.
If the Additional Guarantor is not incorporated in England and Wales, Scotland
or Northern Ireland, such documentary evidence as legal counsel to the Lenders
may reasonably require, that such Additional Guarantor has complied with any law
in its jurisdiction relating to financial assistance or analogous process.


Page 216



--------------------------------------------------------------------------------






Part D
Transaction Security Documents and security related documents to be delivered by
Additional Guarantors

Name of Additional Guarantor
Date by which must become Additional Guarantor
Description of Transaction Security Document and Transaction Security
Date by which Transaction Security Document to be executed and delivered to
Agent
Description of Security related documents and other action to be taken by
Additional Guarantor to protect or perfect or give priority to Transaction
Security and date by which action is to be completed
[insert name]
[Closing Date]
[insert description]
[Closing Date]
 




































Page 217



--------------------------------------------------------------------------------






Schedule 3
APPROVED VALUERS
Savills
Knight Frank
Colliers International
Cushman & Wakefield
Jones Lang LaSalle
DTZ
CBRE
JLL





























































Page 218



--------------------------------------------------------------------------------




Schedule 4

UTILISATION REQUEST


From:    GA HC REIT CH UK Senior Housing Portfolio Limited
To:    [Agent]
Dated:
Dear Sirs
GA HC REIT CH UK Senior Housing Portfolio Limited – £[ ] Facility Agreement
dated [ ] December 2014 (the Agreement)
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

Proposed Utilisation Date:
[ ] (or, if that is not a Business Day, the next Business Day)
Amount:
[ ] or, if less, the Available Facility

3.
We confirm that each condition specified in Clause 5.2‎ (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4.
The proceeds of this Loan should be credited to [account].

5.
The purpose of the Loan is [        ].

6.
[We confirm that you may [disburse the Loan through [LAWYERS] and] deduct from
the Loan (although the amount of the Loan will remain the amount requested
above):

(a)
the outstanding balance of the arrangement fee being £[        ];

(b)
any commitment fee due and payable at the Utilisation Date;

(c)
[    ] fees;

(d)
The fees of the Valuer and [    ];

(e)
Land Registry fees; and

(f)
Stamp duty land tax.]

2.
This Utilisation Request is irrevocable.

Yours faithfully
…………………………………
authorised signatory for
[name of relevant Borrower]

Page 219



--------------------------------------------------------------------------------




Schedule 5

FORM OF TRANSFER CERTIFICATE
To:    [ ] as Agent
From:
[The Existing Lender] (the Existing Lender) and [The New Lender] (the New
Lender)

Dated:
[Borrower] – [ ] Facility Agreement dated [ ] (the Agreement)
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2.
We refer to Clause ‎26.5 (Procedure for transfer):

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation and in accordance with Clause ‎26.5 (Procedure for
transfer) all of the Existing Lender’s rights and obligations under the
Agreement and the other Finance Documents which relate to that portion of the
Existing Lender’s Commitment and participation in Loan under the Agreement as
specified in the Schedule.

(b)
The proposed Transfer Date is [ ].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause ‎35.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause ‎26.4 (Limitation of
responsibility of Existing Lenders).

4.
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].

5.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and


Page 220



--------------------------------------------------------------------------------




which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or
(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

6.
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [    ]) and is tax resident in [        ], so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax, and requests that the Original Borrower notify each
Obligor that it wishes that scheme to apply to this Agreement.]

[6/7].    This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.
[7/8].    This Transfer Certificate [and any non-contractual obligations arising
out of or in connection with it] [is/are] governed by English law.
[8/9].    This Transfer Certificate has been entered into on the date stated at
the beginning of this Transfer Certificate.
Note:
The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender’s interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]
[New Lender]
By:
By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [ ].
[Agent]
By:

Page 221



--------------------------------------------------------------------------------





Schedule 6
FORM OF ASSIGNMENT AGREEMENT


To:    [ ] as Agent and [ ] as Borrower, for and on behalf of each Obligor
From:
[the Existing Lender] (the Existing Lender) and [the New Lender] (the New
Lender)

Dated:


[Borrower] - [ ] Facility Agreement dated [ ] (the Agreement)
1.
We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

2.
We refer to Clause 26.6‎ (Procedure for assignment):

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment and participations in the
Loan under the Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitment and
participations in the Loan under the Agreement specified in the Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3.
The proposed Transfer Date is [ ].

4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause ‎35.2 (Addresses) are set out in the
Schedule.

6.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause ‎26.4 (Limitation of
responsibility of Existing Lenders).

7.
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

(a)
[a Qualifying Lender falling (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].


Page 222



--------------------------------------------------------------------------------




8.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

9.
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [    ]) and is tax resident in [        ], so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax, and requests that the Original Borrower notify each
Obligor that it wishes that scheme to apply to this Agreement.].

[9/10].    This Assignment Agreement acts as notice to the Agent (on behalf of
each Finance Party) and, upon delivery in accordance with Clause 26.7‎ (Copy of
Transfer Certificate or Assignment Agreement to Borrower), to the Borrower (on
behalf of each Obligor) of the assignment referred to in this Assignment
Agreement.
[10/11].    This Assignment Agreement may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Assignment Agreement.
[11/12]    This Assignment Agreement [and any non-contractual obligations
arising out of or in connection with it] [is/are] governed by English law.
[12/13]    This Assignment Agreement has been entered into on the date stated at
the beginning of this Assignment Agreement.



Page 223



--------------------------------------------------------------------------------




THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]
[New Lender]
By:
By:

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [ ].
Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.
[Agent]
By:
Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Security in any jurisdiction and, if so,
to arrange for execution of those documents and completion of those formalities.

Page 224



--------------------------------------------------------------------------------





Schedule 7
FORM OF ORIGINAL OBLIGOR ACCESSION DEED


To:    [●] as Agent and [●] as Security Agent for itself and each of the other
parties to the Intercreditor Agreement referred to below
From:    [Original Obligor] and [Indemnitor]
Dated:
Dear Sirs
[Original Borrower] – [●] Senior Facilities Agreement dated [●] (the Facilities
Agreement)
1.We refer to the Facilities Agreement[ and to the Intercreditor Agreement].
This deed (the Accession Deed) shall take effect as an Accession Deed for the
purposes of the Facilities Agreement[ and as a Debtor Accession Deed for the
purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement)]. Terms defined in the Facilities Agreement have the same meaning in
paragraphs 1-[3]/[4] of this Accession Deed unless given a different meaning in
this Accession Deed.
2.    [Original Obligor] agrees to become an Original [Borrower]/[Guarantor] and
to be bound by the terms of the Facilities Agreement and the other Finance
Documents [(other than the Intercreditor Agreement)] as an Original
[Borrower]/[Guarantor] pursuant to Clause 27.2 (Original Obligors) of the
Facilities Agreement. [Original Obligor] is a company duly incorporated under
the laws of [name of relevant jurisdiction] and is a limited liability company
and registered number [●].
3.    [The Indemnitor confirms that no Default is continuing or would occur as a
result of [Original Obligor] becoming an Original Borrower].
4.    [Original Obligor’s] administrative details for the purposes of the
Facilities Agreement[ and the Intercreditor Agreement] are as follows:
Address:
Fax No.:
Attention:
5.    [Original Obligor] (for the purposes of this paragraph [4]/[5] the
Original Debtor) intends to [incur Liabilities under the following
documents]/[give a guarantee, indemnity or other assurance against loss in
respect of Liabilities under the following documents]:
[Insert details (date, parties and description) of relevant documents]
the Relevant Documents.


_________
3 Include in the case of an Original Borrower.



Page 225



--------------------------------------------------------------------------------




Schedule 8
FORM OF ACCESSION DEED
To:    [●] as Agent and [●] as Security Agent for itself and each of the other
parties to the [Facilities Agreement][Intercreditor Agreement] referred to below
From:    [Subsidiary] and [Borrower]
Dated:
Dear Sirs
[Original Borrower] – [●] Senior Facilities Agreement dated [●] (the Facilities
Agreement)
1.    We refer to the Facilities Agreement[ and to the Intercreditor Agreement].
This deed (the Accession Deed) shall take effect as an Accession Deed for the
purposes of the Facilities Agreement[ and as a Debtor Accession Deed for the
purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement)]. Terms defined in the Facilities Agreement have the same meaning in
paragraphs 1-[3]/[4] of this Accession Deed unless given a different meaning in
this Accession Deed.
2.    [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to
be bound by the terms of the Facilities Agreement and the other Finance
Documents (other than the Intercreditor Agreement) as an Additional
[Borrower]/[Guarantor] pursuant to [Clause 27.3 (Additional Borrowers)]/[Clause
27.5 (Additional Guarantors)] of the Facilities Agreement. [● ]/[Subsidiary] is
a company duly incorporated under the laws of [name of relevant jurisdiction]
and is a limited liability company and registered number [●].
3.    [The Indemnitor confirms that no Default is continuing or would occur as a
result of [●] becoming an Additional Borrower].
4.    [●]/[Subsidiary’s] administrative details for the purposes of the
Facilities Agreement[ and the Intercreditor Agreement] are as follows:
Address:
Fax No.:
Attention:
5.    [●]/ [Subsidiary] (for the purposes of this paragraph [4]/[5] the Acceding
Debtor) intends to [incur Liabilities under the following documents]/[give a
guarantee, indemnity or other assurance against loss in respect of Liabilities
under the following documents]:
[Insert details (date, parties and description) of relevant documents]
the Relevant Documents.




_________
4 Include in the case of an Additional Borrower.

Page 226



--------------------------------------------------------------------------------






Schedule 9
FORM OF RESIGNATION LETTER
To:    [ ] as Agent
From:    [resigning Guarantor] and [Borrower]
Dated:
Dear Sirs
[Borrower] – [ ] Facility Agreement dated [ ] (the Agreement)
1.
We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

2.
Pursuant to [Clause 27.2‎ (Resignation of a Guarantor), we request that
[resigning Guarantor] be released from its obligations as a Guarantor under the
Agreement.

3.
We confirm that:

(a)
no Default is continuing or would result from the acceptance of this request;
and

(b)
[ ]

4.
This Resignation Letter [and any non-contractual obligations arising out of or
in connection with it] [is/are] governed by English law.

[Borrower]
[Guarantor]
By:
By:




Page 227



--------------------------------------------------------------------------------





Schedule 10
FORM OF COMPLIANCE CERTIFICATE
To:     [ ] as Agent
From:    [Borrower]
Dated:
Dear Sirs
[Borrower] – [ ] Facility Agreement dated [ ] (the Agreement)
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

2.
We confirm that:

(a)
Loan to Value is [ ] per cent.;

(b)
DSCR is [ ] :1; and

(c)
Rental Cover Ratio is [ ]:1.

3.
We set out below calculations establishing the figures in paragraph 2:

[ ].
4.
[We confirm that no Default is continuing.]

Signed …............
 
   Director
 
   of
 
   [Borrower]
…............
 
Director
 
of
 
[Borrower]

[insert applicable certification language
…..................
for and on behalf of
[name of auditors of the Borrower]









Page 228



--------------------------------------------------------------------------------





Schedule 11
FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE


Part A
Form of Notice on Entering into Notifiable Debt Purchase Transaction

To:    [●] as Agent
From:    [The Lender]
Dated:
[Parent] – [●] Senior Facilities Agreement dated [●] (the Facilities Agreement)
1.
We refer to paragraph 28(c) of Clause 28 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this notice
unless given a different meaning in this notice.

2.
We have entered into a Notifiable Debt Purchase Transaction.

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

Commitment
Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)
Commitment
[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]
 
 
 
 



[Lender]
By:













Page 229



--------------------------------------------------------------------------------




Part B
Form of Notice on Termination of Notifiable Debt Purchase Transaction/Notifiable
Debt Purchase Transaction ceasing to be with Sponsor Affiliate

To:    [●] as Agent
From:    [The Lender]
Dated:
[Parent] – [●] Senior Facilities Agreement dated [●] (the Facilities Agreement)
1.
We refer to paragraph 28(c) of Clause 28 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this notice
unless given a different meaning in this notice.

2.
A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [ ] has [terminated]/[ceased to be with a
Sponsor Affiliate]. *

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

Commitment
Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)
Commitment
[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]
 
 
 
 



[Lender]
By:












_________
5 Delete as applicable.



Page 230



--------------------------------------------------------------------------------




Schedule 12
TIMETABLES
Delivery of a duly completed Utilisation Request (Clause 6.1 (Delivery of a
Utilisation Request)
 
Quotation Day 09:30 a.m.
 
 
 
 
 
 
 
 
 
 
 
LIBOR is fixed
 
Quotation Day 10:30 a.m.
 
 
 
 

            

Page 231



--------------------------------------------------------------------------------




Schedule 13
EXCLUDED TRANSFEREES
1.
American Healthcare Investors LLC (and its Affiliates)



2.
Griffin Capital Corporation (and its Affiliates)


Page 232



--------------------------------------------------------------------------------






Schedule 14
AGREED SECURITY PRINCIPLES
(A)
Scope of Transaction Security

The Transaction Security will consist of the following:
(i)
first ranking mortgages over each Property (other than any Property located in
Scotland);

(ii)
first ranking security over the shares of the Obligors provided that in any
event first ranking security shall be provided over the shares of Obligor which
owns any Properties;

(iii)
first ranking Scots law standard securities over each Property located in
Scotland;

(iv)
Scots law assignations in security of rent derived from each Property located in
Scotland;

(v)
first ranking assignment of rights under the Lease Documents (if permitted under
the terms and subject to paragraph 1(b)(iii) above);

(vi)
first ranking security over each Account;

(vii)    first ranking assignment of rights under the Insurances; and
(ix)    first ranking assignment of rights under the Third Party Credit Support.
In relation to any share security, the relevant surety shall be permitted to
exercise voting rights in relation to the shares prior to an Acceleration Event
(as defined below), however in a manner that would not be prejudicial to the
validity of the security created by the share security or the value of the
shares secured. Each surety shall be entitled to retain all dividends and
distributions (if made in compliance with the Finance Documents) made prior to
an Acceleration Event (as defined below).
(B)
Considerations

In determining what Security will be provided in support of the Facility the
following matters will be taken into account. Security shall not be created or
perfected to the extent that it would:
(a)
result in any breach of corporate benefit, financial assistance, fraudulent
preference or thin capitalisation laws or regulations (or analogous
restrictions) of any applicable jurisdiction;

(b)
result in a significant risk to the officers of the relevant grantor of Security
of contravention of their fiduciary duties and/or of civil or criminal
liability; or


Page 233



--------------------------------------------------------------------------------




(c)
result in costs that, in the opinion of the Agent (acting on the instructions of
the Majority Lenders), are disproportionate to the benefit to be obtained by the
beneficiaries of that Security.

For the avoidance of doubt, in these Agreed Security Principles, cost includes,
but is not limited to, income tax cost, registration taxes payable on the
creation or enforcement or for the continuance of any Security, stamp duties,
out-of-pocket expenses, and other fees and expenses directly incurred by the
relevant grantor of Security or any of its direct or indirect owners,
subsidiaries or Affiliates.
(C)
Obligations to be Secured

1.
Subject to (B) (Considerations) and to paragraph 2 below, the obligations to be
secured are the Secured Liabilities. The Security is to be granted in favour of
the Security Agent on behalf of each Lender from time to time, and the Agent and
the Arrangers.

2.
The Secured Liabilities will be limited in accordance with applicable market
practice:

2.1
to avoid any breach of corporate benefit, financial assistance, fraudulent
preference, thin capitalisation rules or the laws or regulations (or analogous
restrictions) of any applicable jurisdiction; and

2.2
to avoid any risk to officers of the relevant member of the Group that is
granting Transaction Security of contravention of their fiduciary duties and/or
civil or criminal or personal liability.

(D)
General

Where appropriate, defined terms in the Security Documents should mirror those
in this Agreement. The parties to this Agreement agree to negotiate the form of
each Security Document in good faith.
The Security shall, to the extent possible under local law, be enforceable on
the occurrence of an Event of Default in respect of which notice has been served
to the Borrower in accordance with Clause 24.19 (Acceleration) (an Acceleration
Event).
(E)
Perfection of Security

If required by local law to perfect the Security and if possible without
disrupting operation of any accounts (in respect of Security over Accounts) or
existing commercial relationships, notice of the Security will be served on the
relevant account bank (or counterparty or insurance provider, as applicable)
within five Business Days of the Security being granted and the relevant
Guarantor shall use its reasonable endeavours to obtain an acknowledgement of
that notice within 20 Business Days of service. If the Guarantor has used its
reasonable endeavours but has not been able to obtain acknowledgement its
obligation to obtain acknowledgement shall cease on the expiry of that 20
Business Day period.

Page 234



--------------------------------------------------------------------------------




(F)
Other terms of Security Documents

(a)
Representations and undertakings shall only be included in each Security
Document to the extent necessary under local law to confirm any registration or
perfection of the Security and shall not be repeated.

(b)
The provisions of each Security Document will not be unduly burdensome on the
Guarantor or interfere unreasonably with the operation of its business or have a
material adverse effect on the commercial reputation of the Guarantor and will
be limited to those required to create effective Security and not impose
additional commercial obligations. Disposals of assets and the existence and
creation of Security over assets will be permitted to the extent permitted under
this Agreement. The Security Agent shall release any guarantees or Security in
the event that such release is required to permit a disposal which is permitted
under this Agreement or to which the Majority Lenders have consented in
accordance with this Agreement.

(c)
Information, such as lists of assets, will be provided if and, only to the
extent, required by local law to be provided to perfect or register the security
and, that this information can be provided without breaching confidentiality
requirements or damaging business relationships or commercial reputation and,
unless required to be provided by local law more frequently, will be provided
annually.

(d)
The Lenders shall only be able to exercise a power of attorney following the
occurrence of an Acceleration Event or if the relevant Guarantor has failed to
comply with a further assurance or perfection obligation within 10 Business Days
of being notified of that failure (with a copy of that notice being sent to the
Borrower) and being requested to comply.

(e)
Subject to the other provisions of these Agreed Security Principles, security
will where possible and practical automatically create Security over future
assets of the same type as those already secured.

(f)
In the Security Documents there will be no repetition or extension of clauses
set out in this Agreement such as those relating to notices, cost and expenses,
indemnities, tax gross up, distribution of proceeds and release of Security
other than if expressly required by local law to perfect the security or make it
enforceable or to facilitate the admissibility of a Security Document in court.

(g)
Nothing in this Part F shall prohibit any provision of any new Security Document
which is equivalent to, or on substantially the same terms as, any term of any
existing Security Document.






Page 235



--------------------------------------------------------------------------------







SIGNATURES PAGES TO FACILITY AGREEMENT

--------------------------------------------------------------------------------








THE AGENT
ELAVON FINANCIAL SERVICES LIMITED
By: _/s/ Nancy Sun_Nancy Sun, Authorised Signatory /s/ Christopher Eastlake
Christopher Eastlake
Authorised Signatory
Address: 125 Old Broad Street, London, EC2N 1AR
Fax: +44 20 7365 2577
Attention: Loan Agency (loan.agency.london@usbank.com)


THE SECURITY AGENT
U.S. BANK TRUSTEES LIMITED
By: _/s/ Nancy Sun_Nancy Sun, Authorised Signatory /s/ Christopher Eastlake
Christopher Eastlake
Authorised Signatory
Address: 125 Old Broad Street, London, EC2N 1AR
Fax: +44 20 7365 2577
Attention: Loan Agency (loan.agency.london@usbank.com)

SIGNATURES PAGES TO FACILITY AGREEMENT

--------------------------------------------------------------------------------






THE ARRANGER
CREDIT SUISSE SECURITIES (EUROPE) LIMITED
By: __/s/ Arun Sharma_____ Arun Sharma        /s/ Masashi Washida
Director        Masashi Washida
Fixed Income        Director
Address: One Cabot Square, London, E14 4QJ
Fax: +44 20 7888 4342
Attention: rohit.srivastava@credit-suisse.com
masashi.washida@credit-suisse.com
THE ORIGINAL LENDER
CREDIT SUISSE AG, LONDON BRANCH
By: __/s/ Arun Sharma_____ Arun Sharma        /s/ Masashi Washida
Director        Masashi Washida
Fixed Income        Director
Address: One Cabot Square, London, E14 4QJ
Fax: +44 20 7888 4342
Attention: rohit.srivastava@credit-suisse.com
masashi.washida@credit-suisse.com



SIGNATURES PAGES TO FACILITY AGREEMENT

--------------------------------------------------------------------------------






THE INDEMNITOR
NORTHSTAR REALTY HEALTHCARE, LLC
By: ___/s/ Jon Farkas________________
Address: 399 Park Ave, 18th Floor, NY, NY 10022
Fax: 212-547-2700
Attention: General Counsel



SIGNATURES PAGES TO FACILITY AGREEMENT